EXHIBIT 10.25


EXECUTION COPY
Loan Number: 1010180

[wellsfargographic.jpg]
 
 
 
TERM LOAN AGREEMENT
 
 
Dated as of July 30, 2013
 
 
by and among
 
 
CBL & ASSOCIATES LIMITED PARTNERSHIP
 
as Borrower,
 
 
CBL & ASSOCIATES PROPERTIES, INC.,
 
as Parent, solely for the limited purposes
 
set forth in Section 13.22.,
 
 
THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 13.6.,
 
as Lenders,
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATIONS,
 
as Administrative Agent,
 
 
JPMORGAN CHASE BANK, N.A.,
 
as Syndication Agent
 
 
and
 
 
ROYAL BANK OF CANADA, PNC BANK, NATIONAL ASSOCIATION, and
U.S. BANK NATIONAL ASSOCIATION,
 
as Documentation Agents
 
 
 
 
 
WELLS FARGO SECURITIES, LLC and
J.P. MORGAN SECURITIES LLC,
as Co-Lead Arrangers and Co-Book Runners






CH1 7869327v.1

--------------------------------------------------------------------------------








TABLE OF CONTENTS
 
 
 
Article I . Definitions
1


 
Section 1.1. Definitions.
1


 
Section 1.2. General; References to Central Time.
26


 
Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.
26


Article II . Credit Facility
27


 
Section 2.1. Term Loans.
27


 
Section 2.2. Rates and Payment of Interest on Loans.
28


 
Section 2.3. Number of Interest Periods.
28


 
Section 2.4. Repayment of Loans.
28


 
Section 2.5. Prepayments.
28


 
Section 2.6. Late Charges.
29


 
Section 2.7. Continuation.
29


 
Section 2.8. Conversion.
29


 
Section 2.9. Notes.
30


 
Section 2.10. Funds Transfer Disbursements.
30


 
Section 2.11. Incremental Term Loans.
31


Article III . Payments, Fees and Other General Provisions
32


 
Section 3.1. Payments.
32


 
Section 3.2. Pro Rata Treatment.
33


 
Section 3.3. Sharing of Payments, Etc.
33


 
Section 3.4. Several Obligations.
34


 
Section 3.5. Fees.
34


 
Section 3.6. Computations.
34


 
Section 3.7. Usury.
34


 
Section 3.8. Statements of Account.
35


 
Section 3.9. Defaulting Lenders.
35


 
Section 3.10. Taxes; Foreign Lenders.
36


Article IV . [Reserved]
40


Article V . Yield Protection, Etc.
40


 
Section 5.1. Additional Costs; Capital Adequacy.
40


 
Section 5.2. Suspension of LIBOR Loans.
41


 
Section 5.3. Illegality.
41


 
Section 5.4. Compensation.
42


 
Section 5.5. Treatment of Affected Loans.
42


 
Section 5.6. Affected Lenders.
43


 
Section 5.7. Change of Lending Office.
43


 
Section 5.8. Assumptions Concerning Funding of LIBOR Loans.
44


Article VI . Conditions Precedent
44


 
Section 6.1. Initial Conditions Precedent.
44







--------------------------------------------------------------------------------




 
Section 6.2. Certification upon Credit Events.
46


 
Section 6.3. Conditions as Covenants.
47


Article VII . Representations and Warranties
47


 
Section 7.1. Representations and Warranties.
47


 
Section 7.2. Survival of Representations and Warranties, Etc.
53


Article VIII . Affirmative Covenants
53


 
Section 8.1. Preservation of Existence and Similar Matters.
53


 
Section 8.2. Compliance with Applicable Law.
53


 
Section 8.3. Maintenance of Property.
54


 
Section 8.4. Conduct of Business.
54


 
Section 8.5. Insurance.
54


 
Section 8.6. Payment of Taxes and Claims.
54


 
Section 8.7. Books and Records; Inspections.
54


 
Section 8.8. Use of Proceeds.
55


 
Section 8.9. Environmental Matters.
55


 
Section 8.10. Further Assurances.
55


 
Section 8.11. Material Contracts.
56


 
Section 8.12. REIT Status.
56


 
Section 8.13. Exchange Listing.
56


 
Section 8.14. Guarantors.
56


Article IX . Information
57


 
Section 9.1. Quarterly Financial Statements.
57


 
Section 9.2. Year-End Statements.
57


 
Section 9.3. Compliance Certificate.
57


 
Section 9.4. Other Information.
58


 
Section 9.5. Electronic Delivery of Certain Information.
60


 
Section 9.6. Public/Private Information.
61


 
Section 9.7. USA Patriot Act Notice; Compliance.
61


Article X . Negative Covenants
62


 
Section 10.1. Financial Covenants.
62


 
Section 10.2. Negative Pledge.
64


 
Section 10.3. Restrictions on Intercompany Transfers.
64


 
Section 10.4. Merger, Consolidation, Sales of Assets and Other Arrangements.
65


 
Section 10.5. Plans.
66


 
Section 10.6. Fiscal Year.
66


 
Section 10.7. Modifications of Organizational Documents and Material Contracts.
66


 
Section 10.8. Subordinated Debt Prepayments; Amendments.
66


 
Section 10.9. Transactions with Affiliates.
67


 
Section 10.10. Environmental Matters.
67


 
Section 10.11. Derivatives Contracts.
67


Article XI . Default
68


 
Section 11.1. Events of Default.
68


 
Section 11.2. Remedies Upon Event of Default.
72




ii



--------------------------------------------------------------------------------




 
Section 11.3. Marshaling; Payments Set Aside.
73


 
Section 11.4. Allocation of Proceeds.
73


 
Section 11.5. Reserved.
73


 
Section 11.6. Performance by Administrative Agent.
74


 
Section 11.7. Rights Cumulative.
74


Article XII . The Administrative Agent
74


 
Section 12.1. Appointment and Authorization.
74


 
Section 12.2. Wells Fargo as Lender.
75


 
Section 12.3. Approvals of Lenders.
75


 
Section 12.4. Notice of Events of Default.
76


 
Section 12.5. Administrative Agent’s Reliance.
76


 
Section 12.6. Indemnification of Administrative Agent.
77


 
Section 12.7. Lender Credit Decision, Etc.
77


 
Section 12.8. Successor Administrative Agent.
78


 
Section 12.9. Titled Agents.
79


Article XIII . Miscellaneous
79


 
Section 13.1. Notices.
79


 
Section 13.2. Expenses.
81


 
Section 13.3. Stamp, Intangible and Recording Taxes.
81


 
Section 13.4. Setoff..
82


 
Section 13.5. Litigation; Jurisdiction; Other Matters; Waivers.
82


 
Section 13.6. Successors and Assigns.
83


 
Section 13.7. Amendments and Waivers.
87


 
Section 13.8. Non-Liability of Administrative Agent and Lenders.
89


 
Section 13.9. Confidentiality.
89


 
Section 13.10. Indemnification.
90


 
Section 13.11. Termination; Survival.
92


 
Section 13.12. Severability of Provisions.
92


 
Section 13.13. GOVERNING LAW.
92


 
Section 13.14. Counterparts.
92


 
Section 13.15. Obligations with Respect to Loan Parties.
92


 
Section 13.16. Independence of Covenants.
93


 
Section 13.17. Limitation of Liability.
93


 
Section 13.18. Entire Agreement.
93


 
Section 13.19. Construction, Conflict of Terms.
93


 
Section 13.20. Headings.
93


 
Section 13.21. Limitation of Liability of Borrower’s General Partner.
93


 
Section 13.22. Limited Nature of Parent’s Obligations.
94


 
Section 13.23. Limitation of Liability of Borrower’s Directors, Officers, Etc.
94










iii



--------------------------------------------------------------------------------




SCHEDULE I
Term Loan Commitments
SCHEDULE 1.1.
Liens
SCHEDULE 7.1.(b)
Ownership Structure
SCHEDULE 7.1.(f)
Occupancy Status of Properties
SCHEDULE 7.1.(h)
Material Contracts
SCHEDULE 7.1.(i)
Litigation
SCHEDULE 7.1.(r)
Affiliate Transactions
SCHEDULE 8.14.(c)
Parent Guaranties of Indebtedness
 
 
 
EXHIBIT A
Form of Assignment and Assumption Agreement
EXHIBIT B
Form of Guaranty
EXHIBIT C
Form of Notice of Borrowing
EXHIBIT D
Form of Notice of Continuation
EXHIBIT E
Form of Notice of Conversion
EXHIBIT F
Form of Parent Guaranty
EXHIBIT G
Form of Term Note
EXHIBIT H
Form of Transfer Authorizer Designation Form
EXHIBIT I
Form of Compliance Certificate
EXHIBIT J
Forms of U.S. Tax Compliance Certificates




iv



--------------------------------------------------------------------------------




THIS TERM LOAN AGREEMENT (this “Agreement”) dated as of July 30, 2013 by and
among CBL & ASSOCIATES LIMITED PARTNERSHIP, a limited partnership organized
under the laws of the State of Delaware (the “Borrower”), CBL & ASSOCIATES
PROPERTIES, INC., a corporation organized under the laws of the State of
Delaware (the “Parent”), joining in the execution of this Agreement solely for
the limited purposes set forth in Section 13.22., each of the financial
institutions initially a signatory hereto together with their successors and
assignees under Section 13.6. (the “Lenders”), WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Administrative Agent”) and JPMORGAN CHASE BANK, N.A., as
Syndication Agent (“Syndication Agent”) and ROYAL BANK OF CANADA, PNC BANK,
NATIONAL ASSOCIATION, and U.S. BANK NATIONAL ASSOCIATION, each as Documentation
Agent (each a “Documentation Agent”).
WHEREAS, the Borrower has requested that the Lenders provide a term loan
facility for the purposes set forth herein and the Lenders have agreed to do so
on the terms and conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:
Article I. Definitions
Section 1.1.    Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
“Additional Costs” has the meaning given that term in Section 5.1.(b).
“Administrative Agent” means Wells Fargo Bank, National Association, as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 12.8.
“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.
“Affected Lender” has the meaning given that term in Section 5.6.
“Affiliate” means, with respect to any Person, (a) in the case of any such
Person which is a partnership or limited liability company, any partner or
member in such partnership or limited liability company, respectively, (b) any
other Person which is directly or indirectly controlled by, controls or is under
common control with such Person or one or more of the Persons referred to in the
preceding clause (a), (c) any other Person who is an officer, director, trustee
or employee of, or partner in, such Person or any Person referred to in the
preceding clauses (a) and (b), (d) any other Person who is a member of the
immediate family of such Person or of any Person referred to in the preceding
clauses (a) through (c), and (e) any other Person that is a trust solely for the
benefit of one or more Persons referred to in clause (d) and of which such
Person is sole trustee; provided, however, in no event shall the Administrative
Agent or any Lender or any of its or their respective Affiliates be an Affiliate
of Borrower, Parent or any other Loan Party. For purposes of this definition,
“control” (including with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. The Affiliates of a Person




--------------------------------------------------------------------------------




shall include any officer or director of such Person. In no event shall the
Administrative Agent or any Lender be deemed to be an Affiliate of the Borrower,
Parent or any other Loan Party.
“Agreement Date” means the date as of which this Agreement is dated.
“Applicable Law” means all applicable provisions of constitutions, statutes,
treaties, rules, guidelines, administrative or judicial precedents or
authorities, regulations and orders of any Governmental Authority, including all
orders and decrees of all courts, tribunals and arbitrators.
“Applicable Margin” means the percentage rate set forth in the table below
corresponding to the level (each, a “Level”) into which the Borrower’s Credit
Rating then falls:
Level
Credit Rating
Applicable Margin
1
A-/A3/A- or better
1.05%
2
BBB+/Baa1/BBB+
1.15%
3
BBB/Baa2/BBB
1.30%
4
BBB-/Baa3 /BBB-
1.50%
5
Lower than BBB-/Baa3/BBB-
2.00%



Any change in the Borrower’s Credit Rating which would cause it to move to a
different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower in accordance with Section 9.4.(l) that the
Borrower’s Credit Rating has changed; provided, however, if the Borrower has not
delivered the notice required by such Section but the Administrative Agent
becomes aware that the Borrower’s Credit Rating has changed, then the
Administrative Agent may, in its sole discretion, adjust the Level effective as
of the first day of the first calendar month following the date the
Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed. During any period for which the Borrower has received three Credit
Ratings which are not equivalent, the Applicable Margin will be determined by
(a) the highest Credit Rating if the highest Credit Rating and the second
highest Credit Rating differ by only one Level or (b) the average of the two
highest Credit Ratings if they differ by two or more Levels (unless the average
is not a recognized Level, in which case the Applicable Margin will be based on
the Credit Rating one Level below the Level corresponding to the highest Credit
Rating). During any period for which the Borrower has received only two Credit
Ratings and such Credit Ratings are not equivalent, the Applicable Margin will
be determined by (i) the highest Credit Rating if they differ by only one Level
or (ii) the median of the two Credit Ratings if they differ by two or more
Levels (unless the median is not a recognized Level, in which case the
Applicable Margin will be based on the Credit Rating one Level below the Level
corresponding to the higher Credit Rating). During any period for which the
Borrower has received no Credit Rating from Fitch, if the Borrower also ceases
to have a Credit Rating from one of

 
2

 




--------------------------------------------------------------------------------




S&P or Moody’s, then the Applicable Margin shall be determined based on the
remaining such Credit Rating. Notwithstanding any Credit Rating from Fitch,
during any period in which neither S&P nor Moody’s has provided a Credit Rating
corresponding to Level 4 or better to the Borrower, the Applicable Margin shall
be determined based on Level 5.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.
“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.
“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.
“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).
“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.
“Business Day” means (i) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in Minneapolis,
Minnesota are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (ii) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market. Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.
“Capitalization Rate” means (a) 6.50% for a Property having average sales per
square foot of more than $500 for the period of 12 consecutive months most
recently ending and (b) 7.50% for any other Property.
“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use) to pay rent or other amounts, in each
case that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.
“Capital Reserves” means, for any period and with respect to any Property, an
amount equal to (a) the aggregate square footage of all completed space of such
Property owned by the Borrower or any of its Subsidiaries times (b) $0.20 times
(c) the number of days in such period divided by (d) 365. If the term Capital
Reserves is used without reference to any specific Property, then it shall be
determined on an aggregate basis with respect to all Properties and the
applicable Ownership Shares of all Properties of all Unconsolidated Affiliates.

 
3

 




--------------------------------------------------------------------------------




“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short‑term commercial paper rating of at least A‑2 or
the equivalent by S&P or at least P‑2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A‑2 or the equivalent thereof by S&P or at least P‑2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least eighty-five percent (85%) of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(d) above.
“Co-Lead Arrangers” means each of Wells Fargo Securities, LLC and J.P. Morgan
Securities LLC, in such capacity, together with their respective successors and
assigns.
“Compliance Certificate” has the meaning given that term in Section 9.3.
“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.7.
“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.8.
“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Loan and (c) the Continuation of a LIBOR Loan.
“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
“Defaulting Lender” means, subject to Section 3.9.(c), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, (b) has

 
4

 




--------------------------------------------------------------------------------




notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 3.9.(c)) upon delivery of written notice of such determination to the
Borrower and each Lender.
“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Parent, the Borrower or any of
their respective Subsidiaries (i) which is a rate swap transaction, swap option,
basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and (b)
any combination of these transactions.
“Derivatives Support Document” means (i) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement pursuant to which cash, deposit accounts, securities
accounts or similar financial asset collateral are pledged to or made available
for setoff by, a Specified Derivatives Provider, including any banker’s lien or
similar right, securing or supporting Specified Derivatives Obligation.

 
5

 




--------------------------------------------------------------------------------




“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any thereof).
“Development Property” means a Property currently under development that has not
achieved an Occupancy Rate of eighty-five percent (85%) or more or, subject to
the last sentence of this definition, on which the improvements (other than
tenant improvements on unoccupied space) related to the development have not
been completed. The term “Development Property” shall include real property of
the type described in the immediately preceding sentence that satisfies both of
the following conditions: (i) it is to be (but has not yet been) acquired by the
Borrower, any Subsidiary or any Unconsolidated Affiliate upon completion of
construction pursuant to a contract in which the seller of such real property is
required to develop or renovate prior to, and as a condition precedent to, such
acquisition and (ii) a third party is developing such property using the
proceeds of a loan that is Guaranteed by, or is otherwise recourse to, the
Parent, the Borrower, any Subsidiary or any Unconsolidated Affiliate. A
Development Property on which all improvements (other than tenant improvements
on unoccupied space) related to the development of such Property have been
completed for at least fifteen (15) months shall cease to constitute a
Development Property notwithstanding the fact that such Property has not
achieved an Occupancy Rate of at least eighty-five percent (85%).
“Dollars” or “$” means the lawful currency of the United States of America.
“EBITDA” means, with respect to a Person, for any period and without
duplication, the sum of (a) net income (loss) of such Person for such period
determined on a consolidated basis excluding the following (but only to the
extent included in determining net income (loss) for such period):
(i) depreciation and amortization expense (less depreciation and amortization
expense allocable to non-controlling interest in Subsidiaries of the Borrower
for such period); (ii) interest expense; (iii) income tax expense;
(iv) extraordinary or nonrecurring items, including without limitation, gains
and losses from the sale of operating Properties; and (v) equity in net income
(loss) of its Unconsolidated Affiliates plus (b) such Person’s Ownership Share
of EBITDA of Unconsolidated Affiliates for such period. EBITDA shall be adjusted
to remove any impact from straight line rent leveling adjustments required under
GAAP and amortization of intangibles pursuant to FASB ASC 805. For purposes of
this definition, nonrecurring items shall be deemed to include (v) abandoned
projects, (w) impairments and other non-cash charges, (x) gains and losses on
early extinguishment of Indebtedness, (y) cash or non-cash severance and other
non-cash restructuring charges and (z) transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP.
“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived in accordance with the provisions of Section 13.7.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent and (ii) unless a Default or Event of Default
exists, the Borrower (each such approval not to be unreasonably withheld or

 
6

 




--------------------------------------------------------------------------------




delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
any Defaulting Lender or its Affiliates.
“Eligible Property” means a Property which satisfies all of the following
requirements as confirmed by the Administrative Agent: (a) such Property is
wholly owned in fee simple (or with the consent of the Requisite Lenders, leased
under a Ground Lease) by the Borrower or a Wholly Owned Subsidiary (which
Subsidiary shall be a Guarantor if required pursuant to the provisions of
Section 8.14.(a) or shall be the Management Company or any Wholly Owned
Subsidiary of the Management Company); (b) such Property is located in a State
of the United States of America or in the District of Columbia; (c) neither such
Property, nor any interest of the Borrower or any Subsidiary therein, nor, if
such Property is owned by a Subsidiary, any of the Borrower’s direct or indirect
ownership interest in such Subsidiary, is subject to (i) any Lien other than
Permitted Liens (but not Permitted Liens described in clause (g) of the
definition of that term) or (ii) any Negative Pledge; (d) regardless of whether
such Property is owned (or with the consent of the Requisite Lenders, leased
under a Ground Lease) by the Borrower or a Wholly Owned Subsidiary, the Borrower
has the right directly, or indirectly through a Wholly Owned Subsidiary, to take
the following actions without the need to obtain the consent of any Person: (i)
to create Liens on such Property as security for Indebtedness of the Borrower or
such Subsidiary, as applicable, and (ii) to sell, transfer or otherwise dispose
of such Property; and (e) to Borrower’s knowledge, such Property is free of all
structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property. The initial list of
Eligible Properties shall be provided by the Borrower to the Administrative
Agent and the Lenders on the Agreement Date in the Officer’s Certificate. For
the avoidance of doubt, no Property owned or leased by an Excluded Subsidiary
(other than the Management Company or any Wholly Owned Subsidiary of the
Management Company) shall be an “Eligible Property” hereunder.
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
non-voting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.
“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any

 
7

 




--------------------------------------------------------------------------------




security constituting Indebtedness that is convertible or exchangeable, or is
being converted or exchanged, for Equity Interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.
“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Term Loan or Term Loan
Commitment pursuant to an Applicable Law in effect on the date on which (i) such
Lender acquires such interest in the Term Loan or Term Loan Commitment (other
than pursuant to an assignment request by the Borrower under Section 5.6.) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 3.10., amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.10.(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.
“Excluded Subsidiary” means (a) any Subsidiary of the Borrower that (x)(i) holds
title to assets that are or are to become collateral for any Secured
Indebtedness of such Subsidiary or (ii) owns, directly or indirectly, any Equity
Interests in a Subsidiary or Unconsolidated Affiliate holding title to assets
that are or are to become collateral for any Secured Indebtedness of such
Subsidiary or Unconsolidated Affiliate and (y) in the case of any such
Subsidiary under clause (a)(x)(ii), (1) is prohibited from Guaranteeing the
Indebtedness of any other Person pursuant to (i) any document, instrument or
agreement evidencing such Secured Indebtedness or (ii) a provision of such
Subsidiary’s organizational documents, which was included in such Subsidiary’s
organizational documents as a condition to the incurrence of such Secured
Indebtedness or (2) does not own any Specified Equity Interests, (b) any
Subsidiary of the Borrower (other than a Wholly Owned Subsidiary of the
Borrower) that is prohibited from Guaranteeing the Indebtedness of any other
Person pursuant to a provision of such Subsidiary’s organizational documents as
in effect as of the Agreement Date, (c) Hamilton Insurance Company, LLC,
Chattanooga Insurance Company, Ltd., and DM Cayman II, Inc., in each case solely
to the extent such Subsidiary continues to be in the business of insurance
services of the type in which it is engaged as of the Agreement Date, (d) the
Management Company and any of its Wholly Owned Subsidiaries and (e) Arbor Place
Limited Partnership, The Galleria Associates, L.P., Oak Park Holding I, LLC,
CBL/MS General Partnership, Montgomery Partners, L.P., Jarnigan Road Limited
Partnership, Laurel Park Retail Holding LLC, OK City Member, LLC, CW Joint
Venture, LLC, CBL SubREIT, Inc., Foothills Mall Associates, LP and The Pavilion
at Port Orange, LLC, in each case solely for so long as such Subsidiary would
have adverse tax consequences to any owner (either direct or indirect) of its
Equity Interests were it not

 
8

 




--------------------------------------------------------------------------------




designated an “Excluded Subsidiary” hereunder. The initial list of Excluded
Subsidiaries shall be provided by the Borrower to the Administrative Agent and
the Lenders on the Agreement Date in the Officer’s Certificate.
“Existing Revolving Facilities” means, individually and collectively, each of
the Existing Eighth Amended Agreement and the Existing Third Amended Agreement.
“Existing Eighth Amended Agreement” means that certain Eighth Amended and
Restated Credit Agreement, dated as of November 13, 2012, by and among the
Borrower, the Parent, the lenders parties thereto from time to time and Wells
Fargo Bank, National Association, as administrative agent (as amended, restated,
supplemented or otherwise modified, renewed or replaced from time to time).
“Existing Third Amended Agreement” means that certain Third Amended and Restated
Credit Agreement, dated as of November 13, 2012, by and among the Borrower, the
Parent, the lenders parties thereto from time to time and Wells Fargo Bank,
National Association, as administrative agent (as amended, restated,
supplemented or otherwise modified, renewed or replaced from time to time).
“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.
Except as otherwise provided herein, Fair Market Value shall be determined by
the Board of Directors of the Parent (or an authorized committee thereof) acting
in good faith conclusively evidenced by a board resolution thereof delivered to
the Administrative Agent or, with respect to any asset valued at no more than
$1,000,000, such determination may be made by the chief financial officer of the
Parent evidenced by an officer’s certificate delivered to the Administrative
Agent, in either case such determination being subject to the Administrative
Agent’s review and reasonable approval.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(i) of the Internal Revenue
Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three (3) Federal Funds
brokers of recognized standing selected by the Administrative Agent.
“Fee Letter” means that certain fee letter dated as of July 8, 2013, by and
between the Borrower and the Administrative Agent.
“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.
“Fitch” means Fitch Ratings, a majority-owned Subsidiary of Fimalac, S.A. and
its successors.

 
9

 




--------------------------------------------------------------------------------




“Fixed Charges” means, with respect to a Person and for a given period, without
duplication, the sum of (a) the Interest Expense of such Person for such period,
plus (b) the aggregate of all regularly scheduled principal payments on
Indebtedness payable by such Person during such period (excluding balloon,
bullet or similar payments of principal due upon the stated maturity of
Indebtedness). The Parent’s Ownership Share of the Fixed Charges of
Unconsolidated Affiliates will be included when determining the Fixed Charges of
the Parent.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funds From Operations” means, with respect to a Person and for a given period,
net income (computed in accordance with GAAP), excluding gains (or losses) on
sales of operating properties, plus depreciation, amortization, and after
adjustments for unconsolidated partnerships, joint ventures and minority
interests. Adjustments for unconsolidated partnerships and joint ventures are
calculated on the same basis. For purposes of this Agreement, Funds From
Operations shall be calculated consistent with the definition of "Funds From
Operations" as set forth in the Parent 's Form 10-Q for the first quarter of
Fiscal Year 2013 as filed with the Securities and Exchange Commission, as such
definition may be modified with the prior approval of Requisite Lenders.
“GAAP” means accounting principles generally accepted in the United States of
America as set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity including, without limitation, the
Securities and Exchange Commission, as may be approved by a significant segment
of the accounting profession in the United States of America, which are
applicable to the circumstances as of the date of determination.
“General Partner” means CBL Holdings I, Inc., a Delaware corporation, and a
Wholly Owned Subsidiary of the Parent and the sole general partner of Borrower,
and shall include the General Partner’s successors and permitted assigns.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity that has the right to govern any of the parties to this
Agreement (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.
“Ground Lease” means a ground lease containing the following terms and
conditions: (a) the right of the lessee to mortgage and encumber its interest in
the leased property without the consent of the lessor; (b) the obligation of the
lessor to give the holder of any mortgage Lien on such leased property written
notice of any defaults on the part of the lessee and agreement of such lessor
that such lease will

 
10

 




--------------------------------------------------------------------------------




not be terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (c) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (d) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.
“Guarantors” means, individually and collectively, as the context shall require:
(i) the Parent, (ii) any Subsidiary that becomes a Guarantor pursuant to the
terms of Section 8.14. and (iii) any Subsidiary that elects to become a
Guarantor.
“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of non-performance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of non-performance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation. As the context
requires, “Guaranty” shall also mean each guaranty executed and delivered
pursuant to Section 6.1. or 8.14. and substantially in the form of Exhibit B.
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.
“Incremental Term Loan” has the meaning assigned to such term in Section 2.11.
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.11.
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit (but only to the extent of any outstanding balance), (ii)
evidenced by bonds, debentures, notes or similar instruments (but only to the
extent such debt is not otherwise included in Indebtedness), or (iii)
constituting purchase money

 
11

 




--------------------------------------------------------------------------------




indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or for
services rendered; (c) Capitalized Lease Obligations of such Person; (d) all
reimbursement obligations (contingent or otherwise) of such Person under or in
respect of any letters of credit or acceptances (whether or not the same have
been presented for payment); (e) all Off-Balance Sheet Obligations of such
Person; (f) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Mandatorily Redeemable Stock
issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (g) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Derivatives Contract not entered into as a hedge against then existing
Indebtedness (which shall be deemed to have an amount equal to the Derivatives
Termination Value thereof at such time but in no event shall be less than zero);
(i) all Indebtedness of other Persons which such Person has Guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities, voluntary
bankruptcy, collusive involuntary bankruptcy and other similar customary
exceptions to non-recourse liability); (j) all Indebtedness of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property or assets owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness or other payment obligation; and (k) such Person’s
Ownership Share of the Indebtedness of any Unconsolidated Affiliate of such
Person. Indebtedness of any Person shall include Indebtedness of any partnership
or joint venture in which such Person is a general partner or joint venturer to
the extent of such Person’s Ownership Share of such partnership or joint venture
(except if such Indebtedness, or portion thereof, is recourse to such Person, in
which case the greater of such Person’s Ownership Share of such Indebtedness or
the amount of the recourse portion of the Indebtedness shall be included as
Indebtedness of such Person). All Loans shall constitute Indebtedness of the
Borrower.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.
“Intellectual Property” has the meaning given that term in Section 7.1.(s).
“Interest Expense” means, with respect to any Person, for any period, without
duplication, (a) total interest expense of such Person (including, without
limitation, capitalized interest not funded under a construction loan interest
reserve account, interest expense attributable to Capitalized Lease Obligations,
letter of credit fees, and interest expense with respect to any Indebtedness in
respect of which such Person is wholly or partially liable whether pursuant to
any repayment, interest carry, performance guaranty or otherwise) determined on
a consolidated basis in accordance with GAAP for such period, plus (b) such
Person’s Ownership Share of Interest Expense of Unconsolidated Affiliates for
such period.
“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that

 
12

 




--------------------------------------------------------------------------------




commences on the last Business Day of a calendar month (or on any day for which
there is no numerically corresponding day in the appropriate subsequent calendar
month) shall end on the last Business Day of the appropriate subsequent calendar
month. Notwithstanding the foregoing: (a) if any Interest Period would otherwise
end after the Maturity Date, such Interest Period shall end on the Maturity Date
and (b) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any commitment to make an Investment in any other Person, as well as any option
of another Person to require an Investment in such Person, shall constitute an
Investment. Except as expressly provided otherwise, for purposes of determining
compliance with any covenant contained in a Loan Document, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns;
provided, however, that the term “Lender”, except as otherwise expressly
provided herein, shall not include any Lender (or its Affiliates) in its
capacity as a Specified Derivatives Provider. With respect to matters requiring
the consent or approval of all Lenders at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and, for voting purposes
only, “all Lenders” shall be deemed to mean “all Lenders other than Defaulting
Lenders”.
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.
“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”
“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate appearing on the Reuters Screen
LIBOR01 page (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the first day of such Interest Period and having a maturity equal to
such Interest Period by (ii) a percentage equal to 1 minus the stated maximum
rate (stated as a decimal) of all reserves, if any, required to be maintained
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category of extensions of credit or other

 
13

 




--------------------------------------------------------------------------------




assets which includes loans by an office of any Lender outside of the United
States of America). Any change in such maximum rate shall result in a change in
LIBOR on the date on which such change in such maximum rate becomes effective.
“LIBOR Loan” means a Loan bearing interest at a rate based on LIBOR, but
excluding any Base Rate Loan.
“LIBOR Market Index Rate” means, for any day, LIBOR as of that day for one-month
deposits in U.S. Dollars at approximately 11:00 a.m. London time for such day
(or if such day is not a Business Day, the immediately preceding Business Day).
The LIBOR Market Index Rate shall be determined on a daily basis.
“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases or rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; (c) the filing of any financing statement under the Uniform
Commercial Code or its equivalent in any jurisdiction, other than any
precautionary filing not otherwise constituting or giving rise to a Lien,
including a financing statement filed (i) in respect of a lease not constituting
a Capitalized Lease Obligation pursuant to Section 9-505 (or a successor
provision) of the Uniform Commercial Code or its equivalent as in effect in an
applicable jurisdiction or (ii) in connection with a sale or other disposition
of accounts or other assets not prohibited by this Agreement in a transaction
not otherwise constituting or giving rise to a Lien; and (d) any agreement by
such Person to grant, give or otherwise convey any of the foregoing.
“Limited Subsidiary” means any Subsidiary of the Parent that, directly or
indirectly, owns (a) any Equity Interest in any Loan Party or (ii) any Specified
Equity Interests.
“Loan” means a Term Loan.
“Loan Document” means this Agreement, each Note, the Parent Guaranty, each
Guaranty, if any, and each other document or instrument now or hereafter
executed and delivered by a Loan Party in connection with, pursuant to or
relating to this Agreement (other than the Fee Letter and any Specified
Derivatives Contract).
“Loan Party” means each of the Borrower, each Guarantor, the General Partner and
each other Person who guarantees all or a portion of the Obligations. Part I of
Schedule 7.1.(b) sets forth the Loan Parties in addition to the Borrower as of
the Agreement Date. For purposes of clarity, any Person which is a Loan Party
solely by virtue of having Guaranteed all or a portion of the Obligations shall
cease to be a Loan Party upon the release of such Person from all of its
obligations under such Guaranty.
“Management Company” means CBL & Associates Management, Inc., a Delaware
corporation, or any other Person that succeeds to the obligations of CBL &
Associates Management, Inc. to manage the Properties, together with its
successors and permitted assigns.
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is

 
14

 




--------------------------------------------------------------------------------




convertible or for which it is exchangeable or exercisable), upon the happening
of any event or otherwise, (a) matures or is mandatorily redeemable, pursuant to
a sinking fund obligation or otherwise (other than an Equity Interest to the
extent redeemable in exchange for common stock or other equivalent common Equity
Interests at the option of the issuer of such Equity Interest), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests, or, at
the election of the Borrower, in exchange for cash); in each case, on or prior
to the Maturity Date.
“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Borrower and its Subsidiaries, or the Parent and
its Subsidiaries, in either case taken as a whole, (b) the ability of the
Borrower, any other Loan Party or the Parent to perform its obligations under
any Loan Document to which it is a party, (c) the validity or enforceability of
any of the Loan Documents, (d) the rights and remedies of the Lenders and the
Administrative Agent under any of the Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith.
“Material Contract” means any contract or other arrangement relating to a
Property (other than Loan Documents and Specified Derivatives Contracts),
whether written or oral, to which the Borrower, any Subsidiary or any other Loan
Party is a party as to which the breach, non-performance, cancellation or
failure to renew by any party to such contract or other arrangement could
reasonably be expected to have a Material Adverse Effect.
“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $1,000,000.
“Material Subsidiary” means any Subsidiary having assets with a Fair Market
Value greater than or equal to $10,000,000.
“Maturity Date” means July 30, 2018.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made or to be made by a Person owning an interest in real
estate granting a Lien on such interest in real estate as security for the
payment of Indebtedness.
“Mortgage Receivable” means Indebtedness secured by Mortgages in favor of the
Borrower or any Subsidiary.
“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five (5) plan years made contributions, including for these purposes
any Person which ceased to be a member of the ERISA Group during such five (5)
year period.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a

 
15

 




--------------------------------------------------------------------------------




Person’s ability to encumber its assets upon the maintenance of one or more
specified ratios that limit such Person’s ability to encumber its assets but
that do not generally prohibit the encumbrance of its assets, or the encumbrance
of specific assets, shall not constitute a Negative Pledge.
“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) rents and other revenues received in the ordinary
course from such Property (including proceeds of rent loss or business
interruption insurance but excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent) minus (b) all expenses paid (excluding interest) related to the
ownership, operation or maintenance of such Property, including but not limited
to property taxes, assessments and the like, insurance, utilities, payroll
costs, maintenance, repair and landscaping expenses, marketing expenses, and
general and administrative expenses (including an appropriate allocation for
legal, accounting, advertising, marketing and other expenses incurred in
connection with such Property, but specifically excluding general overhead
expenses of the Parent and its Subsidiaries and any property management fees)
minus (c) the Capital Reserves for such Property as of the end of such period
minus (d) an imputed management fee in the amount of three percent (3%) of the
aggregate base rents and percentage rents received for such Property for such
period.
“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of (a) investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance and (b)
the aggregate amount of cash payments made to holders of Equity Interests of
such Person to retire or repurchase such Equity Interests during three calendar
month period following the date on which such Equity Issuance occurred, provided
that the amount under this clause (b) shall in no event exceed the aggregate
cash proceeds received from such Equity Issuance.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Recourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to non-recourse liability in a form reasonably acceptable
to the Administrative Agent) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness.
“Note” means a promissory note of the Borrower substantially in the form of
Exhibit G, payable to the order of a Lender in a principal amount equal to the
amount of such Lender’s Term Loan Commitment.
“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Term Loans.
“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such

 
16

 




--------------------------------------------------------------------------------




Exhibit) to be delivered to the Administrative Agent pursuant to Section 2.7.
evidencing the Borrower’s request for the Continuation of a LIBOR Loan.
“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.8. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.
“Obligations” means, individually and collectively, without duplication: (a) the
aggregate principal balance of, and all accrued and unpaid interest on, all
Loans and (b) all other indebtedness, liabilities, obligations, covenants and
duties of the Borrower or any of the other Loan Parties owing to the
Administrative Agent or any Lender of every kind, nature and description, under
or in respect of this Agreement or any of the other Loan Documents, including,
without limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
For the avoidance of doubt, “Obligations” shall not include Specified
Derivatives Obligations.
“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable owned square footage of such
Property actually occupied by tenants (unless due to a temporary cessation of
business, or tenants scheduled to open within the next one hundred twenty (120)
days) that are not affiliated with the Borrower and paying rent, pursuant to
binding leases as to which no monetary default has occurred and has continued
unremedied for one hundred twenty (120) or more days to (b) the aggregate owned
net rentable square footage of such Property.
“OFAC” has the meaning given that term in Section 7.1.(x).
“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
the Borrower, any Subsidiary or any other Person in respect of “off-balance
sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K
promulgated under the Securities Act) which the Parent would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of the Parent’s report on Form 10-Q or Form 10-K
(or their equivalents) which the Parent is required to file with the Securities
and Exchange Commission (or any Governmental Authority substituted therefor).
“Officer’s Certificate” means a certificate from a Senior Officer of the Parent
certifying (i) the “Eligible Properties”, (ii) each Subsidiary owning a direct
interest in each Eligible Property and (iii) the “Excluded Subsidiaries”, in
each case, as of the Agreement Date.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or otherwise with respect to, any Loan Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 5.6.).

 
17

 




--------------------------------------------------------------------------------




“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 9.4.(k), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation or formation, articles of organization, partnership agreement,
joint venture agreement or other applicable organizational document of such
Subsidiary or Unconsolidated Affiliate.
“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.
“Parent Guaranty” means the Parent Guaranty executed and delivered by the Parent
in favor of the Administrative Agent and the Lenders and substantially in the
form of Exhibit F.
“Participant” has the meaning given that term in Section 13.6.(d).
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
“Permitted Liens” means, with respect to any asset or property of a Person, (a)
Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws), (b) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are not at the time required to be paid or discharged under
Section 8.6; (c) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar Applicable Laws;
(d) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (e) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (f) Liens in favor of the Administrative Agent for its benefit
and the benefit of the Lenders, each Specified Derivatives Provider; (g) Liens
in existence on the Agreement Date and set forth in Schedule 1.1. hereto and (h)
Liens in favor of the Borrower.
“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other non-governmental entity, or any Governmental Authority.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five (5) years been maintained, or contributed to, by any Person
which was at such time a member of the ERISA Group for employees of any Person
which was at such time a member of the ERISA Group.
“Post-Default Rate” means, in respect of any Event of Default resulting from the
principal of any Loan not being paid when due, the rate otherwise applicable
plus an additional five percent (5%) per annum and with respect to any Event of
Default resulting from any other Obligation that is not paid when due (whether
at stated maturity, by acceleration, by optional or mandatory prepayment or
otherwise) or

 
18

 




--------------------------------------------------------------------------------




any other Event of Default, a rate per annum equal to the Base Rate as in effect
from time to time plus the Applicable Margin plus five percent (5%) per annum.
“Preferred Stock” means, with respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.
“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or such other
office as the Administrative Agent may notify the Borrower.
“Principals” means (a) Charles B. Lebovitz, Ben S. Landress, Stephen Lebovitz,
Michael Lebovitz, Alan Lebovitz, Augustus N. Stephas and/or Farzana Mitchell
(b) any of such individual’s immediate family members consisting of his spouse
and his lineal descendants (whether natural or adopted), (c) a trust,
partnership or other similar entity of which any of the Persons identified in
either of the immediately preceding clauses (a) or (b) are the sole
beneficiaries of all of the interest therein, and (d) any Subsidiary of any of
the Persons identified in any of the immediately preceding clauses (a) through
(c), so long as any of the individuals identified in the immediately preceding
clause (a) owns or controls at least ten percent (10%) of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (without regard to
the occurrence of any contingency).
“Property” means a parcel (or group of related parcels) of real property
developed (or to be developed) by the Borrower, any Subsidiary or any
Unconsolidated Affiliate.
“Property Management Agreements” means, collectively, all agreements entered
into by the Borrower, any other Loan Party or any Subsidiary pursuant to which
the Borrower, such other Loan Party or such Subsidiary engages a Person to
advise it with respect to the management of a given Property and/or to manage a
given Property.
“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) the amount of such Lender’s Term Loan Commitment to (b) the aggregate
amount of the Term Loan Commitments of all Lenders; provided, however, that if
at the time of determination the Term Loan Commitments have terminated or been
reduced to zero, the “Pro Rata Share” of each Lender shall be the ratio,
expressed as a percentage of (A) the sum of the unpaid principal amount of all
outstanding Term Loans owing to such Lender as of such date to (B) the sum of
the aggregate unpaid principal amount of all outstanding Term Loans of all
Lenders as of such date.
“Purchase Money Advances” means Indebtedness in favor of the Borrower or any
Subsidiary which has been advanced to a bona fide third party in connection with
an arm’s length sale by the Borrower or any Subsidiary of a Property to the
respective third party.
“Rating Agency” means Fitch, S&P or Moody’s.
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
“Recourse Indebtedness” means any Indebtedness of a Person that is not
Non-Recourse Indebtedness.

 
19

 




--------------------------------------------------------------------------------




“Register” has the meaning given that term in Section 13.6.(c).
“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity
requirements. Notwithstanding anything herein to the contrary, (a) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change,” regardless of the date enacted, adopted or issued.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Requisite Lenders” means, as of any date, (a) Lenders having more than
fifty-one percent (51%) of the aggregate amount of the Term Loan Commitments or
(b) if the Lenders’ Term Loan Commitments have been terminated or reduced to
zero, Lenders holding more than fifty-one percent (51%) of the principal amount
of the aggregate outstanding Term Loans; provided that (i) in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and the Pro Rata Shares shall be redetermined, for
voting purposes only, to exclude the Pro Rata Shares of such Defaulting Lenders
and (ii) at all times when two (2) or more Lenders are party to this Agreement
(excluding Defaulting Lenders), the term “Requisite Lenders” shall in no event
mean less than two (2) Lenders.
“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interest to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest of the Parent or any of its Subsidiaries now or hereafter outstanding;
(c) any payment or prepayment of principal of, premium, if any, or interest on,
redemption, conversion, exchange, purchase, retirement, defeasance, sinking fund
or similar payment with respect to, any Subordinated Debt; and (d) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of the Parent or any of its
Subsidiaries now or hereafter outstanding.
“Retail Properties” means a Property developed and operated for retail use or
mixed-use.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financing
Services LLC business, and its successors.

 
20

 




--------------------------------------------------------------------------------




“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property, and in the
case of the Parent, shall include (without duplication), the Parent’s Ownership
Share of the Secured Indebtedness of its Unconsolidated Affiliates.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
“Senior Officer” means the Chairman, CEO and President, an Executive Vice
President, Vice President - Finance, Vice President - Accounting, the Chief
Operating Officer, the Chief Legal Officer or the Chief Financial Officer of the
Borrower, the General Partner or the Parent.
“Significant Subsidiary” means an Subsidiary which has assets having an
aggregate book value in excess of five percent (5%) of Total Asset Value.
“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities); (b) such Person is
able to pay its debts or other obligations in the ordinary course as they
mature; and (c) such Person has capital not unreasonably small to carry on its
business and all business in which it proposes to be engaged.
“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, which relate to the
Obligations, whether as a result of an assignment or transfer or otherwise,
between the Borrower or any Loan Party and any Specified Derivatives Provider.
“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.
“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.
“Specified Equity Interests” has the meaning given that term in
Section 10.2.(b).
“Subordinated Debt” means Indebtedness for money borrowed of the Borrower or any
of its Subsidiaries that is subordinated in right of payment and otherwise to
the Loans, the other Obligations and the Specified Derivatives Obligations, if
any, in a manner satisfactory to the Administrative Agent in its sole and
absolute discretion.
“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 
21

 




--------------------------------------------------------------------------------




“Tangible Net Worth” means, with respect to any Person as of a given date, the
stockholders' equity of such Person determined on a consolidated basis plus (x)
increases in accumulated depreciation and amortization accrued after June 30,
2012 and (y) non-controlling interests (including redeemable non-controlling
interests) in any such Person or any Subsidiary of such Person, minus (to the
extent included when determining stockholders' equity and non-controlling
interests including redeemable non-controlling interests of such Person and its
Subsidiaries): (a) the amount of any write-up in the book value of any assets
reflected in any balance sheet resulting from revaluation thereof or any write
up in excess of the cost of such assets acquired (but excluding any such
write-up for purchase price adjustments of acquisition properties based on
GAAP), and (b) the aggregate of all amounts appearing on any such balance sheet
for franchises, licenses, permits, patents, patent applications, copyrights,
trademarks, service marks, trade names, goodwill, treasury stock, experimental
or organizational expenses and other like assets which would be classified as
intangible assets under GAAP (including net lease intangibles) all determined as
of such date on a consolidated basis, and (c) accumulated other comprehensive
income (or loss).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tenant Lease” means any lease entered into by the Borrower, any Loan Party or
any Subsidiary with respect to any portion of a Property.
“Term Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).
“Term Loan Commitment” means, as to each Lender, such Lender’s obligation to
make Term Loans pursuant to Section 2.1. in an amount up to, but not exceeding
the amount set forth for such Lender on Schedule I as such Lender’s “Term Loan
Commitment Amount” or as set forth in any applicable Assignment and Assumption,
or agreement executed by a Lender becoming a party hereto in accordance with
Section 2.11., as the same may be increased or reduced as appropriate to reflect
any assignments to or by such Lender effected in accordance with Section 13.6.
or increased as appropriate to reflect any increase effected in accordance with
Section 2.11.
“Term Loan Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Term Loans.
“Third Party Affiliate” means any Person which owns any interest in Parent,
Borrower or any Subsidiary or Unconsolidated Affiliate of Borrower, but which
Person is neither a Senior Officer nor a Subsidiary of Borrower.
“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following of the Parent and its Subsidiaries determined on a consolidated
basis in accordance with GAAP applied on a consistent basis: (a) cash and Cash
Equivalents (other than tenant deposits and other cash and Cash Equivalents that
are subject to a Lien or a Negative Pledge or the disposition of which is
restricted in any way, but including any escrow deposits for real estate taxes,
insurance, tenant allowances and capital expenditures); plus (b) the quotient of
(i) EBITDA of the Parent and its Subsidiaries calculated for the immediately
preceding period of four (4) consecutive fiscal quarters for (x) Properties
owned for four (4) or more quarters and (y) Properties owned for fewer than four
(4) quarters that have achieved an Occupancy Rate of eighty-five percent (85%)
or more, calculated on an annualized basis (excluding EBITDA attributable from
assets in (c), (d), (e), (f), (g), (h) and (i) below), divided by (ii) the
Capitalization Rate; provided that, for purposes of calculating Total Asset
Value only, “EBITDA” may

 
22

 




--------------------------------------------------------------------------------




include straight line rent leveling adjustments; plus (c) the undepreciated GAAP
book value of Properties acquired during the four (4) fiscal quarters most
recently ended; plus (d) the GAAP book value of all Development Properties; plus
(e) the GAAP book value of Unimproved Land, plus (f) the GAAP book value of
Mortgages Receivable and Purchase Money Advances; plus (g) the GAAP book value
of Equity Interests; plus (h) with respect to any purchase obligation,
repurchase obligation or forward commitment evidenced by a binding contract
included when determining the Indebtedness of the Parent and its Subsidiaries,
the reasonably determined value of any amount that would be payable, or property
that would be transferable, to the Parent or any Subsidiary as if such contract
were closed as of such date; plus (i) to the extent not included in the
immediately preceding clauses (a) through (h), the value of any real property
owned by a Subsidiary (that is not a Wholly Owned Subsidiary) of the Borrower or
an Unconsolidated Affiliate of the Borrower (such Subsidiary or Unconsolidated
Affiliate being a "JV"), to the extent the Borrower or a Subsidiary guarantees
the Indebtedness of any JV in an amount in excess of its ownership ratio in such
JV, provided that if such Indebtedness is paid by the Borrower or a Subsidiary
of the Borrower, then the Borrower or a Subsidiary of the Borrower shall
automatically acquire, without the necessity of any further payment or action,
all Equity Interests in such JV not owned by the Borrower or any Subsidiary. The
Borrower’s Ownership Share of assets held by Unconsolidated Affiliates
(excluding assets of the type described in the immediately preceding clause (a))
will be included in the calculation of Total Asset Value consistent with the
above described treatment for wholly owned assets. EBITDA attributable
to Properties disposed of during the fiscal quarter ending immediately prior to
any date of determination of Total Asset Value shall not be included in the
calculation of Total Asset Value. Notwithstanding the foregoing, for purposes of
determining Total Asset Value, to the extent the amount of Total Asset Value
attributable to Properties leased under Ground Leases would exceed ten percent
(10%) of Total Asset Value, such excess shall be excluded.
“Total Budgeted Cost” means, with respect to a Development Property, and at any
time, the aggregate amount of all costs budgeted to be paid, incurred or
otherwise expended or accrued by the Borrower, a Subsidiary or an Unconsolidated
Affiliate with respect to such Property to achieve an Occupancy Rate of one
hundred percent (100%), including without limitation, all amounts budgeted with
respect to all of the following: (a) acquisition of land and any related
improvements; (b) a reasonable and appropriate reserve for construction
interest; (c) a reasonable and appropriate operating deficit reserve; (d) tenant
improvements, (e) leasing commissions and (f) other hard and soft costs
associated with the development or redevelopment of such Property; provided,
however, Total Budgeted Cost shall be reduced by cash actually received by
Borrower, such Subsidiary or such Unconsolidated Affiliate as a result of
governmental reimbursements or in connection with the sale of outparcels. With
respect to any Property to be developed in more than one phase, the Total
Budgeted Cost shall exclude budgeted costs (other than costs relating to
acquisition of land and related improvements) to the extent relating to any
phase for which (i) construction has not yet commenced and (ii) a binding
construction contract has not been entered into by the Borrower, any other
Subsidiary or any Unconsolidated Affiliate, as the case may be.
“Total Indebtedness” means all Indebtedness of the Parent and its Ownership
Share of all Indebtedness of all of its Subsidiaries.
“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit H to be delivered to the Administrative Agent pursuant to Section 6.1.,
as the same may be amended, restated or modified from time to time with the
prior written approval of the Administrative Agent.
“Type” with respect to any Loan, refers to whether such Loan or portion thereof
is a LIBOR Loan or a Base Rate Loan.

 
23

 




--------------------------------------------------------------------------------




“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds, either directly or indirectly through one or more
Subsidiaries, an Investment, which Investment is accounted for in the financial
statements of such Person on an equity basis of accounting and whose financial
results would not be consolidated under GAAP with the financial results of such
Person on the consolidated financial statements of such Person.
“Unencumbered Asset Value” means the sum, without duplication, of (1) (a) (i)
the sum of (x) the NOI (excluding NOI attributable to Development Properties)
for Eligible Properties owned for four (4) or more quarters for the immediately
preceding period of four (4) consecutive fiscal quarters plus (y) the NOI
(excluding NOI attributable to Development Properties) for Eligible Properties
owned for less than four (4) quarters that have achieved an Occupancy Rate of
eighty-five percent (85%) or more, calculated on an annualized basis, divided by
(ii) the Capitalization Rate, plus (b) the undepreciated GAAP book value of all
Eligible Properties acquired during the four (4) fiscal quarters most recently
ended, plus (c) cash and Cash Equivalents (other than tenant deposits and other
cash and Cash Equivalents that are subject to a Lien or a Negative Pledge or the
disposition of which is restricted in any way), plus (d) the GAAP book value of
Unimproved Land (which meets the requirements for Eligible Property) that is not
subject to any Lien (other than Permitted Liens (but not Permitted Liens
described in clause (g) of the definition of that term)) or any Negative Pledge,
plus (e) the GAAP book value of Mortgage Receivables owned by the Borrower or
any wholly-owned Subsidiary that are not subject to any Lien (other than
Permitted Liens (but not Permitted Liens described in clause (g) of the
definition of that term)) or any Negative Pledge, plus (f) the GAAP book value
of Purchase Money Advances owned by the Borrower or any wholly-owned Subsidiary
that are not subject to any Lien (other than Permitted Liens (but not Permitted
Liens described in clause (g) of the definition of that term)) or any Negative
Pledge, plus (g) the undepreciated GAAP book value of Development Properties
(which meets the requirements for Eligible Property) that are not subject to any
Lien (other than Permitted Liens (but not Permitted Liens described in clause
(g) of the definition of that term)) or any Negative Pledge, plus (h) Equity
Interests that are not subject to any Lien (other than Permitted Liens described
in clause (f) of the definition of that term) or any Negative Pledge, plus (2)
with respect to Properties that would constitute Eligible Properties but that
are owned or leased by non-wholly-owned Subsidiaries or Unconsolidated
Affiliates, Borrower’s Ownership Share of the sum of (a) value, calculated as in
clause (1)(a) above, of such Properties that are not subject to any Lien or
Negative Pledge, plus (b) the undepreciated GAAP book value of all such
Properties acquired during the four (4) fiscal quarters most recently ended,
plus (c) the GAAP book value of Unimproved Land that is not subject to any Lien
(other than Permitted Liens (but not Permitted Liens described in clause (g) of
the definition of that term)) or any Negative Pledge, plus (d) the undepreciated
GAAP book value of Development Properties that are not subject to any Lien
(other than Permitted Liens (but not Permitted Liens described in clause (g) of
the definition of that term)) or any Negative Pledge. Notwithstanding the above,
the percentage of Unencumbered Asset Value attributable to Properties subject to
a Ground Lease will not exceed ten percent (10%) of the Unencumbered Asset
Value. For purposes of this definition, (i) to the extent the Unencumbered Asset
Value attributable to clause (1)(d) and 2(c) in the aggregate would exceed five
percent (5%) of the Unencumbered Asset Value, such excess shall be excluded,
(ii) to the extent the Unencumbered Asset Value attributable to clause (1)(e)
would exceed five percent (5%) of the Unencumbered Asset Value, such excess
shall be excluded, (iii) to the extent the Unencumbered Asset Value attributable
to clause (1)(f) would exceed five percent (5%) of the Unencumbered Asset Value,
such excess shall be excluded, (iv) to the extent the Unencumbered Asset Value
attributable to clause (1)(g) and (2)(d) in the aggregate would exceed ten
percent (10%) of the Unencumbered Asset Value, such excess shall be excluded,
(v) to the extent the Unencumbered Asset Value attributable to clause (1)(h)
would exceed five percent (5%) of the Unencumbered Asset Value, such excess
shall be excluded, (vi) to the extent the Unencumbered Asset Value attributable
to clause (2) would exceed fifteen percent (15%) of the Unencumbered Asset
Value,

 
24

 




--------------------------------------------------------------------------------




such excess shall be excluded, (vii) to the extent the Unencumbered Asset Value
attributable to the sum of (d), (e), (f), (g) and (h) of clause (1) and clause
(2) in the aggregate would exceed twenty percent (20%) of the Unencumbered Asset
Value, such excess shall be excluded and (vii) to the extent the Unencumbered
Asset Value attributable to hotel and office properties would exceed five
percent (5%) of the Unencumbered Asset Value, such excess shall be excluded.
“Unencumbered NOI” means, for any period, the sum of NOI from (i) all Eligible
Properties plus (ii) Borrower’s Ownership Share of NOI of any non-wholly owned
Properties to the extent such Properties are included in the calculation of
Unencumbered Asset Value and are not subject to any Lien or any Negative Pledge.
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.
“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is scheduled in the following twelve (12) months; provided, however,
the term Unimproved Land shall not include (a) raw land subject to a Ground
Lease under which the Borrower or a Subsidiary is the lessor and a Person not an
Affiliate is the lessee; (b) any Development Property, (c) unimproved real
estate acquired within the prior eighteen (18) months that will become a
Development Property within eighteen (18) months of its acquisition (the
Borrower acknowledging that if such Property does not become a Development
Property within said eighteen (18) months period, such Property shall thereafter
be considered unimproved real estate for purposes of this definition unless and
until such Property in fact becomes a Development Property), (d) land subject to
a binding contract of sale under which the Borrower or one of its Subsidiaries
is the seller and the buyer is not an Affiliate of the Borrower, or
(e) out-parcels held for lease or sale at Properties which are either completed
or where development has commenced).
“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness; provided, however, that any
Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness.
“Unsecured Interest Expense” means, with respect to a Person and for any period,
all Interest Expense of such Person for such Period attributable to Unsecured
Indebtedness.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.


“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and permitted assigns.
“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 
25

 




--------------------------------------------------------------------------------




“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.
Section 1.2.    General; References to Central Time.
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect on the
Agreement Date; provided that, if at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, Borrower shall give Administrative Agent written notice thereof
promptly after Borrower has knowledge thereof, and if either the Borrower or the
Requisite Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Requisite Lenders); provided further that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. Notwithstanding the preceding
sentence, the calculation of liabilities shall not include any fair value
adjustments to the carrying value of liabilities to record such liabilities at
fair value pursuant to electing the fair value option election under FASB ASC
825-10-25 (formerly known as FAS 159, The Fair Value Option for Financial Assets
and Financial Liabilities) or other FASB standards allowing entities to elect
fair value option for financial liabilities. Accordingly, the amount of
liabilities shall be the historical cost basis, which generally is the
contractual amount owed adjusted for amortization or accretion of any premium or
discount. References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or the Borrower (or a Subsidiary of such Subsidiary)
and a reference to an “Affiliate” means a reference to an Affiliate of the
Borrower or the Parent. Titles and captions of Articles, Sections, subsections
and clauses in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement. Unless otherwise indicated, all
references to time are references to Central time.
Section 1.3.    Financial Attributes of Non-Wholly Owned Subsidiaries.
When determining compliance by the Parent or the Borrower with any financial
covenant contained in any of the Loan Documents (a) only the Ownership Share of
the Parent or the Borrower, as applicable, of the financial attributes of a
Subsidiary that is not a Wholly Owned Subsidiary shall be included and (b) the
Parent’s Ownership Share of the Borrower shall be deemed to be one hundred
percent (100.0%).





 
26

 




--------------------------------------------------------------------------------




Article II. Credit Facility
Section 2.1.    Term Loans.
(a)    Making of Term Loans. Subject to the terms and conditions set forth in
this Agreement, each Lender severally and not jointly agrees to make Term Loans
to the Borrower in a single drawing on the Effective Date in an aggregate
principal amount equal to such Lender’s Term Loan Commitment. Amounts repaid or
prepaid in respect of the Loans may not be reborrowed.
(b)    Requests for Term Loans. Not later than 11:00 a.m. Central time at least
one (1) Business Day prior to a borrowing of Base Rate Loans and not later than
11:00 a.m. Central time at least three (3) Business Days prior to a borrowing of
LIBOR Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing. Each Notice of Borrowing shall specify the aggregate principal amount
of the Term Loans to be borrowed, the date such Term Loans are to be borrowed
(which must be a Business Day), the Type of the requested Term Loans, and if
such Term Loans are to be LIBOR Loans, the initial Interest Period for such Term
Loans. Each Notice of Borrowing shall be irrevocable once given and binding on
the Borrower. If the Borrower fails to indicate the Type of Term Loans being
borrowed in a Notice of Borrowing, then the Borrower shall be deemed to have
requested a borrowing of LIBOR Loans having an Interest Period of one month.
Prior to delivering a Notice of Borrowing, the Borrower may (without specifying
whether a Term Loan will be a Base Rate Loan or a LIBOR Loan) request that the
Administrative Agent provide the Borrower with the most recent LIBOR available
to the Administrative Agent. The Administrative Agent shall provide such quoted
rate to the Borrower on the date of such request or as soon as possible
thereafter.
(c)    Funding of Term Loans. Promptly after receipt of a Notice of Borrowing
under the immediately preceding subsection (b), the Administrative Agent shall
notify each Lender of the proposed borrowing. Each Lender shall deposit an
amount equal to the Term Loan to be made by such Lender to the Borrower with the
Administrative Agent at the Principal Office, in immediately available funds not
later than 11:00 a.m. Central time on the date of such proposed Term Loans.
Subject to fulfillment of all applicable conditions set forth herein, the
Administrative Agent shall make available to the Borrower in the account
specified in the Transfer Authorizer Designation Form, not later than 1:00 p.m.
Central time on the date of the requested borrowing of Term Loans, the proceeds
of such amounts received by the Administrative Agent. No Lender shall be
responsible for the failure of any other Lender to make a Loan or to perform any
other obligation to be made or performed by such other Lender hereunder, and the
failure of any Lender to make a Loan or to perform any other obligation to be
made or performed by it hereunder shall not relieve the obligation of any other
Lender to make any Loan or to perform any other obligation to be made or
performed by such other Lender.
(d)    Assumptions Regarding Funding by Lenders. Unless the Administrative Agent
shall have been notified by any Lender that such Lender will not make available
to the Administrative Agent a Term Loan to be made by such Lender in connection
with any borrowing, the Administrative Agent may assume that such Lender will
make the proceeds of such Term Loan available to the Administrative Agent in
accordance with this Section, and the Administrative Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Term Loan to be provided by such Lender. In such event, if
such Lender does not make available to the Administrative Agent the proceeds of
such Term Loan, then such Lender and the Borrower severally agree to pay to the
Administrative Agent within three (3) Business Days following written demand the
amount of such Term Loan with interest thereon, for each day from and including
the date such Term Loan is made available to the Borrower but excluding the date
of payment to the Administrative Agent, at (i) in the case of a

 
27

 




--------------------------------------------------------------------------------




payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay the amount of such interest to the Administrative
Agent for the same or overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays to the Administrative Agent the amount of
such Term Loan, the amount so paid shall constitute such Lender’s Term Loan
included in the borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make available the proceeds of a Term Loan to be made by such Lender.
Section 2.2.    Rates and Payment of Interest on Loans.
(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:
(i)    during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin; and
(ii)    during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin.
Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall, upon and after the Administrative Agent’s demand, pay to the
Administrative Agent for the account of each Lender, interest at the
Post-Default Rate on the outstanding principal amount of any Loan made by such
Lender and on any other amount payable by the Borrower hereunder or under the
Notes held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).
(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full calendar month occurring
after the Effective Date and (ii) on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise). Interest payable at the Post-Default Rate shall be payable from
time to time on demand. All determinations by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.
Section 2.3.    Number of Interest Periods.
Notwithstanding anything to the contrary contained in this Agreement, there may
be no more than eight (8) different Interest Periods outstanding at the same
time.
Section 2.4.    Repayment of Loans.
The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Maturity Date.
Section 2.5.    Prepayments.

 
28

 




--------------------------------------------------------------------------------




Subject to Section 5.4., the Borrower may prepay any Loan at any time without
premium or penalty. The Borrower shall give the Administrative Agent at least
three (3) Business Days prior written notice of the prepayment of any Loan. Each
voluntary prepayment of Loans shall be in an aggregate minimum amount of
$100,000 and integral multiples of $1,000 in excess thereof.
Section 2.6.    Late Charges.
So long as the Post-Default Rate is not payable with respect to the Obligations
as provided in Section 2.2., if any payment required under this Agreement is not
paid within fifteen (15) days after it becomes due and payable, the Borrower
shall pay a late charge for late payment to compensate the Lenders for the loss
of use of funds and for the expenses of handling the delinquent payment, in an
amount equal to three percent (3%) of such delinquent payment. Such late charge
shall be paid in any event not later than the due date of the next subsequent
installment of principal and/or interest. In the event the maturity of the
Obligations hereunder occurs or is accelerated pursuant to Section 11.2., this
Section shall apply only to payments overdue prior to the time of such
acceleration. This Section shall not be deemed to be a waiver of the Lenders’
right to accelerate payment of any of the Obligations as permitted under the
terms of this Agreement.
Section 2.7.    Continuation.
So long as there exists no Default or Event of Default, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $100,000 and integral multiples of $1,000 in excess of that
amount, and each new Interest Period selected under this Section shall commence
on the last day of the immediately preceding Interest Period. Each selection of
a new Interest Period shall be made by the Borrower giving to the Administrative
Agent a Notice of Continuation not later than 11:00 a.m. Central time on the
third Business Day prior to the date of any such Continuation. Such notice by
the Borrower of a Continuation shall be by telecopy, electronic mail or other
similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation. If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however, that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.8. or the Borrower’s failure to comply with any of
the terms of such Section.
Section 2.8.    Conversion.
So long as there exists no Default or Event of Default, the Borrower may on any
Business Day, upon the Borrower’s giving of a Notice of Conversion to the
Administrative Agent by telecopy, electronic mail or other similar form of
communication, Convert all or a portion of a Loan of one Type into a Loan of
another Type. Each Conversion of Base Rate Loans into LIBOR Loans shall be in an
aggregate minimum amount of $100,000 and integral multiples of $1,000 in excess
of that amount, and upon Conversion of a Base Rate Loan into a LIBOR Loan, the
Borrower shall pay accrued interest to the date

 
29

 




--------------------------------------------------------------------------------




of Conversion on the principal amount so Converted in accordance with
Section 2.2. Any Conversion of a LIBOR Loan into a Base Rate Loan shall be made
on, and only on, the last day of an Interest Period for such LIBOR Loan. Each
such Notice of Conversion shall be given not later than 11:00 a.m. Central time
one Business Day prior to the date of any proposed Conversion into Base Rate
Loans and three (3) Business Days prior to the date of any proposed Conversion
into LIBOR Loans. Promptly after receipt of a Notice of Conversion, the
Administrative Agent shall notify each Lender of the proposed Conversion.
Subject to the restrictions specified above, each Notice of Conversion shall be
by telecopy, electronic mail or other similar form of communication in the form
of a Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan. Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.
Section 2.9.    Notes.
(a)    Notes. The Term Loans made by each Lender shall, in addition to this
Agreement, also be evidenced by a promissory note of the Borrower substantially
in the form of Exhibit G (each a “Term Note”), payable to the order of such
Lender in a principal amount equal to the amount of its Term Loan Commitment as
originally in effect and otherwise duly completed.
(b)    Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8. shall be
controlling.
(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed, mutilated, inappropriately cancelled or inappropriately
marked, and (ii)(A) in the case of loss, theft or destruction, an unsecured
agreement of indemnity from such Lender in form reasonably satisfactory to the
Borrower, or (B) in the case of mutilation, inappropriate cancellation or
inappropriate marking, upon surrender and cancellation of such Note, the
Borrower shall at no expense to Borrower execute and deliver to such Lender a
new Note, identical in form and substance and dated the date of such lost,
stolen, destroyed, mutilated, inappropriately cancelled or inappropriately
marked Note.
Section 2.10.    Funds Transfer Disbursements.
(a)    Generally. The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of any Loan made by the Lenders or any of their Affiliates
pursuant to the Loan Documents as requested by an authorized representative of
the Borrower to any of the accounts designated in the Transfer Authorizer
Designation Form. The Borrower agrees to be bound by any transfer request: (i)
authorized or transmitted by the Borrower; or, (ii) made in the Borrower’s name
and accepted by the Administrative Agent in good faith and in compliance with
these transfer instructions, even if not properly authorized by the Borrower.
The Borrower further agrees and acknowledges that the Administrative Agent may
rely solely on any bank routing number or identifying bank account number or
name provided by the

 
30

 




--------------------------------------------------------------------------------




Borrower to effect a wire or funds transfer even if the information provided by
the Borrower identifies a different bank or account holder than named by the
Borrower. The Administrative Agent will inform Borrower of any errors actually
known by Administrative Agent in any information provided by Borrower, but is
not obligated or required in any way to take any actions to detect errors in
information provided by the Borrower. If the Administrative Agent takes any
actions in an attempt to detect errors in the transmission or content of
transfer or requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, the Borrower agrees that no matter how many times the
Administrative Agent takes these actions the Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and the Borrower or between any
Lender and the Borrower. The Borrower agrees to notify the Administrative Agent
of any errors in the transfer of any funds or of any unauthorized or improperly
authorized transfer requests within fourteen (14) days after the Administrative
Agent’s confirmation to the Borrower of such transfer.
(b)    Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization, (ii)
require use of a bank unacceptable to the Administrative Agent or any Lender or
prohibited by any Governmental Authority, (iii) cause the Administrative Agent
or any Lender to violate any Federal Reserve or other regulatory risk control
program or guideline, or (iv) otherwise cause the Administrative Agent or any
Lender to violate any Applicable Law or regulation.
(c)    Limitation of Liability. Neither the Administrative Agent nor any Lender
shall be liable to the Borrower or any other parties for (i) errors, acts or
failures to act of others, including other entities, banks, communications
carriers or clearinghouses, through which the Borrower’s transfers may be made
or information received or transmitted, and no such entity shall be deemed an
agent of the Administrative Agent or any Lender, (ii) any loss, liability or
delay caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Administrative Agent’s or any
Lender’s control, or (iii) any special, consequential, indirect or punitive
damages, whether or not (x) any claim for these damages is based on tort or
contract or (y) the Administrative Agent, any Lender or the Borrower knew or
should have known the likelihood of these damages in any situation. Neither the
Administrative Agent nor any Lender makes any representations or warranties
other than those expressly made in this Agreement.
Section 2.11.    Incremental Term Loans.
The Borrower shall have the right to request one or more tranches of additional
Term Loans (the “Incremental Term Loans”) by providing written notice to the
Administrative Agent, which notice shall be irrevocable once given; provided,
however, that the aggregate amount of such increases under this Agreement shall
not exceed $200,000,000. Each such Incremental Term Loan must be an aggregate
minimum amount of $25,000,000 and integral multiples of $5,000,000 in excess
thereof (or such other amounts as may be acceptable to the Administrative Agent
and the Borrower). The Administrative Agent, in consultation with the Borrower,
shall manage all aspects of the syndication of such Incremental Term Loans,
including decisions as to the selection of the existing Lenders and/or other
banks, financial institutions and other institutional lenders to be approached
with respect to such increase and the allocations of the Incremental Term Loans
among such existing Lenders and/or other banks, financial institutions and other
institutional lenders. No Lender shall be obligated in any way whatsoever to
provide an Incremental Term Loan, and any new Lender becoming a party to this
Agreement in connection with any such requested increase must be an Eligible
Assignee. Effecting the Incremental

 
31

 




--------------------------------------------------------------------------------




Term Loans under this Section is subject to the following conditions precedent:
(x) no Default or Event of Default shall be in existence on the effective date
of such increase, (y) the representations and warranties made or deemed made by
the Borrower or any other Loan Party in any Loan Document to which such Loan
Party is a party shall be true and correct on the effective date of such
increase except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
hereunder, and (z) the Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent: (i)
if not previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of (A) all partnership or other necessary
action taken by the Borrower to authorize such increase and (B) all corporate,
partnership, member or other necessary action taken by each Guarantor
authorizing the guaranty of such increase; and (ii) an opinion of counsel to the
Borrower and the Guarantors, and addressed to the Administrative Agent and the
Lenders covering such matters as reasonably requested by the Administrative
Agent; and (iii) new Term Notes executed by the Borrower, payable to any new
Lenders and replacement Term Notes executed by the Borrower, payable to any
existing Lenders increasing their Term Loan Commitments, in the amount of such
Lender’s Term Loan Commitment at the time of the effectiveness of the applicable
increase in the aggregate amount of the Term Loan Commitments. In connection
with any increase in the aggregate amount of the Term Loan Commitments pursuant
to this Section 2.11. any Lender becoming a party hereto shall execute such
documents and agreements as the Administrative Agent may reasonably request. The
Incremental Term Loans (i) shall rank pari passu in right of payment with the
existing Term Loans, (ii) shall not mature earlier than the Maturity Date and
(iii) shall be treated substantially the same as (and in any event no more
favorably than) the existing Term Loans; provided that the terms and conditions
applicable to any tranche of Incremental Term Loans maturing after the Maturity
Date may provide for material additional or different financial or other
covenants or prepayment requirements applicable only during periods after the
Maturity Date. Incremental Term Loans may be made hereunder pursuant to an
amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each new Lender participating in such tranche (if any), each existing
Lender participating in such tranche (if any) and the Administrative Agent. The
Incremental Term Loan may, without the consent of any other Lenders (except as
expressly required pursuant to Section 13.7.), effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to effect the provisions of
this Section 2.11.


Article III. Payments, Fees and Other General Provisions
Section 3.1.    Payments.
(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 1:00 p.m. Central time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 11.4., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the

 
32

 




--------------------------------------------------------------------------------




Administrative Agent from time to time, for the account of such Lender at the
applicable Lending Office of such Lender. Each payment received by the
Administrative Agent for the account of a Lender under this Agreement or any
Note shall be paid to such Lender by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Lender to the
Administrative Agent from time to time, for the account of such Lender at the
applicable Lending Office of such Lender. In the event the Administrative Agent
fails to pay such amounts to such Lender within one Business Day of receipt of
such amounts, the Administrative Agent shall pay interest on such amount at a
rate per annum equal to the Federal Funds Rate from time to time in effect. If
the due date of any payment under this Agreement or any other Loan Document
would otherwise fall on a day which is not a Business Day such date shall be
extended to the next succeeding Business Day and interest shall continue to
accrue at the rate, if any, applicable to such payment for the period of such
extension.
(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may (but shall not be obligated to), in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent on demand that amount so distributed
to such Lender, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
Section 3.2.    Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) each borrowing from Lenders
under Section 2.1.(a) shall be made from the Lenders and each payment of the
fees under Section 3.5.(a) shall be made for the account of the Lenders, pro
rata according to the amounts of their respective Term Loan Commitments; (b)
each payment or prepayment of principal of Term Loans by the Borrower shall be
made for the account of the Lenders pro rata in accordance with the respective
unpaid principal amounts of the Term Loans held by them, provided that if
immediately prior to giving effect to any such payment in respect of any Term
Loans the outstanding principal amount of the Term Loans shall not be held by
the Lenders pro rata in accordance with their respective Term Loan Commitments
in effect at the time such Loans were made, then such payment shall be applied
to the Term Loans in such manner as shall result, as nearly as is practicable,
in the outstanding principal amount of the Term Loans being held by the Lenders
pro rata in accordance with their respective Term Loan Commitments; (c) each
payment of interest on Term Loans by the Borrower shall be made for the account
of the Lenders pro rata in accordance with the amounts of interest on such Term
Loans then due and payable to the respective Lenders; and (d) the making,
Conversion and Continuation of Loans of a particular Type (other than
Conversions provided for by Section 5.1.) shall be made pro rata among the
Lenders according to the amounts of their respective Loans and the then current
Interest Period for each Lender’s portion of each Loan of such Type shall be
coterminous. Any payment or prepayment of principal or interest made during the
existence of a Default or Event of Default shall be made for the account of the
Lenders in accordance with the order set forth in Section 11.4.
Section 3.3.    Sharing of Payments, Etc.

 
33

 




--------------------------------------------------------------------------------




If a Lender shall obtain payment of any principal of, or interest on, any Loan
under this Agreement or shall obtain payment on any other Obligation owing by
the Borrower or any other Loan Party through the exercise of any right of
setoff, banker’s lien, counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by or on
behalf of the Borrower or any other Loan Party to a Lender (other than any
payment in respect of Specified Derivatives Obligations) not in accordance with
the terms of this Agreement and such payment should be distributed to the
Lenders in accordance with Section 3.2. or Section 11.4., such Lender shall
promptly purchase from such other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may actually be incurred by such Lender in obtaining
or preserving such benefit) in accordance with the requirements of Section 3.2.
or Section 11.4., as applicable. To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of setoff, banker’s lien, counterclaim or similar rights
with the respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation. Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.
Section 3.4.    Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5.    Fees.
(a)    Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent or each Lender, as
applicable.
(b)    Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.
Section 3.6.    Computations.
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or other Obligations due hereunder shall be computed on the basis of a
year of 360 days and the actual number of days elapsed.
Section 3.7.    Usury.
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the

 
34

 




--------------------------------------------------------------------------------




Borrower or any other Loan Party or received by any Lender, then such excess sum
shall be credited as a payment of principal, unless the Borrower shall notify
the respective Lender in writing that the Borrower elects to have such excess
sum returned to it forthwith. It is the express intent of the parties hereto
that the Borrower not pay and the Lenders not receive, directly or indirectly,
in any manner whatsoever, interest in excess of that which may be lawfully paid
by the Borrower under Applicable Law. The parties hereto hereby agree and
stipulate that the only charge imposed upon the Borrower for the use of money in
connection with this Agreement is and shall be the interest specifically
described in Section 2.2.(a)(i) and (ii). Notwithstanding the foregoing, the
parties hereto further agree and stipulate that all agency fees, syndication
fees, facility fees, letter of credit fees, underwriting fees, default charges,
late charges, funding or “breakage” charges, increased cost charges, attorneys’
fees and reimbursement for costs and expenses paid by the Administrative Agent
or any Lender to third parties or for damages incurred by the Administrative
Agent or any Lender, are charges made to compensate the Administrative Agent or
any such Lender for underwriting or administrative services and costs or losses
performed or incurred, and to be performed or incurred, by the Administrative
Agent and the Lenders in connection with this Agreement and shall under no
circumstances be deemed to be charges for the use of money. All charges other
than charges for the use of money shall be fully earned and non-refundable when
due.
Section 3.8.    Statements of Account.
The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.
Section 3.9.    Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:
(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders.
(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any

 
35

 




--------------------------------------------------------------------------------




amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(c)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to Fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
Section 3.10.    Taxes; Foreign Lenders.
(a)    Applicable Law. For purposes of this Section, the term “Applicable Law”
includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties (other than the Parent and the General Partner) shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
(other than the Parent and the General Partner) shall jointly and severally
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.



 
36

 




--------------------------------------------------------------------------------




(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 13.6. relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection.


(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(g)    Status of Lenders.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:


(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), 2 executed
originals of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;



 
37

 




--------------------------------------------------------------------------------




(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(II)    executed originals of IRS Form W-8ECI;


(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or


(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the

 
38

 




--------------------------------------------------------------------------------




Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, and the repayment, satisfaction or
discharge of all obligations under any Loan Document.





 
39

 




--------------------------------------------------------------------------------




Article IV. [Reserved]


Article V. Yield Protection, Etc.
Section 5.1.    Additional Costs; Capital Adequacy.
(a)    Capital Adequacy. If any Lender in the Loan determines that compliance
with any law or regulation or with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law)
affects or would affect the amount of capital required or expected to be
maintained by such Lender, or any corporation controlling such Lender, as a
consequence of, or with reference to, such Lender’s or such corporation’s Term
Loan Commitments or its making or maintaining Loans below the rate which such
Lender or such corporation controlling such Lender could have achieved but for
such compliance (taking into account the policies of such Lender or such
corporation with regard to capital), then the Borrower shall, from time to time,
within thirty (30) calendar days after written demand by such Lender, pay to
such Lender additional amounts sufficient to compensate such Lender or such
corporation controlling such Lender to the extent that such Lender determines
such increase in capital is allocable to such Lender’s obligations hereunder.
(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding clause (a), the Borrower shall following fifteen (15) days
written demand therefor pay to the Administrative Agent for the account of a
Lender such amounts as such Lender may reasonably determine to be necessary to
compensate such Lender for any costs incurred by such Lender that it reasonably
determines are attributable to its making or maintaining of any LIBOR Loans (or
Base Rate Loans bearing interest based on the LIBOR Market Index Rate) or its
obligation to make any LIBOR Loans (or any Base Rate Loans bearing interest
based on the LIBOR Market Index Rate) hereunder, any reduction in any amount
receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans (or such Base Rate Loans bearing
interest based on the LIBOR Market Index Rate) or such obligation or the
maintenance by such Lender of capital in respect of its LIBOR Loans (or Base
Rate Loans bearing interest based on the LIBOR Market Index Rate) or its Term
Loan Commitments (such increases in costs and reductions in amounts receivable
being herein called “Additional Costs”), resulting from any Regulatory Change
that: (i) changes the basis of taxation of any amounts payable to such Lender
under this Agreement or any of the other Loan Documents in respect of any of
such LIBOR Loans (or any such Base Rate Loans bearing interest based on the
LIBOR Market Index Rate) or its Term Loan Commitments (other than taxes imposed
on or measured by the overall net income of such Lender or of its Lending Office
for any of such LIBOR Loans (or such Base Rate Loans bearing interest based on
the LIBOR Market Index Rate) by the jurisdiction in which such Lender has its
principal office or such Lending Office), or (ii) imposes or modifies any
reserve, special deposit or similar requirements (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System or other
similar reserve requirement applicable to any other category of liabilities or
category of extensions of credit or other assets by reference to which the
interest rate on LIBOR Loans (or Base Rate Loans bearing interest based on the
LIBOR Market Index Rate) is determined) relating to any extensions of credit or
other assets of, or any deposits with or other liabilities of, or other credit
extended by, or any other acquisition of funds by such Lender (or its parent
corporation), or any commitment of such Lender (including, without limitation,
the Term Loan Commitment of such Lender hereunder) or (iii) has or would have
the effect of reducing the rate of return on capital of such Lender to a level
below that which such Lender could have achieved or increasing any liquidity
requirement but for such Regulatory Change (taking into consideration such
Lender’s policies with respect to capital adequacy and liquidity).

 
40

 




--------------------------------------------------------------------------------




(c)    Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans shall be suspended until such Regulatory Change
ceases to be in effect (in which case the provisions of Section 5.5. shall
apply).
(d)    Notification and Determination of Additional Costs. Each of the
Administrative Agent, and each Lender, as the case may be, agrees to notify the
Borrower of any event occurring after the Agreement Date entitling the
Administrative Agent or such Lender to compensation under any of the preceding
subsections of this Section as promptly as practicable; provided, however, that
if the Administrative Agent or Lender shall fail to give such notice within
forty-five (45) days after it obtains actual knowledge of such event, then the
Administrative Agent or Lender, as the case may be, shall only be entitled to
compensation under any of the preceding subsections for compensable amounts
attributable to such event arising following the date the Administrative Agent
or Lender, as the case may be, obtains actual knowledge of such event. The
Administrative Agent and each Lender, as the case may be, agrees to furnish to
the Borrower (and in the case of a Lender to the Administrative Agent as well) a
certificate setting forth the basis and amount of each request for compensation
under this Section. Determinations by the Administrative Agent or such Lender,
as the case may be, of the effect of any Regulatory Change shall be conclusive
and binding for all purposes, provided that such determinations are made on a
reasonable basis and in good faith.
Section 5.2.    Suspension of LIBOR Loans.
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:
(a)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein or is otherwise unable to determine
LIBOR, or
(b)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that the relevant rates of interest referred to in the definition
of LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period;
then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.
Section 5.3.    Illegality.

 
41

 




--------------------------------------------------------------------------------




Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended, in each case, until such time as such Lender may again make and
maintain LIBOR Loans (in which case the provisions of Section 5.5. shall be
applicable).
Section 5.4.    Compensation.
The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its reasonable discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:
(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or
(b)    any failure by the Borrower for any reason to borrow a LIBOR Loan from
such Lender on the date for such borrowing, or to Convert a Base Rate Loan into
a LIBOR Loan or Continue a LIBOR Loan on the requested date of such Conversion
or Continuation.
Not in limitation of the foregoing, such compensation shall include, without
limitation; in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date. Upon the Borrower’s request
(made through the Administrative Agent) any Lender seeking compensation under
this Section shall provide the Borrower with a statement setting forth the basis
for requesting such compensation and the method for determining the amount
thereof. Any such statement shall be conclusive absent manifest error.
Section 5.5.    Treatment of Affected Loans.
If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(c), Section 5.2., or Section 5.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1.(c), Section 5.2., or Section 5.3. on such earlier date
as such Lender may specify to the Borrower with a copy to the Administrative
Agent) and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 5.1., Section 5.2., or Section 5.3. that gave
rise to such Conversion no longer exist:
(i)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

 
42

 




--------------------------------------------------------------------------------




(ii)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.
If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 5.1.(c) or 5.3. that gave
rise to the Conversion of such Lender’s LIBOR Loans pursuant to this Section no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when LIBOR Loans made by other Lenders are
outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Term Loan Commitments.
Section 5.6.    Affected Lenders.
If (a) a Lender (other than the Lender then acting as the Administrative Agent)
requests compensation pursuant to Section 3.10. or 5.1., and the Requisite
Lenders are not also doing the same, (b) the obligation of any Lender (other
than the Lender then acting as the Administrative Agent) to make LIBOR Loans
that are Term Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans that are Term Loans shall be suspended pursuant to Section 5.1.(c) or 5.3.
but the obligation of the Requisite Lenders shall not have been suspended under
such Sections, or (c) a Lender does not vote in favor of any amendment,
modification or waiver to this Agreement or any other Loan Document, which,
pursuant to Section 13.7., requires the vote of such Lender, and the Requisite
Lenders shall have voted in favor of such amendment, modification or waiver,
then, so long as there does not then exist any Default or Event of Default, the
Borrower may demand that such Lender (the “Affected Lender”), and upon such
demand the Affected Lender shall promptly, assign its Term Loan Commitments to
an Eligible Assignee subject to and in accordance with the provisions of
Section 13.6.(c) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) any accrued but
unpaid interest thereon and accrued but unpaid fees owing to the Affected
Lender, or any other amount as may be mutually agreed upon by such Affected
Lender and Eligible Assignee. Each of the Administrative Agent and the Affected
Lender shall reasonably cooperate in effectuating the replacement of such
Affected Lender under this Section, but at no time shall the Administrative
Agent, such Affected Lender nor any other Lender be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. The exercise by the Borrower of its rights under this Section shall be
at the Borrower’s sole cost and expenses and at no cost or expense to the
Administrative Agent, the Affected Lender or any of the other Lenders; provided,
however, the Borrower shall not be obligated to reimburse or otherwise pay an
Affected Lender’s administrative or legal costs incurred as a result of the
Borrower’s exercise of its rights under this Section. The terms of this Section
shall not in any way limit the Borrower’s obligation to pay to any Affected
Lender compensation owing to such Affected Lender pursuant to Sections 3.10.,
5.1. or 5.4. with respect to any matters or events existing on or prior to the
date an Affected Lender ceases to be a party to this Agreement.
Section 5.7.    Change of Lending Office.
Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 5.1. or 5.3. to reduce the liability
of

 
43

 




--------------------------------------------------------------------------------




the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.
Section 5.8.    Assumptions Concerning Funding of LIBOR Loans.
Calculation of all amounts payable to a Lender under this Article V. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.


Article VI. Conditions Precedent
Section 6.1.    Initial Conditions Precedent.
The closing and effectiveness of this Agreement and the obligation of the
Lenders to effect or permit the occurrence of the first Credit Event hereunder
is subject to the satisfaction or waiver of the following conditions precedent
(as confirmed to the Lenders by Administrative Agent):
(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:
(i)    counterparts of this Agreement executed by each of the parties hereto;
(ii)    Term Notes executed by the Borrower, payable to each Lender and
complying with the terms of Section 2.9.(a);
(iii)    the Parent Guaranty executed by the Parent;
(iv)    opinions of in-house and outside counsel of the Parent and the Borrower
and the other Loan Parties, addressed to the Administrative Agent and the
Lenders in form and substance acceptable to Administrative Agent;
(v)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of (i) the Borrower and the Parent
certified as of a recent date by the Secretary of State of the state of
formation of such Person and (ii) each other Loan Party filed with the Secretary
of State of the state of formation of such Person, and in each case, certified
by the Secretary or Assistant Secretary (or other individual performing similar
functions) of such Person;
(vi)    a certificate of good standing (or certificate of similar meaning) with
respect to the Parent and each Loan Party issued as of a recent date by the
Secretary of State of the state of formation of each such Person;
(vii)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
and the Parent with respect to each of the officers of such Person authorized to
execute and deliver the Loan

 
44

 




--------------------------------------------------------------------------------




Documents to which such Person is a party, and in the case of the Borrower,
authorized to execute and deliver on behalf of the Borrower Notices of
Borrowing, Notices of Conversion and Notices of Continuation;
(viii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party and the Parent of
(A) the by-laws of such Person, if a corporation, the operating agreement, if a
limited liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Person to authorize the execution, delivery and performance of the
Loan Documents to which it is a party;
(ix)    a Compliance Certificate calculated on a pro forma basis for the
Borrower’s fiscal quarter ending March 31, 2013;
(x)    a Transfer Authorizer Designation Form effective as of the Agreement
Date;
(xi)    the Fee Letter;
(xii)    evidence that the Fees, if any, then due and payable under
Section 3.5., together with all other fees, expenses and reimbursement amounts
due and payable to the Administrative Agent and any of the Lenders, including
without limitation, the fees and expenses of counsel to the Administrative
Agent, have been paid;
(xiii)    insurance certificates, or other evidence, providing that the
insurance coverage required under Section 8.5. (including, without limitation,
both property and liability insurance) is in full force and effect;
(xiv)    the duly executed Officer’s Certificate;
(xv)    a certificate, signed by a Senior Officer, stating that as of the
Effective Date (x) no Default or Event of Default exists or will exist
immediately after giving effect to the making of the Term Loan on such date, and
(y) all representations and warranties of the Borrower are true and correct in
all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects); and
(xvi)    such other documents and instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably request.
(b)    In the good faith judgment of the Administrative Agent:
(i)    there shall not have occurred or become known to the Administrative Agent
or any of the Lenders any event, condition, situation or status since the date
of the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Parent, the Borrower and their
Subsidiaries delivered to the Administrative Agent and the Lenders prior to the
Agreement Date that has had or could reasonably be expected to result in a
Material Adverse Effect;

 
45

 




--------------------------------------------------------------------------------




(ii)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of any Loan Party or the Parent to
fulfill its obligations under the Loan Documents to which it is a party;
(iii)    the Parent, the Borrower and the other Loan Parties shall have received
all approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any agreement, document or
instrument to which any Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which, or the failure to
make, give or receive which, would not reasonably be likely to (1) have a
Material Adverse Effect, or (2) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Borrower, any other Loan Party or the Parent to fulfill its obligations under
the Loan Documents to which it is a party;
(iv)    the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001));
(v)    there shall not have occurred or exist any material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents; and
(vi)    the Administrative Agent shall have received a timely Notice of
Borrowing.
The Borrower shall be deemed to have represented to the Administrative Agent and
the Lenders at the time such Loan is made that to the best of the Borrower’s
knowledge all conditions to the making of such Loan contained in this
Article VI. have been satisfied.
Section 6.2.    Certification upon Credit Events.
The occurrence of each Credit Event shall constitute a certification by the
Borrower to the effect set forth in the following subsections (a) and (b) (both
as of the date of the giving of notice relating to such Credit Event and, unless
the Borrower otherwise notifies the Administrative Agent prior to the date of
such Credit Event, as of the date of the occurrence of such Credit Event).
(a)    in the case of the making of a Loan, no Default or Event of Default shall
exist as of the date of the making of such Loan or would exist immediately after
giving effect thereto; and
(b)    the representations and warranties made or deemed made by the Parent, the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct in all material respects (except in the case
of a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan with the same force and effect as if made
on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate in all material
respects (except in the

 
46

 




--------------------------------------------------------------------------------




case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder.
Section 6.3.    Conditions as Covenants.
If the Lenders permit the making of any Loans prior to the satisfaction of all
conditions precedent set forth in Section 6.1., such condition or conditions
shall not be deemed waived unless Lenders waive such condition or conditions in
writing and, if requested by Lenders, Borrower shall nevertheless cause such
condition or conditions to be satisfied within a reasonable period of time after
the date of the making of such Loans. Unless set forth in writing to the
contrary, the making of its initial Loan by a Lender shall constitute a
confirmation by such Lender to the Administrative Agent and the other Lenders
that insofar as such Lender is concerned the Borrower has satisfied the
conditions precedent for initial Loans set forth in Section 6.1.


Article VII. Representations and Warranties
Section 7.1.    Representations and Warranties.
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans, the Borrower represents and warrants to the
Administrative Agent and each Lender as follows:
(a)    Organization; Power; Qualification. Each of the Parent and the Loan
Parties and the other Subsidiaries is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a domestic or foreign corporation,
partnership or other legal entity, and authorized to do business, in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification or authorization and where the failure to
be so qualified or authorized could reasonably be expected to have, in each
instance, a Material Adverse Effect.
(b)    Ownership Structure. Part I of Schedule 7.1.(b) is, as of the Agreement
Date, a complete and correct list of each Loan Party, each other Limited
Subsidiary and each Wholly Owned Subsidiary, directly or indirectly, holding an
Equity Interest in any Loan Party, setting forth for each such Person, (i) the
jurisdiction of organization of such Person, (ii) each Person holding any Equity
Interest in such Person, (iii) the nature of the Equity Interests held by each
such Person and (iv) the percentage of ownership of such Person represented by
such Equity Interests. As of the Agreement Date, except as disclosed in such
Schedule, (A) each of the Parent, the Borrower and its applicable Subsidiaries
owns, free and clear of all Liens, and has the unencumbered right to vote, all
outstanding Equity Interests in each Person shown to be held by it on such
Schedule, (B) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
non-assessable and (C) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any such Person. As of the Agreement
Date, Part II of Schedule 7.1.(b) correctly sets forth (i) all Persons which
have assets included in the Unencumbered Asset Value and (ii) to the extent each
such Person owns an Eligible Property, each Wholly Owned Subsidiary thereof,
including the correct legal name of such Person, the type of legal

 
47

 




--------------------------------------------------------------------------------




entity which each such Person is, and all Equity Interests in such Person held
directly or indirectly by the Borrower. Exhibit 21 to the Parent’s Form 10-K for
the fiscal year ended December 31, 2012 is an accurate list of the Subsidiaries
of the Parent as of such date (excluding those Subsidiaries that need not be
disclosed on such Exhibit pursuant to Regulation S-K of the Securities Act).
(c)    Authorization of Agreement, Notes, Loan Documents and Borrowings. The
Borrower has the right and power, and has taken all necessary action to
authorize it, to borrow Term Loans hereunder. The Borrower, each other Loan
Party and the Parent has the right and power, and has taken all necessary action
to authorize it, to execute, deliver and perform each of the Loan Documents and
the Fee Letter to which it is a party in accordance with their respective terms
and to consummate the transactions contemplated hereby and thereby. The Loan
Documents and the Fee Letter to which the Borrower, any other Loan Party or the
Parent is a party have been duly executed and delivered by the duly authorized
officers of such Person and each is a legal, valid and binding obligation of
such Person enforceable against such Person in accordance with its respective
terms, except as the same may be limited by bankruptcy, insolvency, and other
similar laws affecting the rights of creditors generally and the availability of
equitable remedies for the enforcement of certain obligations contained herein
or therein and as may be limited by equitable principles generally.
(d)    Compliance of Agreement, Etc. with Laws. The execution, delivery and
performance of this Agreement, the other Loan Documents to which any Loan Party
or the Parent is a party and the Fee Letter in accordance with their respective
terms and the borrowings and other extensions of credit hereunder do not and
will not, by the passage of time, the giving of notice, or both: (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to any Loan Party or the Parent; (ii) conflict with, result in a
breach of or constitute a default under the organizational documents of the
Borrower, any other Loan Party or the Parent, or any indenture, agreement or
other instrument to which any Loan Party or the Parent is a party or by which it
or any of its respective properties may be bound; or (iii) result in or require
the creation or imposition of any Lien upon or with respect to any Property now
owned or hereafter acquired by any Loan Party or the Parent other than in favor
of the Administrative Agent for its benefit and the benefit of the Lenders.
(e)    Compliance with Law; Governmental Approvals. To the best of the knowledge
of the Parent and the Borrower after due inquiry, the Parent, each Loan Party
and each other Subsidiary is in compliance with each Governmental Approval and
all other Applicable Laws relating to it except for non-compliances which, and
Governmental Approvals the failure to possess which, could not, individually or
in the aggregate, reasonably be expected to cause a Default or Event of Default
or have a Material Adverse Effect.
(f)    Title to Properties; Liens. Schedule 7.1.(f) is, as of the Agreement
Date, a complete and correct listing of all Eligible Properties of the Borrower,
each other Loan Party, each other Limited Subsidiary and each Wholly Owned
Subsidiary, setting forth, for each such Property, the current occupancy status
of such Property and whether such Property is a Development Property or
Unimproved Land. Each of the Loan Parties, each other Limited Subsidiary and
each Wholly Owned Subsidiary has good, marketable and legal title to, or a valid
leasehold interest in, its respective assets.
(g)    Existing Indebtedness; Total Indebtedness. The Parent’s form 10-Q for the
first quarter of fiscal year 2013 as filed with the Securities and Exchange
Commission sets forth true, correct and complete information, on a consolidated
basis, as of March 31, 2013, regarding all Indebtedness (including all
Guarantees) and Total Indebtedness of the Parent and each of the Loan Parties.
As of the Agreement Date, the Parent and the Loan Parties have materially
performed and are in material

 
48

 




--------------------------------------------------------------------------------




compliance with all of the terms of such Indebtedness and all instruments and
agreements relating thereto, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute a default or event of default, exists with respect to any such
Indebtedness.
(h)    Material Contracts. Schedule 7.1.(h) is, as of the Agreement Date, a
true, correct and complete listing of all Material Contracts (other than Tenant
Leases). Each of the Parent and the Loan Parties that are parties to any
Material Contract has performed and is in compliance with all of the terms of
such Material Contract, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute such a default or event of default, exists with respect to any such
Material Contract.
(i)    Litigation. Except as set forth on Schedule 7.1.(i), there are no
actions, suits or proceedings pending (nor, to the knowledge of any Loan Party
or the Parent, are there any actions, suits or proceedings threatened, nor is
there any basis therefor) against or in any other way relating adversely to or
affecting the Parent, any Loan Party, any other Subsidiary or any of their
respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which, (i) if adversely determined, could
reasonably be expected to have a Material Adverse Effect or (ii) in any manner
draws into question the validity or enforceability of any Loan Documents or the
Fee Letter. There are no strikes, slow downs, work stoppages or walkouts or
other labor disputes in progress or threatened relating to, any Loan Party or
any other Subsidiary that could reasonably be expected to have a Material
Adverse Effect.
(j)    Taxes. All federal, state and other material tax returns of, the Borrower
and the Parent required by Applicable Law to be filed have been duly filed
(other than any return the filing date of which has been extended in accordance
with Applicable Law), and all federal, state and other material taxes,
assessments and other governmental charges or levies upon, the Borrower and the
Parent and each of their respective properties, income, profits and assets which
are due and payable have been paid, except any such non-payment or non-filing
which is at the time permitted under Section 8.6. As of the Agreement Date, none
of the United States income tax returns of, either the Borrower or the Parent is
under audit. All charges, accruals and reserves on the books of the Borrower and
the Parent in respect of any taxes or other governmental charges are in
accordance with GAAP.
(k)    Financial Statements. The Borrower has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal years ended December 31, 2011 and December 31, 2012,
and the related consolidated statements of operations, shareholders’ equity and
cash flow for the fiscal years ended on such dates, with the opinion thereon of
Deloitte & Touche, and (ii) the unaudited consolidated balance sheet of the
Parent and its consolidated Subsidiaries for the fiscal quarter ended March 31,
2013, and the related consolidated statements of operations, shareholders’
equity and cash flow of the Parent and its consolidated Subsidiaries for the
fiscal quarter ended on such date. Such balance sheets and statements (including
in each case related schedules and notes) are complete and correct in all
material respects and present fairly, in accordance with GAAP consistently
applied throughout the periods involved, the consolidated financial position of
the Borrower and its consolidated Subsidiaries as of their respective dates and
the results of operations and the cash flow for such periods (subject, as to
interim statements, to changes resulting from normal year‑end audit
adjustments). Neither the Parent, the Borrower nor any consolidated Subsidiary
has on the Agreement Date any material contingent liabilities, liabilities,
liabilities for taxes, unusual or long-term commitments or unrealized or forward
anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in said financial statements.

 
49

 




--------------------------------------------------------------------------------




(l)    No Material Adverse Change. Since March 31, 2013, there has been no
material adverse change in the consolidated financial condition, results of
operations, business or prospects of the Parent and its Subsidiaries, or
Borrower and its Subsidiaries, in each case, taken as a whole. Each of the
Parent, the Borrower, the other Loan Parties, the Wholly Owned Subsidiaries and
the other Limited Subsidiaries is Solvent.
(m)    ERISA. Management Company and each member of the ERISA Group has
fulfilled its obligations under the contribution requirements of ERISA and the
Internal Revenue Code with respect to each Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Plan. Neither Management Company nor
any member of the ERISA Group has (i) sought a waiver of the minimum funding
standard under Section 412 of the Internal Revenue Code in respect of any Plan,
(ii) failed to make any contribution or payment to any Plan or Multiemployer
Plan or in respect of any Benefit Arrangement, or made any amendment to any Plan
or Benefit Arrangement, which has resulted or could result in the imposition of
a Lien or the posting of a bond or other security under ERISA or the Internal
Revenue Code or (iii) incurred any liability under Title IV of ERISA other than
a liability to the PBGC for premiums under Section 4007 of ERISA.
(n)    Absence of Default. None of the Parent, the Loan Parties or the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by, the Parent or any Loan Party
under any agreement (other than this Agreement) or judgment, decree or order to
which any such Person is a party or by which any such Person or any of its
respective properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(o)    Environmental Laws. To the best of the knowledge of the Parent and the
Borrower after due inquiry, each of Parent, the Loan Parties and the other
Subsidiaries: (i) is in compliance with all Environmental Laws applicable to its
business, operations and the Properties, (ii) has obtained all Governmental
Approvals which are required under Environmental Laws, and each such
Governmental Approval is in full force and effect, and (iii) is in compliance
with all terms and conditions of such Governmental Approvals, where with respect
to each of the immediately preceding clauses (i) through (iii) the failure to
obtain or to comply with could be reasonably expected to have a Material Adverse
Effect. Except for any of the following matters that could not be reasonably
expected to have a Material Adverse Effect to the best of the knowledge of the
Parent and the Borrower after due inquiry, neither the Parent nor any Loan Party
is aware of, nor has it received notice of, any past present or pending
releases, events, conditions, circumstances, activities, practices, incidents,
facts, occurrences, actions, or plans that, with respect to Parent, any Loan
Party or any other Subsidiary, their respective businesses, operations or with
respect to the Properties, may: (i) cause or contribute to an actual or alleged
violation of or non-compliance with Environmental Laws, (ii) cause or contribute
to any other potential common‑law or legal claim or other liability, or (iii)
cause any of the Properties to become subject to any restrictions on ownership,
occupancy, use or transferability under any Environmental Law or require the
filing or recording of any notice, approval or disclosure document under any
Environmental Law and, with respect to the immediately preceding clauses (i)
through (iii) is based on or related to the on-site or off-site manufacture,
generation, processing, distribution, use, treatment, storage, disposal,
transport, removal, clean up or handling, or the emission, discharge, release or
threatened release of any wastes or Hazardous Material, or any other requirement
under Environmental Law. There is no civil, criminal, or

 
50

 




--------------------------------------------------------------------------------




administrative action, suit, demand, claim, hearing, notice, or demand letter,
mandate, order, lien, request, investigation, or proceeding pending or, to the
Parent’s or the Borrower’s knowledge after due inquiry, threatened, against
Parent, any Loan Party or any other Subsidiary relating in any way to
Environmental Laws which, reasonably could be expected to have a Material
Adverse Effect. None of the Properties is listed on or proposed for listing on
the National Priority List promulgated pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 and its
implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law. To Parent’s and Borrower’s
knowledge, no Hazardous Materials generated at or transported from the
Properties is or has been transported to, or disposed of at, any location that
is listed or proposed for listing on the National Priority List or any analogous
state or local priority list, or any other location that is or has been the
subject of a clean-up, removal or remedial action pursuant to any Environmental
Law, except to the extent that such transportation or disposal could not
reasonably be expected to result in a Material Adverse Effect.
(p)    Investment Company. Neither Parent, any Loan Party, nor any other
Subsidiary is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.
(q)    Margin Stock. Neither the Parent, any Loan Party nor any other Subsidiary
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying “margin stock” within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System.
(r)    Affiliate Transactions. Except as permitted by Section 10.9. or as
otherwise set forth on Schedule 7.1.(r), neither Parent nor any Loan Party is a
party to or bound by any agreement or arrangement (whether oral or written) with
any Affiliate (other than a Third Party Affiliate).
(s)    Intellectual Property. Each of the Parent, the Loan Parties and each
other Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all patents, licenses, franchises, trademarks, trademark rights,
service marks, service mark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of its businesses, without known conflict with any patent, license,
franchise, trademark, trademark right, service mark, service mark right, trade
secret, trade name, copyright, or other proprietary right of any other Person.
All such Intellectual Property is fully protected and/or duly and properly
registered, filed or issued in the appropriate office and jurisdictions for such
registrations, filing or issuances. To Borrower’s knowledge, no material claim
has been asserted by any Person with respect to the use of any such Intellectual
Property, or challenging or questioning the validity or effectiveness of any
such Intellectual Property. To Borrower’s knowledge, the use of such
Intellectual Property by the Borrower, the other Loan Parties and the other
Subsidiaries does not infringe on the rights of any Person, subject to such
claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.
(t)    Business. As of the Agreement Date, the Parent, the Loan Parties, the
other Limited Subsidiaries and the Wholly Owned Subsidiaries are primarily
engaged in the business of owning and operating regional malls, strip shopping
centers, outlet malls, and mixed-use commercial properties.

 
51

 




--------------------------------------------------------------------------------




(u)    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.
(v)    Accuracy and Completeness of Information. All written information,
reports and other papers and data furnished to the Administrative Agent or any
Lender by, on behalf of, or at the direction of, the Parent, any Loan Party or
any other Subsidiary were, at the time the same were so furnished, complete and
correct in all material respects, to the extent necessary to give the recipient
a true and accurate knowledge of the subject matter, or, in the case of
financial statements, present fairly, in accordance with GAAP consistently
applied throughout the periods involved, the financial position of the Persons
involved as at the date thereof and the results of operations for such periods.
No fact is known to the Parent or any Loan Party which has had, or may in the
future have (so far as any Loan Party can reasonably foresee), a Material
Adverse Effect which has not been set forth in the financial statements referred
to in Section 7.1.(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Administrative Agent and the Lenders prior
to the Effective Date. No document furnished or written statement made to the
Administrative Agent or any Lender in connection with the negotiation,
preparation or execution of, or pursuant to, this Agreement or any of the other
Loan Documents contains or will contain any untrue statement of a fact material
to the creditworthiness of Parent, any Loan Party or any other Subsidiary or
omits or will omit to state a material fact necessary in order to make the
statements contained therein not misleading.
(w)    Not Plan Assets; No Prohibited Transactions. For purposes of ERISA and
the Internal Revenue Code, none of the assets of the Parent, any Loan Party or
any other Subsidiary constitutes “plan assets”, within the meaning of ERISA, the
Internal Revenue Code and the respective regulations promulgated thereunder, of
any Plan. The execution, delivery and performance of the Loan Documents and the
Fee Letter by the Loan Parties and the Parent, and the borrowing, other credit
extensions and repayment of amounts thereunder, do not and will not constitute
“prohibited transactions” under ERISA or the Internal Revenue Code.
(x)    OFAC. None of the Parent, the Borrower, any of the other Loan Parties,
any of the other Subsidiaries, or any other Affiliate of the Parent or the
Borrower (provided, however, such representation or warranty with respect to any
Third Party Affiliate is made to the best knowledge of the Parent and the
Borrower): (i) is a person named on the list of Specially Designated Nationals
or Blocked Persons maintained by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from the Loan will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.
(y)    REIT Status. The Parent qualifies as, and has elected to be treated as, a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Parent to maintain its status as a REIT.

 
52

 




--------------------------------------------------------------------------------




(z)    Unencumbered Properties. Each Property included in calculations of the
Unencumbered Asset Value satisfies all of the requirements (including those in
the definition of “Eligible Property”) contained in this Agreement for the same
to be included therein.
(aa)    Legal Restrictions on Ability to Borrow. Neither the Parent nor any Loan
Party is subject to any Applicable Law which purports to regulate or restrict
its ability to borrow money or obtain other extensions of credit or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.
Section 7.2.    Survival of Representations and Warranties, Etc.
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or the Parent, to the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party or the Parent prior to the Agreement
Date and delivered to the Administrative Agent or any Lender in connection with
the underwriting or closing the transactions contemplated hereby) shall
constitute representations and warranties made by the Borrower under this
Agreement. All representations and warranties made under this Agreement and the
other Loan Documents shall be deemed to be made at and as of the Agreement Date,
the Effective Date and at and as of the date of the occurrence of each Credit
Event, except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and accurate on and as of such earlier date) and
except for changes in factual circumstances expressly and specifically permitted
hereunder. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans, but shall terminate upon the termination
of this Agreement in accordance with, but subject to, the provisions of Section
13.11.


Article VIII. Affirmative Covenants
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7., the Parent and the Borrower, as
applicable, shall comply with the following covenants:
Section 8.1.    Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 10.4., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.
Section 8.2.    Compliance with Applicable Law.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Applicable Law, including the
obtaining of all Governmental Approvals, the failure with which to comply could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 
53

 




--------------------------------------------------------------------------------




Section 8.3.    Maintenance of Property.
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each Subsidiary to, (a) protect and preserve all of its
respective material properties, including, but not limited to, all Intellectual
Property necessary to the conduct of its respective business, and maintain in
good repair, working order and condition all tangible properties, ordinary wear
and tear and insured casualty losses excepted, and (b) from time to time make or
cause to be made all necessary repairs and replacements to such Properties, so
that the business carried on in connection therewith may be properly conducted
at all times.
Section 8.4.    Conduct of Business.
The Borrower shall, and shall cause the other Loan Parties, each other Limited
Subsidiary and each Wholly Owned Subsidiary to, carry on its respective
businesses as described in Section 7.1.(t).
Section 8.5.    Insurance.
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
maintain insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as are
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law. The Borrower shall from time to time deliver to the
Administrative Agent upon request a detailed list, together with copies of
certificates evidencing all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby. Such insurance shall, in any event, include terrorism coverage (to the
extent reasonably available).
Section 8.6.    Payment of Taxes and Claims.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge when due (a) all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any properties belonging to it, and (b) all lawful claims of
materialmen, mechanics, carriers, warehousemen and landlords for labor,
materials, supplies and rentals which, if unpaid, might become a Lien on any
properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is (x) being contested in good faith by appropriate proceedings
which operate to suspend the collection thereof and for which adequate reserves
have been established on the books of such Person, or (y) bonded or otherwise
insured against to the reasonable satisfaction of the Administrative Agent.
Section 8.7.    Books and Records; Inspections.
The Parent and the Borrower will, and will cause each other Loan Party and each
other Subsidiary to, keep proper books of record and account in which full, true
and correct entries shall be made of all dealings and transactions in relation
to its business and activities. The Parent and the Borrower will, and the
Borrower will cause each other Loan Party and each other Subsidiary to, permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of their respective properties, to examine and make abstracts from any of
their respective books and records and to discuss their respective affairs,
finances and accounts with their respective officers, employees and independent
public accountants (in the Borrower’s presence if an Event of Default does not
then exist), all at such reasonable times during business hours and as often as
may reasonably be requested and so long as no

 
54

 




--------------------------------------------------------------------------------




Event of Default exists, with reasonable prior notice; provided, however, unless
an Event of Default exists (a) only the Administrative Agent may exercise its
rights under this Section which shall be limited to two (2) inspections during
any period of twelve (12) consecutive months, and (b) the Administrative Agent
may not discuss the affairs, finances and accounts of the Parent or the Borrower
with their employees pursuant to this Section. The Borrower shall be obligated
to reimburse the Administrative Agent and the Lenders for their actual costs and
expenses incurred in connection with the exercise of their rights under this
Section only if such exercise occurs while a Default or Event of Default exists.
Section 8.8.    Use of Proceeds.
The Borrower will only use the proceeds of Loans (a) for the payment of
pre-development and development costs incurred in connection with Properties
owned by the Borrower or any Subsidiary; (b) to finance acquisitions otherwise
permitted under this Agreement; (c) to finance capital expenditures and the
repayment of Indebtedness of the Borrower and its Subsidiaries; (d) to make
equity investments otherwise permitted under this Agreement and (e) to provide
for the general working capital needs of the Borrower and its Subsidiaries and
for other general partnership purposes of the Borrower and its Subsidiaries. The
Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary or the Parent to, use any part of such proceeds to purchase or carry,
or to reduce or retire or refinance any credit incurred to purchase or carry,
any margin stock (within the meaning of Regulation U of the Board of Governors
of the Federal Reserve System) or to extend credit to others for the purpose of
purchasing or carrying any such margin stock if, in any such case, such use
might result in any of the Loans or other Obligations being considered to be
“purpose credit” directly or indirectly secured by margin stock within the
meaning of Regulation U or Regulation X of the Board of Governors of the Federal
Reserve System.
Section 8.9.    Environmental Matters.
The Borrower shall, and shall cause Parent, each Loan Party and each other
Subsidiary to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect. The
Borrower shall comply, and shall cause the Parent and each other Loan Party and
each other Subsidiary to comply, and the Borrower shall use, and shall cause the
Parent and each other Loan Party and each other Subsidiary to use, commercially
reasonable efforts to cause all other Persons occupying, using or present on the
Properties to comply, with all Environmental Laws in all material respects. The
Borrower shall, and shall cause the Parent and each other Loan Party and each
other Subsidiary to, promptly take all actions and pay or arrange to pay all
costs necessary for it and for the Properties to comply in all material respects
with all Environmental Laws and all Governmental Approvals, including actions to
remove and dispose of all Hazardous Materials and to clean up the Properties as
required under Environmental Laws, except that such requirement shall not
prevent Borrower from first contesting matters in which it reasonably believes
there has been no violation of any Environmental Law or Governmental Approval
The Borrower shall, and shall cause the Parent and the Loan Parties and the
other Subsidiaries to, promptly take all actions necessary to prevent the
imposition of any Liens on any of their respective properties arising out of or
related to any Environmental Laws. Nothing in this Section shall impose any
obligation or liability whatsoever on the Administrative Agent or any Lender.
Section 8.10.    Further Assurances.
At the Borrower’s cost and expense (provided such cost is reasonable and shall
not have a Material Adverse Effect) and upon request of the Administrative
Agent, the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly

 
55

 




--------------------------------------------------------------------------------




executed and delivered, to the Administrative Agent such further instruments,
documents and certificates, and do and cause to be done such further acts that
may be reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.
Section 8.11.    Material Contracts.
The Borrower shall, and shall cause the Parent and each other Loan Party to,
duly and punctually perform and comply with any and all material
representations, warranties, covenants and agreements expressed as binding upon
any such Person under any Material Contract. The Borrower shall not, and shall
not permit the Parent and any other Loan Party to, do or knowingly permit to be
done anything to impair materially the value of any of the Material Contracts.
Section 8.12.    REIT Status.
The Parent shall at all times maintain its status as, and election to be treated
as, a REIT.
Section 8.13.    Exchange Listing.
The Parent shall maintain outstanding at least one class of common shares of the
Parent having trading privileges on the New York Stock Exchange or the American
Stock Exchange or which is subject to price quotations on The NASDAQ Stock
Market’s National Market System.
Section 8.14.    Guarantors.
(a)    To the extent any Subsidiary executes and delivers a Guaranty of, or
otherwise becomes obligated in respect of, any Indebtedness of the Parent, the
Borrower or any Subsidiary of the Borrower (including, without limitation,
either of the Existing Revolving Facilities), the Borrower shall, within five
(5) Business Days (or such longer period as the Administrative Agent may
reasonably determine) cause such Subsidiary to deliver to the Administrative
Agent each of the following in form and substance satisfactory to the
Administrative Agent: (a) a Guaranty executed by such Subsidiary in the form of
Exhibit B attached hereto (or a joinder thereto) and (b) to the extent
reasonably requested by the Administrative Agent, the items that would have been
delivered under subsections (iv) through (viii) and (xvi) of Section 6.1.(a) if
such Person had been a Guarantor on the Agreement Date.
(b)    The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, any Subsidiary from its Guaranty hereunder so long as all guaranties by
such Subsidiary of any other Indebtedness have been released and there is no
Default or Event of Default in existence or that would occur as a result of such
release.
(c)    Within five (5) Business Days of the Parent executing and delivering a
Guaranty of any Indebtedness of the Borrower or any Subsidiary (except for (i)
guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to non-recourse liability, (ii) the
Indebtedness set forth on Schedule 8.14.(c), and (iii) guaranties of tenant
improvement allowances with respect to any Property owned by any of its
Subsidiaries to the extent such guaranties are entered into in the ordinary
course of the Borrower’s business and consistent with past practice), the
Borrower shall cause the Parent to amend the Parent Guaranty to unconditionally
guaranty the Obligations hereunder in their entirety.



 
56

 




--------------------------------------------------------------------------------






Article IX. Information
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7., the Borrower shall furnish to the
Administrative Agent at the Principal Office for distribution to each of the
Lenders:
Section 9.1.    Quarterly Financial Statements.
Within five (5)  Business Days of the filing thereof, a copy of each report on
Form 10‑Q (or its equivalent) which the Parent shall file with the Securities
and Exchange Commission (or any Governmental Authority substituted therefor). If
the Parent ceases to file such reports, or if any such report filed does not
contain any of the following, then the Borrower shall deliver as soon as
available and in any event within forty-five (45) days after the close of each
of the first, second and third fiscal quarters of the Parent, the unaudited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of operations,
stockholders’ equity and cash flows of the Parent and its Subsidiaries for such
period, setting forth in each case in comparative form the figures as of the end
of and for the corresponding periods of the previous fiscal year, all of which
shall be certified by the chief financial officer of the Parent, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Parent and its Subsidiaries
as at the date thereof and the results of operations for such period (subject to
normal year‑end audit adjustments).
Section 9.2.    Year-End Statements.
Within five (5) Business Days of the filing thereof, a copy of each report on
Form 10‑K (or its equivalent) which the Parent shall file with the Securities
and Exchange Commission (or any Governmental Authority substituted therefor). If
the Parent ceases to file such reports, or if any such report filed does not
contain any of the following, then the Borrower shall deliver as soon as
available and in any event within ninety (90) days after the end of each fiscal
year of the Parent, the audited consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of operations, stockholders’ equity and cash flows of
the Parent and its Subsidiaries for such fiscal year, setting forth in
comparative form the figures as at the end of and for the previous fiscal year,
all of which shall be certified by (a) the chief financial officer of the
Parent, in his or her opinion, to present fairly, in accordance with GAAP, the
financial position of the Parent and its Subsidiaries as at the date thereof and
the result of operations for such period and (b) Deloitte & Touche or any other
independent certified public accountants of recognized national standing
reasonably acceptable to the Requisite Lenders, whose certificate shall be
unqualified and in scope and substance required by generally accepted auditing
standards and who shall have authorized the Parent to deliver such financial
statements and certification thereof to the Administrative Agent and the Lenders
pursuant to this Agreement.
Section 9.3.    Compliance Certificate.
At the time the financial statements are furnished pursuant to the immediately
preceding Sections 9.1. and 9.2., commencing with the fiscal quarter ended June
30, 2013, (a) a certificate substantially in the form of Exhibit I (a
“Compliance Certificate”) executed on behalf of the Borrower by any officer of
the Parent having a position of at least a senior vice-president or the Parent’s
vice president of accounting (i) setting forth as of the end of such quarterly
accounting period or fiscal year, as the case may be, the calculations required
to establish whether the Parent was in compliance with the covenants

 
57

 




--------------------------------------------------------------------------------




contained in Section 10.1.; and (ii) stating that to the best of such officer’s
knowledge, no Default or Event of Default exists, or, if such is not the case,
specifying such Default or Event of Default and its nature, when it occurred and
the steps being taken by the Parent with respect to such event, condition or
failure, (b) a statement of cash flow for such quarterly accounting period or
fiscal year, (c) a report of newly acquired Properties for such quarterly
accounting period or fiscal year, including the Net Operating Income, cost and
Mortgage Indebtedness, if any, of each such Property, and (d) a schedule of the
Properties comprising Unencumbered Asset Value detailing trailing twelve (12)
month Net Operating Income, GAAP undepreciated cost basis, Occupancy Rate and a
calculation of Unencumbered Asset Value for such quarterly accounting period or
fiscal year.
Section 9.4.    Other Information.
(a)    Within ten (10) Business Days of the filing thereof, and if the same are
not available on-line free of charge from either the website of the Securities
and Exchange Commission or the website of the Parent, copies of all press
releases, shareholder reports, registration statements (excluding the exhibits
thereto and any registration statements on Form S‑8 or its equivalent), reports
on Forms 10‑K, 10‑Q and 8‑K (or their equivalents) and all other periodic
reports which the Parent, any Loan Party or any other Subsidiary shall file with
the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;
(b)    No later than sixty (60) days after the end of each fiscal year of the
Parent ending prior to the Maturity Date, projected balance sheets, operating
statements, profit and loss projections and cash flow budgets (including sources
and uses of cash) of the Parent and its Subsidiaries on a consolidated basis for
each quarter of the next succeeding fiscal year, all itemized in reasonable
detail. The foregoing shall be accompanied by pro forma calculations, together
with detailed assumptions, required to establish whether or not the Parent, and
when appropriate its consolidated Subsidiaries, will be in compliance with the
covenants contained in Sections 10.1. and at the end of each fiscal quarter of
the remainder of the fiscal year;
(c)    If and when any member of the ERISA Group or the Management Company
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in Section 4043 of ERISA) with respect to any Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA or notice that
any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code, a copy
of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of the controller of the Borrower setting forth
details as to such occurrence and action, if any, which the Borrower, Management
Company, or applicable member of the ERISA Group is required or proposes to
take;

 
58

 




--------------------------------------------------------------------------------




(d)    To the extent any Senior Officer is aware of the same, prompt notice of
any notification received from, any inquiry by or the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
Parent, any Loan Party or any other Subsidiary or any of their respective
properties, assets or businesses (including but not limited to any notification
of a material violation of any law or regulation) which, if determined or
resolved adversely to such Person, could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States income tax returns of any Loan Party or any other Subsidiary are
being audited;
(e)    A copy of any amendment to the certificate or articles of incorporation
or formation, bylaws, partnership agreement or other similar organizational
documents of the Parent, the Borrower, or any other Loan Party within five
(5) Business Days after the effectiveness thereof;
(f)    Prompt notice of any change in the Chairman, Chief Executive Officer,
President or Chief Financial Officer of the Parent, the Borrower, the Management
Company or any other Loan Party and any change in the business, assets,
liabilities, financial condition, results of operations or business prospects of
the Parent or any Loan Party which has had or could reasonably be expected to
have Material Adverse Effect;
(g)    Prompt notice of (i) the occurrence of any Default or Event of Default or
(ii) any event which constitutes or which with the passage of time, the giving
of notice, or otherwise, would constitute a default or event of default by
Parent, any Loan Party or any other Subsidiary under any Material Contract to
which any such Person is a party or by which any such Person or any of its
respective properties may be bound;
(h)    Prompt notice of any order, judgment or decree which is not covered by
insurance and which is in excess of $1,000,000 having been entered against the
Parent or any Loan Party or any of their respective properties or assets;
(i)    Prompt notice of any guaranty executed by a Subsidiary guaranteeing
Indebtedness of the Parent, the Borrower or any Subsidiary of the Borrower
(including, without limitation, either of the Existing Revolving Facilities) and
which, as a result thereof, is required to execute a Guaranty (or joinder
thereto) pursuant to Section 8.14.;
(j)    [Reserved]
(k)    Promptly upon the request of the Administrative Agent, evidence of the
Borrower’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail satisfactory to
the Administrative Agent;
(l)    Promptly, upon any change in the Parent’s or Borrower’s Credit Rating, a
certificate stating that the Parent’s or the Borrower’s Credit Rating has
changed and the new Credit Rating that is in effect;
(m)    Promptly, upon each request, information identifying the Parent or
Borrower as a Lender may request in order to comply with the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001));

 
59

 




--------------------------------------------------------------------------------




(n)    Within ten (10) days after the Borrower obtains knowledge thereof, the
Borrower shall provide the Administrative Agent with written notice of the
occurrence of any of the following: (i) the Borrower, the Parent, any Loan Party
or any other Subsidiary shall receive notice that any violation of or
non-compliance with any Environmental Law has or may have been committed;
(ii) the Borrower, the Parent, any Loan Party or any other Subsidiary shall
receive notice that any administrative or judicial complaint, order or petition
has been filed or other proceeding has been initiated, or is about to be filed
or initiated against any such Person alleging any violation of or non-compliance
with any Environmental Law or requiring any such Person to take any action in
connection with the release or threatened release of Hazardous Materials; or
(iii) the Parent, the Borrower, any Loan Party or any other Subsidiary shall
receive any notice from a Governmental Authority or private party alleging that
any such Person may be liable or responsible for any costs associated with a
response to, or remediation or cleanup of, a release or threatened release of
Hazardous Materials or any damages caused thereby, and such notice(s), whether
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;
(o)    From time to time and promptly upon each request, such data,
certificates, reports, statements, documents or further information regarding
any Property or the business, assets, liabilities, financial condition, results
of operations or business prospects of the Parent, the Borrower, any of their
respective Subsidiaries, any other Loan Party or the Management Company as the
Administrative Agent or any Lender may reasonably request; and
(p)    No more than thirty (30) days following the consummation of any
transaction of acquisition, merger or purchase of assets, involving
consideration, or valued, in excess of $300,000,000, whether in a single
transaction or related series of transactions, written notice of such
transaction or transactions, together with a reasonably detailed description
thereof, provided however, that this Section 9.4.(p) shall not eliminate any
requirement in Section 10.4. or elsewhere herein that Borrower provide notice to
the Administrative Agent and/or receive approval or consent from the
Administrative Agent and/or the Lenders prior to such transactions.
(q)    No more than ten (10) Business Days following the consummation of any
disposition of an asset or pool of assets, involving consideration, or valued,
in excess of $500,000,000, whether in a single transaction or related series of
transactions, written notice of such transaction or transactions, together with
a reasonably detailed description thereof, provided however, that this Section
9.4.(q) shall not eliminate any requirement in Section 10.4. or elsewhere herein
that Borrower provide notice to the Administrative Agent and/or receive approval
or consent from the Administrative Agent and/or the Lenders prior to such
transactions.
Section 9.5.    Electronic Delivery of Certain Information.
(a)    Documents required to be delivered pursuant to the Loan Documents shall
be delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that the foregoing shall not apply to (i)
notices to any Lender pursuant to Article II., (ii) any Lender that has notified
the Administrative Agent or Borrower that it cannot or does not want to receive
electronic communications and (iii) notices of Default or Event of Default. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or communications.
Documents or notices delivered electronically shall be deemed to have been
delivered twenty-four (24) hours after the date and time on which the
Administrative Agent or Borrower posts such

 
60

 




--------------------------------------------------------------------------------




documents or the documents become available on a commercial website and the
Administrative Agent or Borrower notifies each Lender of said posting and
provides a link thereto provided if such notice or other communication is not
sent or posted during the normal business hours of the recipient, said posting
date and time shall be deemed to have commenced as of 11:00 a.m. Central time on
the opening of business on the next Business Day for the recipient.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificate required by
Section 9.3. to the Administrative Agent and shall deliver paper copies of any
documents to the Administrative Agent or to any Lender that requests such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender. Except for the Compliance Certificates
required by Section 9.3., the Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery. Each Lender shall
be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.
(b)    Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.
Section 9.6.    Public/Private Information.
The Borrower and the Parent shall cooperate with the Administrative Agent in
connection with the publication of certain materials and/or information provided
by or on behalf of the Borrower or the Parent. Documents required to be
delivered pursuant to the Loan Documents shall be delivered by or on behalf of
the Borrower or the Parent to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and shall
designate Information Materials (a) that are either available to the public or
not material with respect to the Borrower and its Subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws, as “Public Information” and (b) that are not Public Information as
“Private Information”.
Section 9.7.    USA Patriot Act Notice; Compliance.
The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, a Lender
(for itself and/or as Administrative Agent for all Lenders hereunder) may from
time-to-time request, and the Borrower shall, and shall cause the Parent and the
other Loan Parties, to provide to such Lender, Borrower’s, Parent’s, each
Guarantor’s and each other Loan Party’s name, address, tax identification number
and/or such other identification information as shall be necessary for such
Lender to comply with federal law. An “account” for this purpose may include,
without limitation, a deposit account, cash management service, a transaction or
asset account, a credit account, a loan or other extension of credit, and/or
other financial services product. Each Lender will treat all information
furnished to it in accordance with this Section 9.7. in the manner required by
Section 13.9. of this Agreement.


Article X. Negative Covenants
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7., the Borrower or the Parent, as the
case may be, shall comply with the following covenants:

 
61

 




--------------------------------------------------------------------------------




Section 10.1.    Financial Covenants.
(a)    Minimum Tangible Net Worth. The Parent shall not permit Tangible Net
Worth of the Parent and its Subsidiaries at any time to be less than (i)
$1,279,179,000, plus (ii) seventy percent (70%) of the Net Proceeds of all
Equity Issuances effected at any time after June 30, 2012 by the Parent or any
of its Subsidiaries to any Person other than the Parent or any of the Parent’s
Wholly Owned Subsidiaries.
(b)    Ratio of Total Indebtedness to Total Asset Value. The Parent shall not
permit the ratio of (i) Total Indebtedness of the Parent and its Subsidiaries
determined on a consolidated basis to (ii) Total Asset Value of the Parent and
its Subsidiaries determined on a consolidated basis to exceed 0.60 to 1.00 at
any time.
(c)    Ratio of Unencumbered Asset Value to Unsecured Indebtedness. The Parent
shall not permit the ratio of (i) Unencumbered Asset Value determined on a
consolidated basis to (ii) Unsecured Indebtedness of the Parent and its
Subsidiaries determined on a consolidated basis to be less than 1.60 to 1.00 at
any time.
(d)    Ratio of EBITDA to Fixed Charges. The Parent shall not permit the ratio
of (i) EBITDA of the Parent and its Subsidiaries determined on a consolidated
basis for the four (4) fiscal quarters most recently ending to (ii) Fixed
Charges of the Parent and its Subsidiaries determined on a consolidated basis
for such period, to be less than 1.50 to 1.00 as of the last day of such period.
(e)    Permitted Investments. The Parent shall not, and shall not permit the
Borrower, any other Loan Party or other Subsidiary to, make an Investment in or
otherwise own the following items which would cause the aggregate value of such
holdings (for purposes of this Section 10.1. the value of the holdings described
in items (i) through (vi) shall be calculated in accordance with GAAP, and the
value of the holdings described in item (ii) shall be the lower of cost or
market) of such Persons to exceed the following percentages of Total Asset Value
at any time:
(i)    Unimproved Land, such that the aggregate book value of all such
Unimproved Land exceeds five percent (5%) of Total Asset Value;
(ii)    Common stock, Preferred Stock, other capital stock, beneficial interest
in trust, membership interest in limited liability companies and other equity
interests in Persons (other than consolidated Subsidiaries and Unconsolidated
Affiliates), such that the aggregate value of such interests calculated on the
basis of the lower of cost or market, exceeds five percent (5%) of Total Asset
Value;
(iii)    Mortgage Receivables, such that the aggregate book value of
Indebtedness secured by such Mortgage Receivables exceeds five percent (5%) of
Total Asset Value;
(iv)    Investments in Unconsolidated Affiliates of the Borrower or the Parent,
such that the aggregate book value of such Investments in Unconsolidated
Affiliates exceeds ten percent (10%) of Total Asset Value;
(v)    the aggregate amount of the Total Budgeted Costs for Development
Properties in which the Borrower either has a direct or indirect ownership
interest shall not exceed fifteen percent (15%) of Total Asset Value. If a
Development Property is owned by an Unconsolidated Affiliate of the Borrower or
any Subsidiary, then the greater of (1) the product of

 
62

 




--------------------------------------------------------------------------------




(A) the Borrower’s or such Subsidiary’s Ownership Share in such Unconsolidated
Affiliate and (B) the amount of the Total Budgeted Costs for such Development
Property or (2) the recourse obligations of the Borrower or any Subsidiary
relating to the Indebtedness of such Unconsolidated Affiliate, shall be used in
calculating such investment limitation;
(vi)    Investments in Properties that are not Retail Properties (other than the
real estate located at CBL Center, 2030 Hamilton Place Boulevard, Chattanooga,
Tennessee), such that the aggregate value of all such Investments exceeds five
percent (5%) of Total Asset Value; and
(vii)    Purchase Money Advances, such that the aggregate book value of all such
Purchase Money Advances exceeds five percent (5%) of Total Asset Value.
In addition to the foregoing limitations, the aggregate value of (i), (ii),
(iii), (iv), (v), (vi) and (vii) shall not exceed thirty percent (30%) of Total
Asset Value.
(f)    Dividends and Other Restricted Payments. The Parent and the Borrower
shall not, and shall not permit any of their Subsidiaries to, declare or make
any Restricted Payment; provided, however, that the Parent, the Borrower and
their Subsidiaries may declare and make the following Restricted Payments so
long as no Default or Event of Default would result therefrom: the Borrower may
pay cash dividends to the Parent and other holders of partnership interests in
the Borrower with respect to any fiscal year ending during the term of this
Agreement to the extent necessary for the Parent to distribute, and the Parent
may so distribute, cash dividends to its shareholders in an aggregate amount not
to exceed the greater of (i) the amount required to be distributed for the
Parent to remain in compliance with Section 8.12. or (ii) ninety-five percent
(95%) of Funds From Operations. Notwithstanding the foregoing, but subject to
the following sentence, if a Default or Event of Default exists, the Parent may
only cause the Borrower (directly or indirectly through any intermediate
Subsidiaries) to make cash distributions to the Parent and other holders of
partnership interests in the Borrower with respect to any fiscal year ending
during the term of this Agreement to the extent necessary for the Parent to
distribute, and the Parent may so distribute, cash dividends to its shareholders
in an aggregate amount required to be distributed for the Parent to remain in
compliance with Section 8.12. Notwithstanding the foregoing, if a Default or
Event of Default specified in Section 11.1.(a) resulting from the Borrower’s
failure to pay when due the principal of, or interest on, any of the Loans or
any Fees, Section 11.1.(e) or (f) shall have occurred and be continuing, or if
as a result of the occurrence of any other Event of Default the Obligations have
been accelerated pursuant to Section 11.2.(a), the Parent and the Borrower shall
not, and shall not permit any other Subsidiary to, make any Restricted Payments
whatsoever. Subsidiaries other than the Borrower may make Restricted Payments to
the Borrower and the other Subsidiaries at any time.
(g)    Ratio of Unencumbered NOI to Unsecured Interest Expense. The Parent shall
not permit the ratio of (i) Unencumbered NOI for any fiscal quarter (solely for
this clause (i), calculated on an accrual basis for such fiscal quarter with
respect to property taxes and insurance) to (ii) Unsecured Interest Expense of
the Parent and its Subsidiaries determined on a consolidated basis for such
fiscal quarter, to be less than 1.75 to 1.00 as of the last day of such fiscal
quarter.
(h)    Ratio of Secured Recourse Indebtedness to Total Asset Value. The Parent
shall not permit the ratio of (i) the sum of all Recourse Indebtedness which is
Secured Indebtedness of the Parent and its Subsidiaries determined on a
consolidated basis to (ii) Total Asset Value of the Parent and its Subsidiaries
determined on a consolidated basis to exceed 0.20 to 1.00 at any time.

 
63

 




--------------------------------------------------------------------------------




(i)    Ratio of Secured Indebtedness to Total Asset Value. The Parent shall not
permit the ratio of (i) Secured Indebtedness of the Parent and its Subsidiaries
determined on a consolidated basis to (ii) Total Asset Value of the Parent and
its Subsidiaries determined on a consolidated basis to exceed, at any time, (x)
from the Effective Date until December 31, 2013, 0.60 to 1.00 or (y) from
January 1, 2014 through the Maturity Date, 0.55 to 1.00.
(j)    Ratio of Total Asset Value. The Parent shall not permit (i) the ratio of
(x) the Total Asset Value attributable to the Borrower and its Subsidiaries to
(y) the Total Asset Value of the Parent and its Subsidiaries determined on a
consolidated basis to be less than 0.98 to 1.00 at any time and (ii) the ratio
of (x) the amount of rents and other revenues received in the ordinary course
from all Property owned by the Borrower and its Subsidiaries to (y) the amount
of rents and other revenues received in the ordinary course from all Property
owned by the Parent and its Subsidiaries determined on a consolidated basis (in
each case, including proceeds of rent loss or business interruption insurance
but excluding pre-paid rents and revenues and security deposits except to the
extent applied in satisfaction of tenants’ obligations for rent) to be less than
0.98 to 1.00 at any time.
Section 10.2.    Negative Pledge.
(a)    The Borrower shall not, and shall not permit any other Loan Party or
Subsidiary (other than an Excluded Subsidiary of the type described in clause
(a) of the definition of “Excluded Subsidiary”) to, (i) create, assume, incur,
permit or suffer to exist any Lien on any of its properties, assets, income or
profits of any character whether now owned or hereafter acquired, except for
Permitted Liens or (ii) permit any of its properties, assets, income or profits
or any direct or indirect ownership interest of the Borrower or in any Person
owning any properties, assets, income or profits, to be subject to a Negative
Pledge (other than the Negative Pledge under this Agreement).
(b)    The Borrower shall not, and shall not permit any Excluded Subsidiary to,
(i) create, assume, incur, permit or suffer to exist any Lien on any Equity
Interests of any Subsidiary of the Borrower holding title to any Eligible
Property or any other asset the value of which is included in the determination
of Unencumbered Asset Value or the Equity Interests of any Subsidiary of the
Borrower that owns, directly or indirectly any Equity Interests in any
Subsidiary of the Borrower holding title to any Eligible Property or any other
asset the value of which is included in the determination of Unencumbered Asset
Value (all such Equity Interests under this clause (i) being “Specified Equity
Interests”), except for Permitted Liens described in clause (f) of the
definition of that term or (ii) permit any Specified Equity Interests to be
subject to a Negative Pledge (other than the Negative Pledge under this
Agreement).
Section 10.3.    Restrictions on Intercompany Transfers.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiaries (other than an Excluded Subsidiary of the type described in clause
(a) of the definition of “Excluded Subsidiary”) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary to: (a) pay dividends or make any
other distribution on any of such Subsidiary’s capital stock or other equity
interests owned by the Borrower or any other Subsidiary; (b) pay any
Indebtedness owed to the Borrower or any other Subsidiary; (c) make loans or
advances to the Borrower or any other Subsidiary; or (d) transfer any of its
property or assets to the Borrower or any other Subsidiary; other than (i) with
respect to clauses (a) – (d) those encumbrances or restrictions contained in any
Loan Document or, (ii) with respect to clause (d),

 
64

 




--------------------------------------------------------------------------------




customary provisions restricting assignment of any agreement entered into by the
Borrower, any other Loan Party or any Subsidiary in the ordinary course of
business.
Section 10.4.    Merger, Consolidation, Sales of Assets and Other Arrangements.
Without the prior written consent of the Requisite Lenders, such consent not to
be unreasonably withheld, the Parent and the Borrower shall not, and shall not
permit any other Loan Party or any other Subsidiary to, (a) enter into any
transaction of merger or consolidation; (b) liquidate, windup or dissolve itself
(or suffer any liquidation or dissolution); (c) convey, sell, lease, sublease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of its business or assets, or the
capital stock of or other Equity Interests in any of its Subsidiaries, whether
now owned or hereafter acquired; or (d) acquire the assets of, or make an
Investment in, any other Person involving consideration, or value, in excess of
fifteen percent (15%) of Total Asset Value for the quarter most recently ended
as reported on the Compliance Certificate for such quarter; provided, however,
that:
(i)    any Subsidiary may merge with a Loan Party so long as such Loan Party is
the survivor;
(ii)    any Subsidiary may sell, transfer or dispose of its assets to a Loan
Party;
(iii)    a Loan Party (other than the Borrower) and any Subsidiary that is not
(and is not required to be) a Loan Party may convey, sell, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, and immediately thereafter
liquidate, provided that immediately prior to any such conveyance, sale,
transfer, disposition or liquidation and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence;
(iv)    any Loan Party and any other Subsidiary may, directly or indirectly,
(A) acquire (whether by purchase, acquisition of Equity Interests of a Person,
or as a result of a merger or consolidation) the assets of, or make an
Investment in, any other Person in excess of fifteen percent (15%) of Total
Asset Value for the quarter most recently ended as reported on the Compliance
Certificate for such quarter, and (B) sell, lease or otherwise transfer, whether
by one or a series of transactions, assets (including capital stock or other
securities of Subsidiaries) in excess of fifteen percent (15%) of Total Asset
Value for the quarter most recently ended as reported on the Compliance
Certificate for such quarter to any other Person, so long as, in each case,
(1) the Borrower shall have given the Administrative Agent and the Lenders at
least thirty (30) days prior written notice of such consolidation, merger,
acquisition, Investment, sale, lease or other transfer, together with all
information related to such consolidation, merger, acquisition, Investment,
sale, lease or transfer as Administrative Agent may reasonably request;
(2) immediately prior thereto, and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence,
including, without limitation, a Default or Event of Default resulting from a
breach of Section 10.1.; (3) in the case of a consolidation or merger involving
the Borrower or a Loan Party which owns an Eligible Property, such Person shall
be the survivor thereof; (4) at the time the Borrower gives notice pursuant to
clause (1) of this subsection, the Borrower shall have delivered to the
Administrative Agent for distribution to each of the Lenders a Compliance
Certificate, calculated on a pro forma basis, evidencing the continued
compliance by the Loan Parties with the terms and conditions of this Agreement
and the other Loan Documents, including without limitation, the financial
covenants contained in

 
65

 




--------------------------------------------------------------------------------




Section 10.1., after giving effect to such consolidation, merger, acquisition,
Investment, sale, lease or other transfer; and (5)(A) with respect to any such
acquisition or Investment involving consideration, or valued, in excess of
fifteen percent (15%), but less than twenty-five percent (25%), of Total Asset
Value for the quarter most recently ended as reported on the Compliance
Certificate for such quarter, Administrative Agent has consented thereto or (B)
with respect to any such acquisition or Investment involving consideration, or
valued, in excess of twenty-five percent (25%) of Total Asset Value for the
quarter most recently ended as reported on the Compliance Certificate for such
quarter, Requisite Lenders have consented thereto; and
(v)    the Loan Parties may lease and sublease their respective assets, as
lessor or sublessor (as the case may be), in the ordinary course of their
business.
Further, no Loan Party shall enter into any sale‑leaseback transactions or other
transaction by which such Person shall remain liable as lessee (or the economic
equivalent thereof) of any real or personal property that it has sold or leased
to another Person.
Section 10.5.    Plans.
The Borrower shall not, and shall not permit the Parent or any Subsidiary to,
permit any of its respective assets to become or be deemed to be “plan assets”
within the meaning of ERISA or the Internal Revenue Code and the respective
regulations promulgated thereunder for purposes of ERISA and the Internal
Revenue Code.
Section 10.6.    Fiscal Year.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or other Subsidiary to, change its fiscal year from that in effect as of the
Agreement Date.
Section 10.7.    Modifications of Organizational Documents and Material
Contracts.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, amend, supplement, restate or otherwise modify its
certificate or articles of incorporation or formation, by-laws, operating
agreement, declaration of trust, partnership agreement or other applicable
organizational document if such amendment, supplement, restatement or other
modification (a) is adverse to the interest of the Administrative Agent or the
Lenders or (b) could reasonably be expected to have a Material Adverse Effect.
The Borrower shall not enter into, and shall not permit any other Loan Party or
any Subsidiary to enter into, any amendment or modification to any Material
Contract which could reasonably be expected to have a Material Adverse Effect or
default in the performance of any obligations of any other Loan Party or any
Subsidiary in any Material Contract or permit any Material Contract to be
canceled or terminated prior to its stated maturity.
Section 10.8.    Subordinated Debt Prepayments; Amendments.
The Borrower shall not, and shall not permit any other Loan Party to, prepay any
principal of, or accrued interest on, any Subordinated Debt or otherwise make
any voluntary or optional payment with respect to any principal of, or accrued
interest on, any Subordinated Debt prior to the originally scheduled maturity
date thereof or otherwise redeem or acquire for value any Subordinated Debt.
Further, the Borrower shall not, and shall not permit any other Loan Party to,
amend or modify, or permit the amendment or modification of, any agreement or
instrument evidencing any Subordinated Debt where such amendment or modification
provides for the following or which has any of the following effects:

 
66

 




--------------------------------------------------------------------------------




(a)    increases the rate of interest accruing on such Subordinated Debt;
(b)    increases the amount of any scheduled installment of principal or
interest, or shortens the date on which any such installment or principal or
interest becomes due;
(c)    shortens the final maturity date of such Subordinated Debt;
(d)    increases the principal amount of such Subordinated Debt;
(e)    amends any financial or other covenant contained in any document or
instrument evidencing any Subordinated Debt in a manner which is more onerous to
the Borrower or which requires the Borrower to improve its financial
performance;
(f)    provides for the payment of additional fees or the increase in existing
fees; and/or
(g)    otherwise could reasonably be expected to be adverse to the interests of
the Administrative Agent or the Lenders.
Section 10.9.    Transactions with Affiliates.
The Borrower shall not permit to exist or enter into, and will not permit any
Loan Party or other Subsidiary to permit to exist or enter into, any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of any Loan Party or any
Subsidiary, except (a) as set forth on Schedule 7.1.(r), or (b) transactions in
the ordinary course of and pursuant to the reasonable requirements of the
business of the Borrower, any of its Subsidiaries, or any Loan Party and upon
fair and reasonable terms which are no less favorable to the Borrower, such
Subsidiary, or any Loan Party than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate (which shall include
but not be limited to Property Management Agreements). Notwithstanding the
forgoing, no payments may be made with respect to any items set forth on such
Schedule 7.1.(r) if a Default or Event of Default exists or would result
therefrom.
Section 10.10.    Environmental Matters.
The Borrower shall not, and shall not permit Parent, any other Loan Party or
other Subsidiary or any other Person to, use, generate, discharge, emit,
manufacture, handle, process, store, release, transport, remove, dispose of or
clean up any Hazardous Materials on, under or from the Properties in material
violation of any Environmental Law or in a manner that could reasonably be
expected to lead to any material environmental claim or pose a material risk to
human health, safety or the environment. Nothing in this Section shall impose
any obligation or liability whatsoever on the Administrative Agent or any
Lender.
Section 10.11.    Derivatives Contracts.
The Borrower shall not, and shall not permit Parent or any other Loan Party to
enter into or become obligated in respect of, Derivatives Contracts, other than
(a) Specified Derivatives Contracts or (b) Derivatives Contracts entered into by
the Parent, the Borrower or a Loan Party in the ordinary course of business and
which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated by the Parent, the Borrower or a Loan
Party (including, without limitation, liabilities under this Agreement).



 
67

 




--------------------------------------------------------------------------------




Article XI. Default
Section 11.1.    Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
(a)    Default in Payment. The Borrower shall fail to pay when due under this
Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) the principal of, or any accrued interest
on, any of the Loans, or shall fail to pay any of the other payment Obligations
owing by the Borrower under this Agreement, any other Loan Document or the Fee
Letter, or any other Loan Party shall fail to pay when due any payment
obligation owing by such Loan Party under any Loan Document to which it is a
party, and, solely in the case of interest or any other payment Obligation
(other than principal of any Loan), such failure continues for a period of ten
(10) days after the date the Administrative Agent gives the Borrower notice of
such failure.
(b)    Default in Performance.
(i)    Any Loan Party or the Parent shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Section 8.1., Section 8.8., Section 8.12., Section 9.4.(g)(i), or
Article X; or
(ii)    Any Loan Party or the Parent shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained Section 8.14 or Article IX (other than Section 9.4.(g)(i)) and such
failure shall continue for a period of five (5) Business Days; or
(iii)    Any Loan Party or the Parent shall fail to perform or observe any other
term, covenant, condition or agreement contained in this Agreement or any other
Loan Document to which it is a party and not otherwise mentioned in this Section
and such failure shall continue for a period of thirty (30) calendar days after
the earlier of (x) the date upon which any Senior Officer has actual knowledge
of such failure or (y) the date upon which the Borrower has received written
notice of such failure from the Administrative Agent.
(c)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Loan Party or the Parent under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished by, or at the
direction of, any Loan Party or the Parent to the Administrative Agent or any
Lender under or in connection with this Agreement or any other Loan Documents,
shall at any time prove to have been incorrect or misleading in any material
respect when furnished or made or deemed made.
(d)    Cross-Default.
(i)    Any of the Borrower, Parent, any other Loan Party or any Subsidiary shall
fail to make any payment when due and payable (subject to any notice and after
giving effect to any applicable grace or cure period) in respect of any Recourse
Indebtedness or Non-Recourse Indebtedness (other than the Loans) having an
outstanding principal amount (or, in the case of any Derivatives Contract,
having, without regard to the effect of any close-out netting provision, a
Derivatives Termination Value) (x) in the case of Recourse Indebtedness, equal
to or

 
68

 




--------------------------------------------------------------------------------




greater than $50,000,000 for any such Recourse Indebtedness and (y) in the case
of Non-Recourse Indebtedness, equal to or greater than $150,000,000 for any such
Person’s Ownership Share of such Non-Recourse Indebtedness (in the case of each
of clause (x) and (y), “Material Indebtedness”); or
(ii)    The maturity of any Material Indebtedness shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness; or
(iii)    Any Material Indebtedness shall have been required to be prepaid or
repurchased prior to the stated maturity thereof; or
(iv)    Any other event shall have occurred and be continuing which, with or
without the passage of time, the giving of notice, or otherwise, would permit
any holder of Material Indebtedness, any trustee or agent acting on behalf of
such holder or holders or any other Person, to accelerate the maturity of any
such Material Indebtedness or require any such Material Indebtedness to be
prepaid or repurchased prior to its stated maturity; or
(v)    There occurs an “Event of Default” under and as defined in any Specified
Derivatives Contract as to which the Parent, the Borrower, any Loan Party or any
Subsidiary is a “Defaulting Party” (as defined therein), or there occurs an
“Early Termination Date” (as defined therein) in respect of any Specified
Derivatives Contract as a result of a “Termination Event” (as defined therein)
as to which the Parent, the Borrower or any Subsidiary is an “Affected Party”
(as defined therein).
(e)    Voluntary Bankruptcy Proceeding. The Borrower, the Parent, any Loan Party
or any other Significant Subsidiary shall: (i) commence a voluntary case under
the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection
(f); (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (v) admit in writing its inability to pay
its debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate, partnership or similar action for
the purpose of effecting any of the foregoing.
(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, the Parent, any Loan Party or any other
Significant Subsidiary in any court of competent jurisdiction seeking:
(i) relief under the Bankruptcy Code or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding‑up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and in the case of
either clause (i) or (ii) such case or proceeding shall continue undismissed or
unstayed for a period of ninety (90) consecutive calendar days, or an order
granting the relief requested in such case or proceeding (including, but not

 
69

 




--------------------------------------------------------------------------------




limited to, an order for relief under such Bankruptcy Code or such other federal
bankruptcy laws) shall be entered.
(g)    Revocation of Loan Documents. Any Loan Party or the Parent shall (or
shall attempt to) disavow, revoke or terminate any Loan Document to which it is
a party or the Fee Letter or shall otherwise challenge or contest in any action,
suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of any Loan Document or the Fee Letter or any Loan
Document or the Fee Letter shall cease to be in full force and effect (except as
a result of the express terms thereof).
(h)    Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Borrower,
any other Loan Party, the Parent, or any Subsidiary by any court or other
tribunal and (i) such judgment or order shall continue for a period of thirty
(30) days without being paid, stayed, dismissed through appropriate appellate
proceedings or otherwise bonded and (ii) either (A) the amount of such judgment
or order for which insurance has not been acknowledged in writing by the
applicable insurance carrier (or the amount as to which the insurer has denied
liability) exceeds, individually or together with all other such judgments or
orders entered against the Parent, the Loan Parties and Subsidiaries,
$50,000,000, or (B) in the case of an injunction or other non-monetary relief,
such judgment or order could reasonably be expected to have a Material Adverse
Effect.
(i)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, the Parent, any Loan Party
or any Subsidiary, which exceeds, individually or together with all other such
warrants, writs, executions and processes, $50,000,000 and such warrant, writ,
execution or process shall not be paid, discharged, vacated, stayed or bonded
for a period of sixty (60) days; provided, however, that if a bond has been
issued in favor of the claimant or other Person obtaining such warrant, writ,
execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of the Borrower, any Loan Party,
any Subsidiary or the Parent.
(j)    ERISA. Any member of the ERISA Group or Management Company shall fail to
pay when due an amount or amounts which it shall have become liable to pay under
Title IV of ERISA; or notice of intent to terminate a Material Plan shall be
filed under Title IV of ERISA by any member of the ERISA Group or Management
Company any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Material Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group or Management Company
to incur withdrawal liability or a current payment obligation; and such failure,
action, event or occurrence could reasonably be expected to have a Material
Adverse Effect.
(k)    Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents.
(l)    Change of Control/Change in Management.

 
70

 




--------------------------------------------------------------------------------




(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than thirty-five percent (35%) of the total
voting power of the then outstanding voting stock of the Parent entitled to vote
for the election of directors (“Parent Voting Stock”); provided, however, this
clause shall not apply to any Parent Voting Stock acquired after the date hereof
by a Person as a result of the conversion of limited partnership interests in
the Borrower into Parent Voting Stock in accordance with Borrower’s partnership
agreement; provided further, however, this clause shall not apply to any Parent
Voting Stock acquired after the date hereof by Borrower, the Principals, or any
combination thereof, as a result of purchases of Parent Voting Stock by Borrower
or the Principals or as a result of the conversion of limited partnership
interests in the Borrower into Parent Voting Stock in accordance with Borrower’s
partnership agreement;
(ii)    during any twelve‑month period (whether before or after the Agreement
Date), individuals who at the beginning of such period were directors of the
Parent (together with any new directors whose election by such board of
directors or election by the shareholders of the Parent was approved by a vote
of a majority of the directors then still in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved but excluding any director whose initial nomination for,
or assumption of office as, a director occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any Person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors)
shall cease for any reason (other than death or mental or physical disability)
to constitute a majority of the board of directors of the Parent;
(iii)    the general partner of the Borrower shall cease to be a Wholly Owned
Subsidiary of the Parent or the Parent shall cease to have the sole and
exclusive power to exercise all management and control over the Borrower; or
(iv)    the Parent shall cease to beneficially own, directly or indirectly, at
least sixty-five percent (65%) of the outstanding Equity Interests of the
Borrower.
(m)    Damage; Strike; Casualty. Any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than thirty (30) consecutive days beyond the coverage period of any
applicable business interruption insurance, the cessation or substantial
curtailment of revenue producing activities of the Borrower or any other Loan
Party taken as a whole and only if any such event or circumstance could
reasonably be expected to have a Material Adverse Effect. Notwithstanding the
foregoing, no Event of Default shall exist if within thirty (30) days of the
occurrence of any such event or circumstance described in the preceding
sentence, Borrower delivers to the Administrative Agent for prompt distribution
to each Lender a written plan acceptable to all of the Lenders to eliminate such
event or circumstance. If such event or circumstance is not eliminated within
ninety (90) days of the occurrence of such event or circumstance, an Event of
Default shall be deemed to have occurred hereunder.
(n)    Subordinated Debt Documents. The failure of the Parent or any Loan Party
to comply with the terms of any intercreditor agreement or any subordination
provisions of any note or other

 
71

 




--------------------------------------------------------------------------------




document running to the benefit of the Administrative Agent or Lenders, or if
any such document becomes null and void or unenforceable against any lender
holding the Subordinated Debt.
Section 11.2.    Remedies Upon Event of Default.
Upon the occurrence of an Event of Default the following provisions shall apply:
(a)    Acceleration; Termination of Facilities.
(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 11.1.(e) or 11.1.(f), (1) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding and (2) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties.
(ii)    Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: declare (1) the
principal of, and accrued interest on, the Loans and the Notes at the time
outstanding and (2) all of the other Obligations, including, but not limited to,
the other amounts owed to the Lenders and the Administrative Agent under this
Agreement, the Notes or any of the other Loan Documents to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower on behalf of itself and the other Loan Parties.
(b)    Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.
(c)    Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.
(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Parent, the Borrower and the
Subsidiaries of the Parent, without notice of any kind whatsoever and without
regard to the adequacy of any security for the Obligations or the solvency of
any party bound for its payment, to take possession of all or any portion of the
property and/or the business operations of the Borrower, the Parent and their
Subsidiaries related thereto and to exercise such power as the court shall
confer upon such receiver.
(e)    Specified Derivatives Contract Remedies. Notwithstanding any other
provision of this Agreement or other Loan Document, each Specified Derivatives
Provider shall have the right, with the prompt notice to the Administrative
Agent, but without the approval or consent of or other action by the
Administrative Agent or the Lenders, and without limitation of other remedies
available to such Specified Derivatives Provider under contract or Applicable
Law, to undertake any of the following: (a) to declare an event of default,
termination event or other similar event under any Specified Derivatives
Contract and to create an “Early Termination Date” (as defined therein) in
respect thereof, (b) to determine net termination amounts in respect of any and
all Specified Derivatives Contracts in accordance with the

 
72

 




--------------------------------------------------------------------------------




terms thereof, and to set off amounts among such contracts, (c) to set off or
proceed against deposit account balances, securities account balances and other
property and amounts held by such Specified Derivatives Provider pursuant to any
Derivatives Support Document, including any “Posted Collateral” (as defined in
any credit support annex including in any such Derivatives Support Document to
which such Specified Derivatives Provider may be a party), and (d) to prosecute
any legal action against the Borrower, the Parent, any Loan Party or other
Subsidiary to enforce or collect net amounts owing to such Specified Derivatives
Provider pursuant to any Specified Derivatives Contract.
Section 11.3.    Marshaling; Payments Set Aside.
None of the Administrative Agent, any Lender or any Specified Derivatives
Provider shall be under any obligation to marshal any assets in favor of any
Loan Party or any other party or against or in payment of any or all of the
Obligations or the Specified Derivatives Obligations. To the extent that any
Loan Party makes a payment or payments to the Administrative Agent and/or any
Lender and/or any Specified Derivatives Provider, or the Administrative Agent
and/or any Lender and/or any Specified Derivatives Provider enforce their
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Obligations or Specified Derivatives Obligations,
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or setoff had not occurred.
Section 11.4.    Allocation of Proceeds.
If an Event of Default exists and maturity of any of the Obligations has been
accelerated or the Maturity Date has occurred, all payments received by the
Administrative Agent under any of the Loan Documents, in respect of any
principal of or interest on the Obligations or any other amounts payable by the
Borrower, the Parent or any other Loan Party hereunder or thereunder, shall be
applied in the following order and priority:
(a)    amounts due to the Administrative Agent and the Lenders in respect of
expenses due under Section 13.2. until paid in full, and then Fees;
(b)    payments of interest on all Loans;
(c)    payments of principal of all Loans, to be applied for the ratable benefit
of the Lenders in such order as the Lenders may determine in their sole
discretion;
(d)    amounts due to the Administrative Agent and the Lenders pursuant to
Sections 12.8. and 13.10.;
(e)    payments of all other amounts due under any of the Loan Documents, if
any, to be applied for the ratable benefit of the Lenders; and
(f)    any amount remaining after application as provided above, shall be paid
to the Borrower or whoever else may be legally entitled thereto.
Section 11.5.    [Reserved]

 
73

 




--------------------------------------------------------------------------------




Section 11.6.    Performance by Administrative Agent.
If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, but shall not be obligated to, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.
Section 11.7.    Rights Cumulative.
The rights and remedies of the Administrative Agent, the Lenders and the
Specified Derivatives Providers under this Agreement, each of the other Loan
Documents, the Fee Letter and Specified Derivatives Contracts shall be
cumulative and not exclusive of any rights or remedies which any of them may
otherwise have under Applicable Law. In exercising their respective rights and
remedies the Administrative Agent, the Lenders and the Specified Derivatives
Providers may be selective and no failure or delay by the Administrative Agent,
any of the Lenders or any of the Specified Derivatives Providers in exercising
any right shall operate as a waiver of it, nor shall any single or partial
exercise of any power or right preclude its other or further exercise or the
exercise of any other power or right.


Article XII. The Administrative Agent
Section 12.1.    Appointment and Authorization.
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article IX. that the Borrower
is not otherwise required to deliver directly to the Lenders. The Administrative
Agent will furnish to any Lender, upon the request of such Lender, a copy (or,
where appropriate, an original) of any

 
74

 




--------------------------------------------------------------------------------




document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Parent, the Borrower, any Loan Party or any other
Affiliate of the Borrower, pursuant to this Agreement or any other Loan Document
not already delivered to such Lender pursuant to the terms of this Agreement or
any such other Loan Document. As to any matters not expressly provided for by
the Loan Documents (including, without limitation, enforcement or collection of
any of the Obligations), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Requisite Lenders (or all of the
Lenders if explicitly required under any other provision of this Agreement), and
such instructions shall be binding upon all Lenders and all holders of any of
the Obligations; provided, however, that, notwithstanding anything in this
Agreement to the contrary, the Administrative Agent shall not be required to
take any action which exposes the Administrative Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law. Not in limitation of the foregoing, the Administrative Agent may exercise
any right or remedy it or the Lenders may have under any Loan Document upon the
occurrence of a Default or an Event of Default unless the Requisite Lenders have
directed the Administrative Agent otherwise. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Requisite Lenders, or where applicable, all the Lenders.
Section 12.2.    Wells Fargo as Lender.
Wells Fargo, as a Lender or as a Specified Derivatives Provider, as the case may
be, shall have the same rights and powers under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan
Party, the Parent or any other affiliate thereof as if it were any other bank
and without any duty to account therefor to the Lenders or any other Specified
Derivatives Providers. Further, the Administrative Agent and any affiliate may
accept fees and other consideration from the Borrower for services in connection
with this Agreement or any Specified Derivatives Contract, or otherwise without
having to account for the same to the Lenders or any other Specified Derivatives
Providers. The Lenders acknowledge that, pursuant to such activities, Wells
Fargo or its affiliates may receive information regarding the Parent, the
Borrower, other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.
Section 12.3.    Approvals of Lenders.
All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials provided to the Administrative Agent by the
Borrower in

 
75

 




--------------------------------------------------------------------------------




respect of the matter or issue to be resolved, and (d) shall include the
Administrative Agent’s recommended course of action or determination in respect
thereof. Unless a Lender shall give written notice to the Administrative Agent
that it specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination.
Section 12.4.    Notice of Events of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default (excepting only a Default or Event
of Default under Section 11.1(a)) unless the Administrative Agent has received
notice from a Lender or the Borrower referring to this Agreement, describing
with reasonable specificity such Default or Event of Default and stating that
such notice is a “notice of default.” If any Lender (excluding the Lender which
is also serving as the Administrative Agent) becomes aware of any Default or
Event of Default, it shall promptly send to the Administrative Agent such a
“notice of default”. Further, if the Administrative Agent receives such a
“notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.
Section 12.5.    Administrative Agent’s Reliance.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non-appealable judgment. Without limiting
the generality of the foregoing, the Administrative Agent: may consult with
legal counsel (including its own counsel or counsel for the Borrower, any other
Loan Party or the Parent), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts. Neither the Administrative Agent nor any of its
directors, officers, agents, employees or counsel: (a) makes any warranty or
representation to any Lender or any other Person and shall be responsible to any
Lender or any other Person for any statement, warranty or representation made or
deemed made by the Borrower, any other Loan Party, the Parent or any other
Person in or in connection with this Agreement or any other Loan Document; (b)
shall have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document or the satisfaction of any conditions precedent under this
Agreement or any Loan Document on the part of the Borrower or other Persons or
inspect the property, books or records of the Borrower or any other Person;
(c) shall be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lenders and the
Specified Derivatives Providers in any such collateral; (d) shall have any
liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan

 
76

 




--------------------------------------------------------------------------------




Documents by or through agents, employees or attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final non-appealable
judgment.
Section 12.6.    Indemnification of Administrative Agent.
Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender agrees to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) pro rata in accordance with
such Lender’s respective Pro Rata Share, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against the Administrative
Agent (in its capacity as Administrative Agent but not as a “Lender”) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Administrative Agent
under the Loan Documents (collectively, “Indemnifiable Amounts”); provided,
however, that no Lender shall be liable for any portion of such Indemnifiable
Amounts to the extent resulting from the Administrative Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment; provided, however, that no action taken in
accordance with the directions of the Requisite Lenders (or all of the Lenders,
if expressly required hereunder) shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section. Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any expenses (including the reasonable fees and expenses of outside counsel
to the Administrative Agent but excluding the allocated costs, fees and expenses
of the Administrative Agent’s in-house counsel and legal staff and any expenses
incurred by the Administrative Agent in connection with its review of any
appraisal or environmental, structural or engineering report) reasonably
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Administrative Agent and/or the Lenders, and any claim
or suit brought against the Administrative Agent and/or the Lenders arising
under any Environmental Laws. Such expenses (including counsel fees) shall be
advanced by the Lenders on the request of the Administrative Agent
notwithstanding any claim or assertion that the Administrative Agent is not
entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification. The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents and the termination of this
Agreement. If the Borrower shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.
Section 12.7.    Lender Credit Decision, Etc.

 
77

 




--------------------------------------------------------------------------------




Each of the Lenders expressly acknowledges and agrees that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
counsel, attorneys-in-fact or other affiliates has made any representations or
warranties to such Lender and that no act by the Administrative Agent hereafter
taken, including any review of the affairs of the Parent, the Borrower, any
other Loan Party or any other Subsidiary or Affiliate, shall be deemed to
constitute any such representation or warranty by the Administrative Agent to
any Lender. Each of the Lenders acknowledges that it has, independently and
without reliance upon the Administrative Agent, any other Lender or counsel to
the Administrative Agent, or any of their respective officers, directors,
employees, agents or counsel, and based on the financial statements of the
Parent, the Borrower, the other Loan Parties, the other Subsidiaries and other
Affiliates, and inquiries of such Persons, its independent due diligence of the
business and affairs of the Parent, the Borrower, the other Loan Parties, the
other Subsidiaries and other Persons, its review of the Loan Documents, the
legal opinions required to be delivered to it hereunder, the advice of its own
counsel and such other documents and information as it has deemed appropriate,
made its own credit and legal analysis and decision to enter into this Agreement
and the transactions contemplated hereby. Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent or any of their
respective officers, directors, employees and agents, and based on such review,
advice, documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under the Loan
Documents. The Administrative Agent shall not be required to keep itself
informed as to the performance or observance by the Parent, the Borrower or any
other Loan Party of the Loan Documents or any other document referred to or
provided for therein or to inspect the properties or books of, or make any other
investigation of, the Parent, the Borrower, any other Loan Party or any other
Subsidiary. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
under this Agreement or any of the other Loan Documents, the Administrative
Agent shall have no duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, financial
and other condition or creditworthiness of the Parent, the Borrower, any other
Loan Party or any other Affiliate thereof which may come into possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or other Affiliates. Each of the Lenders acknowledges that the
Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender.
Section 12.8.    Successor Administrative Agent.
The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. The Administrative Agent may be removed as administrative agent by all
of the Lenders (other than the Lender then acting as Administrative Agent) and
the Borrower upon 30 days' prior written notice if the Administrative Agent (i)
is found by a court of competent jurisdiction in a final, non-appealable
judgment to have committed gross negligence or willful misconduct in the course
of performing its duties hereunder or (ii) has become or is insolvent or has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment. Upon any such resignation or
removal, the Requisite Lenders shall have the right to appoint a successor
Administrative Agent which appointment shall, provided no Default or Event of
Default exists, be subject to the Borrower’s approval, which approval shall not
be unreasonably withheld or delayed (except that the Borrower shall, in all
events, be deemed to have approved each Lender and any of its affiliates as a
successor Administrative Agent). If no successor Administrative Agent shall have
been so appointed in accordance with the immediately preceding sentence, and
shall have accepted such appointment, within

 
78

 




--------------------------------------------------------------------------------




thirty (30) days after the current Administrative Agent’s giving of notice of
resignation or the Lenders’ removal of the current Administrative Agent, then
the current Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent, which shall be a Lender, if any Lender shall be
willing to serve, and otherwise shall be an Eligible Assignee. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the current Administrative Agent, and the current Administrative Agent shall
be discharged from its duties and obligations under the Loan Documents. After
any Administrative Agent’s resignation or removal hereunder as Administrative
Agent, the provisions of this Article XII. shall continue to inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents. Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its affiliates by giving the
Borrower and each Lender prior written notice.
Section 12.9.    Titled Agents.
The Syndication Agent, each Documentation Agent and each Co-Lead Arranger (each
a “Titled Agent”) in each such respective capacity, assumes no responsibility or
obligation hereunder, including, without limitation, for servicing, enforcement
or collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders. The titles given to the Titled Agents are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agents to the Administrative
Agent, any Lender, the Parent, the Borrower or any other Loan Party and the use
of such titles does not impose on the Titled Agents any duties or obligations
greater than those of any other Lender or entitle the Titled Agents to any
rights other than those to which any other Lender is entitled.
Article XIII. Miscellaneous
Section 13.1.    Notices.
Unless otherwise provided herein (including without limitation as provided in
Section 9.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:
If to the Borrower:
CBL & Associates Limited Partnership
c/o CBL & Associates Properties, Inc.
2030 Hamilton Place Blvd., Suite 500
Chattanooga, Tennessee 37421-6000
Attention: Chief Financial Officer
Telecopy Number:    (423) 490-8390
Telephone Number:    (423) 855-0001


with an informational copy to:
CBL & Associates Limited Partnership
c/o CBL & Associates Properties, Inc.
2030 Hamilton Place Blvd., Suite 500
Chattanooga, Tennessee 37421-6000
Attention: Finance Counsel

 
79

 




--------------------------------------------------------------------------------




Telecopy Number:    (423) 490-8390
Telephone Number:    (423) 855-0001


If to the Administrative Agent:
Wells Fargo Bank, National Association
123 North Wacker Drive, Suite 1900
Chicago, IL 60606
Attn: Loan Administration
Telecopier Number: 312/782-0969
Telephone Number: 312/269-8250


with an informational copy to:


Wells Fargo Bank, National Association
2859 Paces Ferry Rd., Suite 1200
Atlanta, GA 30339
Attn:  Sandra Wheeler, Shared Credit Manager
Telecopier Number:  866/600-0942
Telephone Number:  770/319-7495


If to any other Lender:
To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire.
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower. All such notices and
other communications shall be effective (i) if mailed, upon the first to occur
of receipt or the expiration of three (3) days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of the
Borrower or the Administrative Agent and Lenders at the addresses specified;
(ii) if telecopied, upon confirmation of transmission; (iii) if hand delivered
or sent by overnight courier, when delivered; or (iv) if delivered in accordance
with Section 9.5. to the extent applicable; provided, however, that, in the case
of the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent or any
Lender under Articles II. and IV. shall be effective only when actually
received. None of the Administrative Agent or any Lender shall incur any
liability to the Parent, the Borrower or any Loan Party (nor shall the
Administrative Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Administrative Agent
or such Lender, as the case may be, believes in good faith to have been given by
a Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. In addition to the Administrative Agent’s Lending Office, the
Borrower shall send copies of the notices described in Article II. to the
following address of the Administrative Agent:
Wells Fargo Bank, National Association

 
80

 




--------------------------------------------------------------------------------






Minneapolis Loan Center
608 2nd Avenue South, 11th Floor
Minneapolis, MN 55402
Attention: Treva Lee
Telecopier Number: 877/718-0796
Telephone Number: 612/316-4317


Section 13.2.    Expenses.
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expense and reasonable travel
expenses related to closing), and the consummation of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of counsel to the Administrative Agent and all costs and expenses of the
Administrative Agent in connection with the use of IntraLinks, SyndTrak or other
similar information transmission systems in connection with the Loan Documents
and the reasonable fees and disbursements of counsel to the Administrative Agent
relating to all such activities, (b) to pay or reimburse the Administrative
Agent and the Lenders for all their reasonable costs and expenses incurred in
connection with the enforcement or preservation of any rights under the Loan
Documents and the Fee Letter, including the reasonable fees and disbursements of
counsel retained by the Administrative Agent and of one law firm retained by the
Lenders (including the allocated fees and expenses of in-house counsel) and any
payments in indemnification or otherwise payable by the Lenders to the
Administrative Agent pursuant to the Loan Documents, (d) to pay, and indemnify
and hold harmless the Administrative Agent and the Lenders from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (e) to the
extent not already covered by any of the preceding subsections, to pay the
reasonable fees and disbursements of counsel to the Administrative Agent and any
Lender incurred in connection with the representation of the Administrative
Agent or such Lender in any matter relating to or arising out of any bankruptcy
or other proceeding of the type described in Sections 11.1.(e) or 11.1.(f),
including, without limitation (i) any motion for relief from any stay or similar
order, (ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Parent, the
Borrower or any other Loan Party, whether proposed by the Parent, the Borrower,
such Loan Party, the Lenders or any other Person, and whether such fees and
expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding. If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Administrative Agent and/or the Lenders may pay such amounts
on behalf of the Borrower and such amounts shall be deemed to be Obligations
owing hereunder.
Section 13.3.    Stamp, Intangible and Recording Taxes.
The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution,

 
81

 




--------------------------------------------------------------------------------




delivery, recording, performance or enforcement of this Agreement, the Notes and
any of the other Loan Documents, the amendment, supplement, modification or
waiver of or consent under this Agreement, the Notes or any of the other Loan
Documents or the perfection of any rights or Liens under this Agreement, the
Notes or any of the other Loan Documents.
Section 13.4.    Setoff.
Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Lender, each Affiliate
of the Administrative Agent or any Lender, and each Participant, at any time or
from time to time while an Event of Default exists, without notice to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but in the case of a Lender, an Affiliate of a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Lender, any Affiliate of the Administrative Agent or such Lender, or such
Participant, to or for the credit or the account of the Borrower against and on
account of any of the Obligations, irrespective of whether or not any or all of
the Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 11.2., and although such
Obligations shall be contingent or unmatured. Notwithstanding the foregoing,
each Lender hereby waives any right of setoff against the Obligations it has
with respect to any deposit account of any Guarantor (other than the Parent)
maintained with such Lender or any other account or property of such Guarantor
held by such Lender; provided however, that this waiver is not intended, and
shall not be deemed, to waive any right of setoff (a) any Lender has with
respect to any account required to be maintained pursuant to this Agreement or
any other Loan Document or (b) arising other than pursuant to this Agreement or
the other Loan Documents.
Section 13.5.    Litigation; Jurisdiction; Other Matters; Waivers.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE PARENT, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS
WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT
IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE BORROWER AND
THE PARENT HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY
BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE
NOTES, OR ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR BY REASON OF ANY OTHER
SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE
PARENT, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE.
(b)    THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE

 
82

 




--------------------------------------------------------------------------------




TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL,
NON-APPEALABLE JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY
OTHER APPROPRIATE JURISDICTION.
(c)    THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT,
OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH
SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL ADDRESSED TO THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED FOR
HEREIN. SHOULD THE BORROWER FAIL TO APPEAR OR ANSWER ANY SUMMONS, COMPLAINT,
PROCESS OR PAPERS SO SERVED WITHIN THIRTY (30) DAYS AFTER THE MAILING THEREOF,
THE BORROWER SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE
ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS
OR PAPERS.
(d)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
AGREEMENT.
Section 13.6.    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except

 
83

 




--------------------------------------------------------------------------------




(i) to an Eligible Assignee in accordance with the provisions of the immediately
following subsection (b), (ii) by way of participation in accordance with the
provisions of the immediately following subsection (d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of the
immediately following subsection (f) (and, subject to the last sentence of the
immediately following subsection (b), any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in the immediately following subsection (d)
and, to the extent expressly contemplated hereby, the Related Parties of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of the Loans at the time owing to it);
provided that any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the Loans
at the time owing to it, or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in the immediately preceding subsection (A),
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (as determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Default or Event of Default shall exist,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that if, after giving effect to such
assignment, the outstanding principal balance of the Loans of such assigning
Lender would be less than $5,000,000, then such assigning Lender shall assign
the entire amount of the Loans at the time owing to it.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof; and
    

 
84

 




--------------------------------------------------------------------------------




(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Term Loan if such assignment is to a Person that is not already a Lender
with a Term Loan, an Affiliate of such a Lender or an Approved Fund with respect
to such a Lender.
(iv)    Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $4,500 for each assignment
($7,500 for any Defaulting Lender), and the assignee, if it is not a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire. If
requested by the transferor Lender or the assignee, upon the consummation of any
assignment, the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that new Notes are issued to the assignee
and such transferor Lender, as appropriate.
(v)    No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)    Assignments by Specified Derivatives Provider. If the assigning Lender
(or its Affiliate) is a Specified Derivatives Provider and if after giving
effect to such assignment such Lender will hold no further Loans under this
Agreement, such Lender shall undertake such assignment only contemporaneously
with an assignment by such Lender (or its Affiliate, as the case may be) of all
of its Specified Derivatives Contracts to the assignee or another Lender (or
Affiliate thereof).
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4., 13.2. and 13.10. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.11. with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Term Loan
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder

 
85

 




--------------------------------------------------------------------------------




for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. Each
Lender that sells a participation as described in Section 13.6.(d) shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant's interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant's interest in any Term Loan
Commitments, Loans, or its other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such Term Loan
Commitment, Loan, or other obligation is in registered form under Section
5f.103-1(c) of the Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of the Loans owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to (w) increase
such Lender’s Term Loan Commitment, (x) extend the date fixed for the payment of
principal on the Loans or portions thereof owing to such Lender, (y) reduce the
rate at which interest is payable thereon or (z) release any Guarantor from its
Obligations under its Guaranty. Subject to the immediately following
subsection (e), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.10., 5.1., 5.4. to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by Applicable Law, each Participant also
shall be entitled to the benefits of Section 13.4. as though it were a Lender,
provided such Participant agrees to be subject to Section 3.3. as though it were
a Lender.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 3.10. and 5.1. than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.10. unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower and the Administrative Agent, to comply with Section 3.10.(g) as though
it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 
86

 




--------------------------------------------------------------------------------




(g)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.
(h)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.
Section 13.7.    Amendments and Waivers.
(a)    Generally. Except as otherwise expressly provided in this Agreement, (i)
any consent or approval required or permitted by this Agreement or in any Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document (other than any fee letter solely
between Borrower and the Administrative Agent) may be amended, (iii) the
performance or observance by the Borrower or any other Loan Party of any terms
of this Agreement or such other Loan Document (other than any fee letter solely
between Borrower and the Administrative Agent) may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto. Subject to the immediately following subsection (c), any term of
this Agreement or of any other Loan Document relating to the rights or
obligations of the Lenders may be amended, and the performance or observance by
the Borrower or any other Loan Party or any Subsidiary of any such terms may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, and only with, the written consent of the Requisite Lenders
(and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party a party thereto). Notwithstanding anything to the contrary set
forth in this Section 13.7.(a), the Administrative Agent shall be authorized on
behalf of all the Lenders, without the necessity of any notice to, or further
consent from, any Lender, to waive the imposition of the late fees provided in
Section 2.6.
(b)    Unanimous Consent of Lenders Directly Affected. Notwithstanding the
foregoing, no amendment, waiver or consent shall, unless in writing, and signed
by all of the Lenders directly and adversely affected thereby (or the
Administrative Agent at the written direction of the Lenders), do any of the
following:
(i)    increase the Term Loan Commitments of the Lenders (excluding any increase
as a result of an assignment of Term Loan Commitments permitted under
Section 13.6. and any increases contemplated under Section 2.11.) or subject the
Lenders to any additional obligations;
(ii)    reduce the principal of, or interest rates that have accrued or that
will be charged on the outstanding principal amount of, any Loans or other
Obligations;

 
87

 




--------------------------------------------------------------------------------




(iii)    reduce the amount of any Fees payable to the Lenders hereunder ;
provided, however, the Administrative Agent shall be authorized on behalf of all
Lenders, without the necessity of any notice to, or further consent from, any
Lender, to waive the imposition of the late fees provided in Section 2.6., up to
a maximum of three (3) times per calendar year;
(iv)    postpone any date fixed for any payment of principal of, or interest on,
any Loans or for the payment of Fees or any other Obligations;
(v)    change the definitions of Pro Rata Share (excluding any change as a
result of an assignment of Term Loans permitted under Section 13.6.);
(vi)    amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;
(vii)    modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;
(viii)    release any Guarantor from its obligations under its Guaranty except
as contemplated by Section 8.14.(b) or release Parent from the Parent Guaranty;
or
(ix)    waive a Default or Event of Default under Section 11.1.(a).
(c)    Amendment or Waiver by Administrative Agent. The Administrative Agent
may, subject to the terms of subsections (a) and (b) above, (i) approve any
amendment to this Agreement that is administrative in nature or is otherwise
reasonably determined by the Administrative Agent in good faith not to be
material, and (ii) waive any obligation or waive or confirm as cured any default
of any Loan Party hereunder or under any of the Loan Documents, to the extent
such waiver is administrative in nature or such obligation or default is
otherwise reasonably determined by the Administrative Agent in good faith not to
be material.
(d)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent with respect to any Loan Document
that (i) diminishes the rights of a Specified Derivatives Provider in a manner
or to an extent dissimilar to that affecting the Lenders or (ii) increases the
liabilities or obligations of a Specified Derivatives Provider shall, in
addition to the Lenders required hereinabove to take such action, require the
consent of the Lender that is (or having an Affiliate that is) such Specified
Derivatives Provider. No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon and any amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein. No course of dealing or delay or omission on
the part of the Administrative Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto. Any Event of
Default occurring hereunder shall continue to exist until such time as such
Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Parent, the
Borrower, any other Loan Party or any other Person subsequent to the occurrence
of such Event of Default. Except as otherwise explicitly provided for herein

 
88

 




--------------------------------------------------------------------------------




or in any other Loan Document, no notice to or demand upon the Borrower shall
entitle the Borrower to other or further notice or demand in similar or other
circumstances.
Section 13.8.    Non-Liability of Administrative Agent and Lenders.
The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender. Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to the Borrower and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent or any Lender to any Lender, the Parent, the Borrower, any
Subsidiary or any other Loan Party. Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrower or the Parent to review or
inform the Borrower or the Parent of any matter in connection with any phase of
the business or operations of the Borrower, the Parent or any of their
respective Subsidiaries or Affiliates.
Section 13.9.    Confidentiality.
Except as otherwise provided by Applicable Law, the Administrative Agent and
each Lender shall maintain the confidentiality of all Information (as defined
below) in accordance with its customary procedure for handling confidential
information of this nature and in accordance with safe and sound banking
practices but in any event may make disclosure: (a) to its Affiliates and to its
and its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed assignee, Participant or other transferee
in connection with a potential transfer of any Term Loans or participation
therein as permitted hereunder, or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations; (c) as required or requested by any Governmental Authority
or representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s or such Lender’s independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) in connection with the exercise of any remedies
under any Loan Document (or any Specified Derivatives Contract) or any action or
proceeding relating to any Loan Document (or any such Specified Derivatives
Contract) or the enforcement of rights hereunder or thereunder; (f) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section actually known by the Administrative Agent or such
Lender to be a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender or any Affiliate of the Administrative Agent or
any Lender on a non-confidential basis from a source other than the Borrower or
any Affiliate of the Borrower; (g) to the extent requested by, or required to be
disclosed to, any nationally recognized rating agency or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) having or purporting to have
jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of the
Borrower. Notwithstanding the foregoing, the Administrative Agent and each
Lender may disclose any such confidential information, without notice to the
Borrower or any other Loan Party, to Governmental Authorities in connection with
any regulatory examination of the Administrative Agent or such Lender or in
accordance with the regulatory compliance policy of the Administrative Agent or
such Lender. As used in this Section, the term “Information” means all
information received from the Borrower, any other Loan Party, any other
Subsidiary or Affiliate relating

 
89

 




--------------------------------------------------------------------------------




to any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender on a
non-confidential basis prior to disclosure by the Borrower, any other Loan
Party, any other Subsidiary or any Affiliate, provided that, in the case of any
such information received from the Borrower, any other Loan Party, any other
Subsidiary or any Affiliate after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Section 13.10.    Indemnification.
(a)    The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, the Lenders, all of the Affiliates of the
Administrative Agent, each of the Lenders and their respective directors,
officers, shareholders, agents, employees and counsel (each referred to herein
as an "Indemnified Party") from and against any and all of the following
(collectively, the “Indemnified Costs”): losses, costs, claims, penalties,
damages, liabilities, deficiencies, judgments or expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the fees and disbursements of counsel incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding Indemnified Costs indemnification in respect
of which is specifically covered by Section 3.10. or 5.1. or expressly excluded
from the coverage of such Sections) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an "Indemnity Proceeding") which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans hereunder; (iii) any actual or proposed use by the Borrower of the
proceeds of the Loans; (iv) the Administrative Agent's or any Lender's entering
into this Agreement or any other Loan Document; (v) the fact that the
Administrative Agent and the Lenders have established the credit facility
evidenced hereby in favor of the Borrower; (vi) the fact that the Administrative
Agent and the Lenders are creditors of the Borrower and have or are alleged to
have information regarding the financial condition, strategic plans or business
operations of the Borrower and the Subsidiaries; (vii) the fact that the
Administrative Agent and the Lenders are material creditors of the Borrower and
are alleged to influence directly or indirectly the business decisions or
affairs of the Borrower and the Subsidiaries or their financial condition;
(viii) the exercise of any right or remedy the Administrative Agent or the
Lenders may have under this Agreement or the other Loan Documents; provided,
however, that the Borrower shall not be obligated to indemnify any Indemnified
Party as set forth above for any acts or omissions of such Indemnified Party in
connection with matters described in this clause (viii) that constitute gross
negligence or willful misconduct on the part of such Indemnified Party as
determined in a final non-appealable judgment by a court of competent
jurisdiction; (ix) any civil penalty or fine assessed by the OFAC against, and
all costs and expenses (including counsel fees and disbursements) incurred in
connection with defense thereof by, the Administrative Agent or any Lender as a
result of conduct of the Borrower, any other Loan Party or any other Subsidiary
that violates a sanction administered or enforced by the OFAC; or (x) any
violation or non-compliance by the Borrower or any Subsidiary of any Applicable
Law (including any Environmental Law) including, but not limited to, any
Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower, its Subsidiaries or any other Loan Party (or its respective
properties) (or the

 
90

 




--------------------------------------------------------------------------------




Administrative Agent and/or the Lenders as successors to the Borrower) to be in
compliance with such Environmental Laws.
(b)    The Borrower’s indemnification obligations under this Section shall apply
to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority.
(c)    This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.
(d)    All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder. Each Indemnified Party shall use
its reasonable efforts to give Borrower as much advance notice of anticipated
fees, expenses and costs as is reasonably practicable under the circumstances,
but failure to give such notice shall not absolve Borrower of Borrower’s
obligation to pay the same.
(e)    An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that (i) if the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.
(f)    If and to the extent that the obligations of the Borrower hereunder are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.
(g)    Subject to the immediately following Section 13.11., the Borrower’s
obligations hereunder shall survive any termination of this Agreement and the
other Loan Documents and the

 
91

 




--------------------------------------------------------------------------------




payment in full in cash of the Obligations, and are in addition to, and not in
substitution of, any of the other obligations set forth in this Agreement or any
other Loan Document to which it is a party.
References in this Section 13.10. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.
Section 13.11.    Termination; Survival.
At such time as (a) all of the Term Loan Commitments have been terminated,
(b) none of the Lenders is obligated any longer under this Agreement to make any
Loans and (c) all Obligations (other than obligations which survive as provided
in the following sentence) have been paid and satisfied in full, this Agreement
shall terminate. The indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of Sections 3.10., 5.1., 5.4., 12.8.,
13.2. and 13.10. and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 13.5., shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.
Section 13.12.    Severability of Provisions.
If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.
Section 13.13.    GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
Section 13.14.    Counterparts.
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.
Section 13.15.    Obligations with Respect to Loan Parties.
The obligations of the Borrower to direct or prohibit the taking of certain
actions by the Parent or the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control the Parent or such Loan Parties.

 
92

 




--------------------------------------------------------------------------------




Section 13.16.    Independence of Covenants.
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.
Section 13.17.    Limitation of Liability.
None of the Administrative Agent or any Lender, or any affiliate, officer,
director, employee, attorney, or agent of the Administrative Agent or any Lender
shall have any liability with respect to, and the Borrower and the Parent hereby
waive, release, and agree not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
the Borrower or the Parent in connection with, arising out of, or in any way
related to, this Agreement, any of the other Loan Documents or the Fee Letter,
or any of the transactions contemplated by this Agreement or any of the other
Loan Documents. The Borrower and the Parent hereby waive, release, and agree not
to sue the Administrative Agent or any Lender or any of the Administrative
Agent's or any Lender's affiliates, officers, directors, employees, attorneys,
or agents for punitive damages in respect of any claim in connection with,
arising out of, or in any way related to, this Agreement, any of the other Loan
Documents, the Fee Letter, or any of the transactions contemplated by this
Agreement or financed hereby.
Section 13.18.    Entire Agreement.
This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. There are no oral
agreements among the parties hereto.
Section 13.19.    Construction, Conflict of Terms.
The Administrative Agent, the Borrower, the Parent and each Lender acknowledge
that each of them has had the benefit of legal counsel of its own choice and has
been afforded an opportunity to review this Agreement and the other Loan
Documents with its legal counsel and that this Agreement and the other Loan
Documents shall be construed as if jointly drafted by the Administrative Agent,
the Borrower, each Lender and the Parent. In the event of a conflict between the
terms and provisions of this Agreement and the terms and provisions of any of
the other Loan Documents, the terms of this Agreement shall govern.
Section 13.20.    Headings.
The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.
Section 13.21.    Limitation of Liability of Borrower’s General Partner.
Subject to the exceptions and qualifications described below, the General
Partner, shall not be personally liable for the payment of the Obligations.
Notwithstanding the foregoing: (a) if an Event of Default occurs, nothing
contained herein shall in any way prevent or hinder the Administrative Agent or
the Lenders in the pursuit or enforcement of any right, remedy or judgment
against the Borrower or any

 
93

 




--------------------------------------------------------------------------------




other Loan Party, or any of their respective assets; and (b) the General Partner
shall be fully liable to the Administrative Agent and the Lenders to the same
extent that the General Partner would be liable absent the foregoing provisions
of this Section for fraud or willful misrepresentation by the Borrower, the
General Partner, its or their Affiliates or predecessor general partner (i.e.,
the Parent) (to the full extent of losses suffered by the Administrative Agent
or any Lender by reason of such fraud or willful misrepresentations).
Section 13.22.    Limited Nature of Parent’s Obligations.
THE LENDERS AND THE ADMINISTRATIVE AGENT ACKNOWLEDGE AND AGREE THAT THE PARENT
IS JOINING IN THE EXECUTION OF THIS AGREEMENT SOLELY FOR THE LIMITED PURPOSE OF
BEING BOUND BY THE TERMS OF THE SECTIONS SPECIFICALLY APPLICABLE TO THE PARENT,
INCLUDING SECTIONS 8.1., 8.2., 8.6, 8.7., 8.12., 8.13., 9.6., 10.1., 10.4.,
10.6., and 10.7. OF THIS AGREEMENT. THE PARTIES HERETO ACKNOWLEDGE AND AGREE
THAT THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT UNDER THIS AGREEMENT OR
OTHER LOAN DOCUMENT RESULTING FROM A BREACH BY THE PARENT OF, OR A
MISREPRESENTATION BY THE PARENT UNDER OR IN ANY WAY RELATING TO, ANY OF SUCH
SECTIONS SHALL NOT CREATE ANY PERSONAL LIABILITY ON THE PART OF THE PARENT FOR
THE PAYMENT OF THE OBLIGATIONS. NOTHING CONTAINED IN THIS SECTION IS INTENDED TO
LIMIT THE OBLIGATIONS OF THE PARENT UNDER THE PARENT GUARANTY.
Section 13.23.    Limitation of Liability of Borrower’s Directors, Officers,
Etc.
The parties hereto acknowledge and agree that no director, officer, shareholder,
employee or agent of the Borrower or any Affiliate of the Borrower shall be held
to any personal liability, jointly or severally, for any obligation of, or claim
against, the Borrower.





 
94

 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be executed by their authorized officers all as of the day and year first above
written.


BORROWER:
 
 
 
CBL & ASSOCIATES LIMITED PARTNERSHIP
 
By: CBL Holdings I, Inc. its sole general partner
 
 
 
 
 
 
By:
/s/ Farzana K. Mitchell
 
Farzana K. Mitchell
 
 
Executive Vice President -
Chief Financial Officer
 
 
 





PARENT:
 
 
 
CBL & ASSOCIATES PROPERTIES, INC., solely for
the limited purpose set forth in Section 13.22.
 
 
 
 
 
 
 
 
By:
/s/ Farzana K. Mitchell
 
Farzana K. Mitchell
 
 
Executive Vice President -
Chief Financial Officer
 
 
 



[Signatures Continued on Next Page]




--------------------------------------------------------------------------------




[Signature Page to Term Loan Agreement]


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender
 
 
 
By:
/s/ Sam Supple
Name:
Sam Supple
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 







[Signatures Continued on Following Page]




--------------------------------------------------------------------------------




[Signature Page to Term Loan Agreement]




JPMORGAN CHASE BANK, N.A.,
as Syndication Agent and as a Lender
 
 
 
By:
/s/ Elizabeth R. Johnson
Name:
Elizabeth R. Johnson
 
Title:
Senior Credit Banker
 
 
 
 
 
 
 
 
 
 











[Signatures Continued on Following Page]


























--------------------------------------------------------------------------------










[Signature Page to Term Loan Agreement]


ROYAL BANK OF CANADA, as a Documentation
Agent and as a Lender
 
 
 
By:
/s/ Brian Gross
Name:
Brian Gross
 
Title:
Authorized Signatory
 
 
 
 





[Signatures Continued on Following Page]




--------------------------------------------------------------------------------




[Signature Page to Term Loan Agreement]




PNC BANK, NATIONAL ASSOCIATION,
as a Documentation Agent and as a Lender
 
 
 
By:
/s/ Andrew T. White
Name:
Andrew T. White
 
Title:
Senior Vice President
 
 
 
 









[Signatures Continued on Following Page]






--------------------------------------------------------------------------------




[Signature Page to Term Loan Agreement]


U.S. BANK NATIONAL ASSOCIATION,
as a Documentation Agent and as a Lender
 
 
 
By:
/s/ Michael Raarup
Name:
Michael Raarup
 
Title:
Senior Vice President
 
 
 
 











[Signatures Continued on Following Page]








--------------------------------------------------------------------------------




[Signature Page to Term Loan Agreement]


BANK OF AMERICA, N.A., as a Lender
 
 
 
By:
/s/ Lissett Rivera-Pauley
Name:
Lissette Rivera-Pauley
 
Title:
Senior Vice President
 
 
 
 











[Signatures Continued on Following Page]




--------------------------------------------------------------------------------






[Signature Page to Term Loan Agreement]


REGIONS BANK, as a Lender
 
 
 
By:
/s/ Lori Chambers
Name:
Lori Chambers
 
Title:
Vice President
 
 
 
 











[Signatures Continued on Following Page]






--------------------------------------------------------------------------------




[Signature Page to Term Loan Agreement]


UNION BANK, N.A., as a Lender
 
 
 
By:
/s/ Gregory A. Conner
Name:
Gregory A. Conner
 
Title:
Vice President
 
 
 
 











[Signatures Continued on Following Page]






--------------------------------------------------------------------------------




[Signature Page to Term Loan Agreement]


FIFTH THIRD BANK, as a Lender
 
 
 
By:
/s/ John H. Reynolds
Name:
John H. Reynolds
 
Title:
Vice President
 
 
 
 









[Signatures Continued on Following Page]






--------------------------------------------------------------------------------




[Signature Page to Term Loan Agreement]


RAYMOND JAMES BANK, N.A., as a Lender
 
 
 
By:
/s/ James M. Armstrong
Name:
James M. Armstrong
 
Title:
Senior Vice President
 
 
 
 









[Signatures Continued on Following Page]








--------------------------------------------------------------------------------




[Signature Page to Term Loan Agreement]


FIRST COMMERCIAL BANK, NEW YORK
BRANCH, as a Lender
 
 
 
By:
/s/ Jason Lee
Name:
Jason Lee
 
Title:
VP & Genderal Manger
 
 
 
 





[Signatures Continued on Following Page]










--------------------------------------------------------------------------------




[Signature Page to Term Loan Agreement]


FIRST TENNEESSEE BANK NATIONAL
ASSOCIATION, as a Lender
 
 
 
By:
/s/ Greg Cullum
Name:
Greg Cullum
 
Title:
Senior Vice President
 
 
 
 









[Signatures Continued on Following Page]








--------------------------------------------------------------------------------




[Signature Page to Term Loan Agreement]


MEGAINTERNATIONAL COMMERCIAL BANK
CO., LTD, NEW YORK BRANCH, as a Lender
 
 
 
By:
/s/ Luke Hwang
Name:
Luke Hwang
 
Title:
VP and DGM
 
 
 
 









[End of Signatures]






--------------------------------------------------------------------------------




SCHEDULE I
Term Loan Commitments


Lender
Term Loan Commitment
 
 
Wells Fargo Bank, National Association
$40,000,000
 
 
JPMorgan Chase Bank, N.A.
$40,000,000
 
 
Royal Bank of Canada
$40,000,000
 
 
PNC Bank, National Association
$40,000,000
 
 
U.S. Bank National Association
$40,000,000
 
 
Bank of America, N.A.
$39,000,000
 
 
Regions Bank
$38,000,000
 
 
Union Bank, N.A.
$38,000,000
 
 
Fifth Third Bank
$30,000,000
 
 
Raymond James Bank, N.A.
$20,000,000
 
 
First Commercial Bank, New York Branch
$15,000,000
 
 
First Tennessee Bank National Association
$10,000,000
 
 
Mega International Commercial Bank Co., Ltd. New York Branch
$10,000,000
 
 
TOTAL
$400,000,000




 

--------------------------------------------------------------------------------




SCHEDULE 1.1
Permitted Liens
None






--------------------------------------------------------------------------------




SCHEDULE 7.1.(b)
Ownership Structure






--------------------------------------------------------------------------------




SCHEDULE 7.1.(b) – PART I
Loan Parties


CBL & Associates Properties, Inc. (Delaware)


CBL Holdings I, Inc. (Delaware)


CBL & Associates Limited Partnership (Delaware)
CBL Holdings I, Inc. (Delaware) - 1% general partnership interest
CBL & Associates Properties, Inc. - 100% common stock
CBL Holdings II, Inc. (Delaware) - 83% limited partnership interest
CBL & Associates Properties, Inc. - 100% common stock
Other Limited Partners – 16% limited partnership interest








--------------------------------------------------------------------------------




SCHEDULE 7.1.(b) – PART II
Non-Loan Party Borrower Affiliates Owning
Assets Included in Unencumbered Asset Value


Non-Guarantor Wholly Owned Subsidiaries:


Acadiana Expansion Parcel, LLC (Louisiana)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
        
Acadiana Mall of Delaware, LLC (Delaware)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Alamance Crossing, LLC (North Carolina)
CBL & Associates Limited Partnership - 100% membership interest


Alamance Crossing II, LLC (North Carolina)
CBL & Associates Limited Partnership - 100% membership interest


Bonita Lakes Mall Limited Partnership (Mississippi)
CBL/GP III, Inc. (Mississippi) - 1% general partnership interest
CBL & Associates Management, Inc. (Delaware) - 100% common stock
CBL & Associates Limited Partnership (Delaware) - 99% limited partnership
interest
        
CBL/Low Limited Partnership (Wyoming)
CBL/GP, Inc. (Wyoming) – 1% general partnership interest
CBL & Associates Management, Inc. (Delaware) - 100% common stock
CBL & Associates Limited Partnership (Delaware) - 99% limited partnership
interest
        
Brookfield Square Parcel, LLC (Wisconsin)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
    
Akron Mall Land, LLC (Delaware)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Columbia Place/Anchor, LLC (South Carolina)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


The Courtyard at Hickory Hollow Limited Partnership (Delaware)
Hickory Hollow Courtyard, Inc. (Delaware) - 1% general partnership interest
CBL & Associates Limited Partnership (Delaware) - 99% limited partnership
interest
        
Eastgate Company (Ohio)
CBL/Eastgate I, LLC (Delaware) - 53.8475% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL/Eastgate II, LLC (Delaware) - 46.1525% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


FHM Anchor, LLC (Tennessee)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest




--------------------------------------------------------------------------------






Frontier Mall Associates Limited Partnership (Wyoming)
CBL & Associates Limited Partnership (Delaware) - 99.9% general partnership
interest
CBL & Associates Properties, Inc. (Delaware) - .1% limited partnership interest


Georgia Square Partnership (Georgia)
CBL & Associates Limited Partnership (Delaware) - 99.9% general partnership
interest
CBL & Associates Properties, Inc. (Delaware) - .1% limited partnership interest


Georgia Square Associates, Ltd. (Georgia)
CBL & Associates Limited Partnership (Delaware) - 99.9% general partnership
interest
CBL & Associates Properties, Inc. (Delaware) - .1% limited partnership interest


Harford Mall Business Trust (Maryland)
CBL/Nashua Limited Partnership (New Hampshire) - 100% ownership interest
CBL & Associates Limited Partnership (Delaware) - 99.9209% general partnership
interest
CBL & Associates Properties, Inc. (Delaware) - .0791% limited partnership
interest


Lakeshore/Sebring Limited Partnership (Florida)
CBL & Associates Limited Partnership (Delaware) - 99.9% general partnership
interest
CBL & Associates Properties, Inc. (Delaware) - .1% limited partnership interest


Madison Plaza Associates, LTD (Alabama)
CBL & Associates Limited Partnership (Delaware) - 75% general partnership
interest
CBL & Associates Limited Partnership (Delaware) - 24.9% limited partnership
interest
CBL/Huntsville, LLC (Delaware) - .1% limited partnership interest
CBL & Associates Limited Partnership - 100% membership interest


Madison Square Associates, Ltd. (Alabama)
CBL & Associates Limited Partnership (Delaware) - 49.9% general partnership
interest
CBL & Associates Limited Partnership (Delaware) - 50% limited partnership
interest
CBL/Huntsville, LLC (Delaware) - .1% limited partnership interest
CBL & Associates Limited Partnership - 100% membership interest    
    
Meridian Mall Limited Partnership (Michigan)
Meridian Mall Company, Inc. (Michigan) - 1% general partnership interest
CBL & Associates Management, Inc. (Delaware) - 100% common stock
CBL & Associates Limited Partnership (Delaware) - 99% limited partnership
interest
    
CBL/Monroeville, L.P. (Pennsylvania)
CBL/Monroeville I, LLC (Delaware) - .5% general partnership interest
CBL & Associates Limited Partnership - 100% membership interest
CBL/ Monroeville Partner, L.P. (Pennsylvania) - 99.5% limited partnership
interest
CBL/Monroeville II, LLC (Pennsylvania) - .5% general partnership interest
CBL & Associates Limited Partnership - 100% membership interest
CBL/Monroeville III, LLC (Pennsylvania) - 99.5% limited partnership interest
CBL & Associates Limited Partnership - 100% membership interest
Monroeville Anchor Limited Partnership (Pennsylvania)
CBL/Monroeville II, LLC (Pennsylvania) - .5% general partnership interest
        




--------------------------------------------------------------------------------




CBL & Associates Limited Partnership - 100% membership interest    
CBL/Monroeville III, LLC (Pennsylvania) - 99.5% limited partnership interest
CBL & Associates Limited Partnership - 100% membership interest


Hixson Mall, LLC (Tennessee)
CBL & Associates Limited Partnership - 100% membership interest


Old Hickory Mall Venture II, LLC (Delaware)
Old Hickory Mall Venture (Tennessee) - 99.5% membership interest
CBL/Old Hickory I, LLC (Delaware) - 95% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership - 100% membership interest
CBL/Old Hickory II, LLC (Delaware) - 5% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership - 100% membership interest
CBL Old Hickory Mall, Inc. (Tennessee) - .5% membership interest


Panama City Mall, LLC (Delaware)
CBL & Associates Limited Partnership - 100% membership interest


Willowbrook Plaza Limited Partnership (Maine)
CBL/GP, Inc. (Wyoming) - 1% general partnership interest
CBL & Associates Management, Inc. (Delaware) - 100% common stock
CBL & Associates Limited Partnership (Delaware) - 99% limited partnership
interest


Port Orange Holdings II, LLC (Florida)
The Pavilion at Port Orange, LLC (Florida) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 91.09% membership interest
CBL & Associates Management, Inc. (Delaware) - 9.91 % membership interest


College Station Partners, Ltd. (Texas)
CBL & Associates Limited Partnership (Delaware) - 99.9% membership interest
CBL & Associates Properties, Inc. (Delaware) - .1% membership interest


POM-College Station, LLC (Texas)
CBL & Associates Limited Partnership (Delaware) - 99.9% membership interest
CBL & Associates Properties, Inc. (Delaware) - .1% membership interest


JG Randolph II, LLC (Delaware)
JG Randolph, LLC (Ohio) - 100% membership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest






--------------------------------------------------------------------------------






Racine Joint Venture II, LLC (Delaware)
Racine Joint Venture (Ohio) - (100% membership interest)
CBL/Regency I, LLC (Delaware) - 74.1% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL/Regency II, LLC (Delaware) - 25.9% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL RM-Waco, LLC (Texas)
CBL/Richland G.P., LLC (Texas) - .5% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 99.5% membership interest


River Ridge Mall, LLC (Virginia)
Seacoast Shopping Center Limited Partnership (New Hampshire) - 100% membership
interest
CBL & Associates Limited Partnership (Delaware) - 99.92% general partnership
interest
CBL & Associates Properties, Inc. (Delaware) - .08% limited partnership interest


Rivergate Mall Limited Partnership (Delaware)
Rivergate Mall, Inc. (Delaware) - 1% general partnership interest
CBL & Associates Limited Partnership (Delaware) - 99% limited partnership
interest


The Village at Rivergate Limited Partnership (Delaware)
The Village at Rivergate, Inc. (Delaware) - 1% general partnership interest
CBL & Associates Limited Partnership (Delaware) - 99% limited partnership
interest


Hickory Point-OP Outparcel, LLC (Illinois)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


The Shoppes at Panama City, LLC (Florida)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL SM-Brownsville, LLC (Texas)
CBL/Sunrise GP, LLC (Delaware) - .5% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 99.5% membership interest


CBL/Sunrise Commons, L.P. (Texas)
CBL/Sunrise Commons GP, LLC (Texas) - .5% general partnership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 99.5% limited partnership
interest


CBL/Sunrise XS Land, L.P. (Texas)
CBL/Sunrise Land, LLC (Texas) - .5% general partnership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 99.5% limited partnership
interest




--------------------------------------------------------------------------------






CBL/Monroeville Expansion, L.P. (Pennsylvania)
CBL/Monroeville Expansion I, LLC (Pennsylvania) - .5% general partnership
interest    
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL/Monroeville Expansion Partner, L.P. (Pennsylvania) - 99.5% limited
partnership interest    
CBL/Monroeville Expansion II, LLC (Pennsylvania) - .5% general partnership
interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL/Monroeville Expansion III, LLC (Pennsylvania) - 99.5% limited partnership
interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


The Landing at Arbor Place II, LLC (Delaware)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Turtle Creek Limited Partnership (Mississippi)
CBL & Associates Limited Partnership (Delaware) - 99.9% general partnership
interest
CBL & Associates Properties, Inc. (Delaware) - .1% limited partnership
interest    


CBL Walden Park, LLC (Texas)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


WNC Shopping Center, LLC (North Carolina)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Madison Joint Venture (Ohio – a general partnership)
CBL/Madison I, LLC (Delaware) - 65% general partnership interest
CBL/J I, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL/Madison II, LLC (Delaware) - 35% general partnership interest
CBL/J I, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
        
Westgate Crossing Limited Partnership (South Carolina)
CBL/GP II, Inc. (Wyoming) - 1% general partnership interest
CBL & Associates Management, Inc. (Delaware) - 100% common stock
CBL & Associates Limited Partnership - 99% limited partnership interest


Parkdale Mall, LLC (Texas)
CBL/Parkdale Mall GP, LLC (Delaware) - .05% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest    
Parkdale Mall Associates, L.P. (Texas) - 99.95 % membership interest
CBL/Parkdale, LLC (Texas) - .05% general partnership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 99.95% limited partnership
interest


Jefferson Mall Company II, LLC (Delaware)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Pearland-OP Parcel 8, LLC (Texas)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest






--------------------------------------------------------------------------------






Southpark Mall-DSG, LLC (Virginia)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Laurel Park Retail Properties, LLC (Delaware)
Laurel Park Retail Holdings, LLC (Delaware) – 100% membership interest
CBL & Associates Limited Partnership (Delaware) – 99.5% membership interest
CBL & Associates Management, Inc. (Delaware) – 0.5% membership interest


CBL & Associates Management, Inc. (Delaware)
CBL & Associates Limited Partnership (Delaware) – 100% ownership interest


CBL 840 GC, LLC (Virginia)
CBL & Associates Management, Inc. (Delaware) – 100% membership interest


CBL 850 GC, LLC, (Virginia)
CBL & Associates Management, Inc. (Delaware) – 100% membership interest


CVPC Outparcels, LLC (Florida)
CBL & Associates Management, Inc. (Delaware) – 100% membership interest


Hickory Point Outparcels, LLC (Illinois)
CBL & Associates Management, Inc. (Delaware) – 100% membership interest


CBL-OB Business Center, LLC (North Carolina)
CBL & Associates Management, Inc. (Delaware) – 100% membership interest


Pearland Hotel Operator, Inc. (Texas)
CBL & Associates Management, Inc. (Delaware) – 100% membership interest


CBL One Oyster Point, LLC (Virginia)
CBL & Associates Management, Inc. (Delaware) – 100% membership interest


CBL Two Oyster Point, LLC (Virginia)
CBL & Associates Management, Inc. (Delaware) – 100% membership interest


CBL Lee’s Summit East, LLC (Delaware)
CBL & Associates Management, Inc. (Delaware) – 100% membership interest


CBL Morristown, Ltd. (Tennessee)
CBL & Associates Limited Partnership (Delaware) - 99.9% general partnership
interest
CBL & Associates Properties, Inc. (Delaware) - .1% limited partnership interest


Cobblestone Village at Palm Coast, LLC (Florida)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Imperial Valley Commons, L.P. (California)
CBL & Associates Limited Partnership (Delaware) – 59.5% limited partnership
interest
IV Commons, LLC (California) - .5% general partnership interest
CBL & Associates Limited Partnership (Delaware) – 100% membership interest




--------------------------------------------------------------------------------






Laredo/MDN II Limited Partnership (Texas)
MDN/Laredo GP II, LLC (Delaware) - .5% general partnership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 99.5% limited partnership
interest


The Lakes Mall, LLC (Michigan)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Walnut Square Associates Limited Partnership (Georgia)
CBL & Associates Limited Partnership (Delaware) - 99.9% general partnership
interest
CBL & Associates Properties, Inc. (Delaware) - .1% limited partnership
interest    


Dallan Acquisitions, LLC (Delaware)
Evin Acquisitions, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL Foothills Plaza Partnership (Tennessee)
FHP Expansion GP I, LLC (Tennessee) – 0.2% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
FHP Expansion GP II, LLC (Tennessee) – 0.2% membership interest
CBL & Associates Limited Partnership (Delaware) – 99.8% membership interest


Maryville Partners, L.P. (Tennessee)
Tenn-GP Holdings, LLC (Delaware) – 1% general partnership interest
CBL & Associates Limited Partnership (Delaware) - 99% limited partnership
interest    


Mortgage Holdings, LLC (Delaware)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Popps Ferry Road, LLC (Mississippi)
CBL & Associates Limited Partnership (Delaware)– 100% membership interest


Volusia OP-Peripheral, LLC (Florida)
CBL & Associates Limited Partnership (Delaware)– 100% membership interest


Columbia Joint Venture (Ohio) – a general partnership
CBL/Columbia I, LLC (Delaware) - 79% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL/Columbia II, LLC (Delaware) - 21% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest    


Charleston Joint Venture
CBL/Citadel I, LLC (Delaware) - 79% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL/Citadel II, LLC (Delaware) - 21% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest    






--------------------------------------------------------------------------------




Consolidated JV Entities:


High Point Development Limited Partnership II, a North Carolina limited
partnership
CBL & Associates Limited Partnership – 74% limited partnership interest
CBL/GP, Inc. – 1% general partnership interest


Pearland Town Center Limited Partnership, a Texas limited partnership
CBL/T-C, LLC – 99.5% limited partnership interest (JV Entity)
Pearland Town Center GP, LLC – 0.5% general partnership interest
CBL/T-C, LLC – 100% membership interest
CBL SubREIT, Inc. – 34.44% membership interest
CW Joint Venture, LLC – 100% ownership interest
CBL & Associates Limited Partnership – 55.56% membership interest
Arbor Place Limited Partnership – 12.17% membership interest
CBL & Associates Limited Partnership – 99% general partnership interest
Arbor Place GP, Inc. -     1% general partnership interest
CBL & Associates Management, Inc. – 100% ownership interest
CBL & Associates Limited Partnership – 99% ownership interest
St. Clair Square GP, Inc. - .16% membership interest
CBL & Associates Management, Inc. – 100% ownership interest
CBL & Associates Limited Partnership – 99% ownership interest
The Galleria Associates, L.P. – 20.33% membership interest
CBL & Associates Limited Partnership – 89.9% general partnership interest
CBL & Associates Properties, Inc. – .1% limited partnership
interest
Oak Park Holding I, LLC – 5.54% membership interest
CBL & Associates Limited Partnership – 99.5% membership interest
CBL SubREIT, Inc. – 0.5% membership interest


OK City JV, LLC, a Delaware limited liability company
OK City Member, LLC – 75% membership interest
CBL & Associates Limited Partnership – 92.5% membership interest
CBL & Associates Management, Inc. – 7.5% membership interest


EL Paso Outlet Center II, LLC, a Delaware limited liability company
CBL El Paso Member, LLC – 75% membership interest
CBL & Associates Limited Partnership – 100% membership interest
        
EL Paso Outlet Outparcels, LLC, a Delaware limited liability company
CBL El Paso Outparcel Member, LLC – 50% membership interest
CBL & Associates Management, Inc. – 100% membership interest


Gettysburg Outlet Center, LLC, a Delaware limited liability company
CBL Gettysburg Member, LLC – 50% membership interest
CBL & Associates Limited Partnership – 100% membership interest




--------------------------------------------------------------------------------






Atlanta Outlet Outparcels, LLC, a Delaware limited liability company
CBL Woodstock Outparcel Member, LLC – 75% membership interest
CBL & Associates Limited Partnership – 75% membership interest
CBL & Associates Management, Inc. – 25% membership interest


Lebcon Associates, a Tennessee limited partnership
CBL & Associates Limited Partnership – 89.9% general partnership interest
CBL & Associates Limited Partnership – .1% limited partnership interest


Village at Orchard Hills, LLC, a Michigan limited liability company
CBL & Associates Limited Partnership – 66% membership interest


The Shoppes at Hamilton Place, LLC, a Tennessee limited liability company
Jarnigan Road Limited Partnership – 100% membership interest
Development Options, Inc., - 1% general partnership interest
CBL & Associates Management, Inc. – 100% ownership interest
CBL & Associates Limited Partnership – 100% ownership interest
CBL & Associates Limited Partnership Interest – 91% limited partnership interest
    
Mid Rivers Mall CMBS, LLC, a Delaware limited liability company
Mid Rivers Land LLC - 100% membership interest
CBL SubREIT, Inc. – 100% membership interest
CW Joint Venture, LLC – 100% ownership interest
CBL & Associates Limited Partnership – 55.56% membership interest
Arbor Place Limited Partnership – 12.17% membership interest
CBL & Associates Limited Partnership – 99% general partnership interest
Arbor Place GP, Inc. -     1% general partnership interest
CBL & Associates Management, Inc. – 100%
ownership interest
CBL & Associates Limited Partnership
– 99% ownership interest
St. Clair Square GP, Inc. - .16% membership interest
CBL & Associates Management, Inc. – 100% ownership interest
CBL & Associates Limited Partnership – 99%
ownership interest






--------------------------------------------------------------------------------






Mid Rivers Land LLC, a Delaware limited liability company
CBL SubREIT, Inc. – 100% membership interest
CW Joint Venture, LLC – 100% ownership interest
CBL & Associates Limited Partnership – 55.56% membership interest
Arbor Place Limited Partnership – 12.17% membership interest
CBL & Associates Limited Partnership – 99% general
partnership interest
Arbor Place GP, Inc. -     1% general partnership interest
CBL & Associates Management, Inc. – 100% ownership
interest
CBL & Associates Limited Partnership – 99%
ownership interest
St. Clair Square GP, Inc. - .16% membership interest
CBL & Associates Management, Inc. – 100% ownership interest
CBL & Associates Limited Partnership – 99% ownership interest


South County Shoppingtown LLC, a Delaware limited liability company
CBL SubREIT, Inc. – 100% membership interest
CW Joint Venture, LLC – 100% ownership interest
CBL & Associates Limited Partnership – 55.56% membership interest
Arbor Place Limited Partnership – 12.17% membership interest
CBL & Associates Limited Partnership – 99% general
partnership interest
Arbor Place GP, Inc. -     1% general partnership interest
CBL & Associates Management, Inc. – 100% ownership
interest
CBL & Associates Limited Partnership – 99%
ownership interest
St. Clair Square GP, Inc. - .16% membership interest
CBL & Associates Management, Inc. – 100% ownership interest
CBL & Associates Limited Partnership – 99%
ownership interest


C.H. of Akron II, LLC, a Delaware limited liability company
CW Joint Venture, LLC – 100% ownership interest
CBL & Associates Limited Partnership – 55.56% membership interest
Arbor Place Limited Partnership – 12.17% membership interest
CBL & Associates Limited Partnership – 99% general partnership interest
Arbor Place GP, Inc. -     1% general partnership interest
CBL & Associates Management, Inc. – 100% ownership interest
CBL & Associates Limited Partnership – 99% ownership interest
St. Clair Square GP, Inc. - .16% membership interest
CBL & Associates Management, Inc. – 100% ownership interest
CBL & Associates Limited Partnership – 99% ownership interest






--------------------------------------------------------------------------------






CBL/Westmoreland, L.P.
CBL/Westmoreland I, LLC - .5% general partnership interest
CBL/Westmoreland II, LLC - 99.5% limited partnership interest
CW Joint Venture, LLC – 100% ownership interest – in each of the above companies
CBL & Associates Limited Partnership – 55.56% membership interest
Arbor Place Limited Partnership – 12.17% membership interest
CBL & Associates Limited Partnership – 99% general partnership
interest
Arbor Place GP, Inc. -     1% general partnership interest
CBL & Associates Management, Inc. – 100% ownership interest
CBL & Associates Limited Partnership – 99%
ownership interest
St. Clair Square GP, Inc. - .16% membership interest
CBL & Associates Management, Inc. – 100% ownership interest
CBL & Associates Limited Partnership – 99% ownership interest


Unconsolidated JV Entities:


Governor's Square Company IB, an Ohio general partnership
Montgomery Partners, L.P. – 50% general partnership interest
CBL & Associates Limited Partnership – 99% limited partnership interest
CBL/GP VI, Inc. – 1% general partnership interest


CBL-Shops at Friendly II, LLC, a North Carolina limited liability company
CBL-TRS Member I, LLC – 50% membership interest in CBL-TRS Joint Venture, LLC,
which is
the Joint Venture that owns CBL-Shops at Friendly II, LLC
CBL & Associates Limited Partnership – 100% membership interest    
        
Mall of South Carolina Limited Partnership, a South Carolina limited partnership
CBL & Associates Limited Partnership – 49% limited partnership interest
CBL/MSC, LLC – 1% general partnership interest
CBL & Associates Limited Partnership – 100% membership interest


GCTC Peripheral IV, LLC, a Florida limited liability company    
CBL/Gulf Coast, LLC - 50% membership interest in JG Gulf Coast Town Center LLC,
which is
the Joint Venture that owns GCTC Peripheral IV, LLC
CBL & Associates Limited Partnership – 100% membership interest








--------------------------------------------------------------------------------








SCHEDULE 7.1.(f)
Eligible Properties - Occupancy Status








Property Description
Occupancy
Rate
Property
Classification
840 Greenbrier Circle
82.0%
 
850 Greenbrier Circle
100.0%
 
Acadiana Expansion Land
 
Land
Alamance Outparcel
 
Land
Alamance Crossing West
97.9%
 
Bonita Crossing
97.2%
 
Bonita Lakes Mall
92.6%
 
Brookfield Square Lifestyle Center
100.0%
 
Chapel Hill Vacant Land
 
Land
Citadel Mall Peripheral
100.0%
 
Cobblestone at PC Outparcels
 
Land
Cobblestone Village at Palm Coast
96.8%
 
College Square Mall
94.0%
 
Columbia JCP
49.7%
 
Columbia Joint Venture OP
 
Land
Courtyard at Hickory
84.5%
 
Douglasville, GA Outparcels
 
Land
Eastgate Land
 
Land
Foothills Carmike FHM Anchor
100.0%
 
Foothills Mall
92.7%
 
Foothills Plaza
100.0%
 
Foothills Plaza Expansion
100.0%
 
Frontier Mall
91.1%
 
Frontier Square
100.0%
 
Georgia Square
86.0%
 
Georgia Square Cinema
100.0%
 
Greenbriar Outparcel
 
Land
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
 
 
 
 
Gulf Coast Galleria
 
Land
Harford Annex
100.0%
 
Harford Mall
95.2%
 
Hickory Point Outparcel
 
Land
Honey Creek Outparcel
 
Land
Imperial Valley Commons
100.0%
 
Imperial Valley Outparcel
 
Land
J.C. Penney Maryville
100.0%
 
Jacksonville Regal Cinema
 
Land
Jefferson Mall Outparcels
 
Land
Lakeshore Mall
78.0%
 
Lansing, MI Land
 
Land
Laurel Park Mall
99.3%
 
Lees Sumitt Land
 
Land
Madison Plaza
59.7%
 
Madison Square
77.4%
 
Mall Del Norte Cinemark Expansion
100.0%
 
Marshall's Creek
100.0%
 
Meridian Mall
89.6%
 
Monroeville Mall
89.6%
 
Monroeville Mall Anchor
 
Development
Northgate Mall
69.2%
 
Oak Branch Bus. Center
77.1%
 
Old Hickory Mall
97.0%
 
One Oyster Point
29.0%
 
Panama City Mall
89.5%
 
Parkdale Mall LLC Tract 4
 
Land
Pearland Hotel
75.6%
 
Pearland Outparcel
100.0%
 
Pearland Residential
93.7%
 
Pearland Self Development
 
Development
Pemberton Plaza
62.9%
 
Port Orange FL West
 
Land
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
 
 
 
 
Post Oak Mall
80.8%
 
Randolph Mall
84.5%
 
Regency Mall
84.7%
 
Richland Mall
86.7%
 
River Ridge
92.2%
 
Rivergate Mall
98.2%
 
Settler's Ridge Phase III
 
Land
Shops at Eastgate
0.0%
 
Shops at Hickory Point
33.3%
 
Southaven Outparcel Land
 
 
South Park - DSG
 
Land
Stillwater Outparcels
 
Land
Sunrise Commons
100.0%
 
Sunrise Excess Land
 
Land
Sunrise Mall
96.3%
 
The Annex at Monroeville
100.0%
 
The District @ Monroeville
96.9%
 
The Lakes Mall
95.5%
 
The Lakes Outparcel
 
Land
The Landing @ Arbor Place
90.5%
 
The Landing Out Parcels
 
Land
The Shoppes @ Panama City
96.2%
 
Township Property Land
 
Land
Turtle Creek Mall
93.0%
 
Two Oyster Point
79.4%
 
Village @ Rivergate
43.3%
 
Volusia Mall - Restaurant District
 
Development
Walden Park
 
Land
Walnut Square
96.6%
 
Waynesville Commons
100.0%
Development
West Towne Crossing
100.0%
 
Westgate Crossing
70.0%
 









--------------------------------------------------------------------------------




SCHEDULE 7.1.(h)
Material Contracts


None.










--------------------------------------------------------------------------------




SCHEDULE 7.1.(i)
Material Litigation


None.








--------------------------------------------------------------------------------




SCHEDULE 7.1.(r)
Affiliate Transactions


None.












--------------------------------------------------------------------------------




SCHEDULE 8.14(C)


Parent Guaranties


l
Guaranty Agreement dated December 30, 2011, by CBL & Associates Properties, Inc.
and CBL & Associates Limited Partnership, in favor of Wells Fargo Bank, National
Association, as Trustee and Administrative Agent for the Bondholders under
Mississippi Business Finance Corporation Revenue Refunding Bonds, Series 2011A
and Series 2011B, in the cumulative amount of $58,000,000.00.







--------------------------------------------------------------------------------




EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of _______, 20__ (the
“Agreement”) by and among _________________________ (the “Assignor”),
_________________________ (the “Assignee”), CBL & ASSOCIATES LIMITED PARTNERSHIP
(the “Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent (the “Administrative Agent”).


WHEREAS, the Assignor is a Lender under that certain Term Loan Agreement dated
as of July 30, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Term Loan Agreement”), by and among the Borrower, the
financial institutions party thereto and their assignees under Section 13.6.
thereof, the Administrative Agent, and the other parties thereto;


WHEREAS, the Assignor desires to assign to the Assignee all or a portion of the
Assignor’s Term Loans under the Term Loan Agreement, all on the terms and
conditions set forth herein; and


WHEREAS, [the Borrower and] the Administrative Agent consents to such assignment
on the terms and conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1. Assignment.


(a)    Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by the Assignee to the Assignor pursuant
to Section 2 of this Agreement, effective as of ____________, 20__ (the
“Assignment Date”) the Assignor hereby irrevocably sells, transfers and assigns
to the Assignee, without recourse, a $__________ interest (such interest being
the “Assigned Loans”) in and to the Assignor’s Term Loans, and all of the other
rights and obligations of the Assignor under the Term Loan Agreement, such
Assignor’s Term Note, and the other Loan Documents representing ______% in
respect of the aggregate amount of all Lenders’ Term Loans, including without
limitation, a principal amount of outstanding Term Loans equal to $_________,
all voting rights of the Assignor associated with the Assigned Loans all rights
to receive interest on such amount of Loans and all Fees with respect to the
Assigned Loans and other rights of the Assignor under the Term Loan Agreement
and the other Loan Documents with respect to the Assigned Loans, all as if the
Assignee were an original Lender under and signatory to the Term Loan Agreement
having outstanding Term Loans equal to the amount of the Assigned Loans. The
Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of the Assignor with respect to the Assigned Loans as if the
Assignee were an original Lender under and signatory to the Term Loan Agreement
having outstanding Term Loans equal to the Assigned Loans, which obligations
shall include, but shall not be limited to, the obligation of the Assignor to
make Term Loans to the Borrower with

A- 1

--------------------------------------------------------------------------------




respect to the Assigned Loans and the obligation to indemnify the Administrative
Agent as provided in the Term Loan Agreement (the foregoing obligations,
together with all other similar obligations more particularly set forth in the
Term Loan Agreement and the other Loan Documents, shall be referred to
hereinafter, collectively, as the “Assigned Obligations”). The Assignor shall
have no further duties or obligations with respect to, and shall have no further
interest in, the Assigned Obligations or the Assigned Loans from and after the
Assignment Date.


(b)    The assignment by the Assignor to the Assignee hereunder is without
recourse to the Assignor. The Assignee makes and confirms to the Administrative
Agent, the Assignor, and the other Lenders all of the representations,
warranties and covenants of a Lender under Article XII of the Term Loan
Agreement. Not in limitation of the foregoing, the Assignee acknowledges and
agrees that, except as set forth in Section 4. below, the Assignor is making no
representations or warranties with respect to, and the Assignee hereby releases
and discharges the Assignor for any responsibility or liability for: (i) the
present or future solvency or financial condition of the Borrower, any other
Loan Party or any other Subsidiary, (ii) any representations, warranties,
statements or information made or furnished by the Borrower, any other Loan
Party or any other Subsidiary in connection with the Term Loan Agreement or
otherwise, (iii) the validity, efficacy, sufficiency, or enforceability of the
Term Loan Agreement, any Loan Document or any other document or instrument
executed in connection therewith, or the collectibility of the Assigned
Obligations, (iv) the perfection, priority or validity of any Lien with respect
to any collateral at any time securing the Obligations or the Assigned
Obligations under the Notes or the Term Loan Agreement and (v) the performance
or failure to perform by the Borrower or any other Loan Party of any obligation
under the Term Loan Agreement or any other Loan Document. Further, the Assignee
acknowledges that it has, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent or
any of their respective officers, directors, employees and agents and based on
the financial statements supplied by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to become a Lender under the Term Loan Agreement. The Assignee also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Term Loan Agreement or
any Note or pursuant to any other obligation. The Administrative Agent shall
have no duty or responsibility whatsoever, either initially or on a continuing
basis, to provide the Assignee with any credit or other information with respect
to the Borrower, any other Loan Party or any other Subsidiary or to notify the
undersigned of any Default or Event of Default except as expressly provided in
the Term Loan Agreement. The Assignee has not relied on the Administrative Agent
as to any legal or factual matter in connection therewith or in connection with
the transactions contemplated thereunder.


Section 2. Payment by Assignee. In consideration of the assignment made pursuant
to Section 1. of this Agreement, the Assignee agrees to pay to the Assignor on
the Assignment Date, an amount equal to $_________ representing the aggregate
principal amount outstanding of the Term Loans owing to the Assignor under the
Term Loan Agreement and the other Loan Documents being assigned hereby.



A- 2

--------------------------------------------------------------------------------




Section 3. Payments by Assignor. The Assignor agrees to pay to the
Administrative Agent on the Assignment Date the administrative fee payable under
Section 13.6.(b)(iv) of the Term Loan Agreement.


Section 4. Representations and Warranties of Assignor. The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Term Loan Agreement having Term Loans
outstanding under the Term Loan Agreement immediately prior to the Assignment
Date, equal to $____________ and that the Assignor is not in default of its
obligations under the Term Loan Agreement; and (ii) the outstanding balance of
Term Loans owing to the Assignor is $____________ and (b) it is the legal and
beneficial owner of the Assigned Loans which are free and clear of any adverse
claim created by the Assignor.


Section 5. Representations, Warranties and Agreements of Assignee. The Assignee
(a) represents and warrants that it is (i) legally authorized to enter into this
Agreement; (ii) an “accredited investor” (as such term is used in Regulation D
of the Securities Act) and (iii) an Eligible Assignee; (b) confirms that it has
received a copy of the Term Loan Agreement, together with copies of the most
recent financial statements delivered pursuant thereto and such other documents
and information (including without limitation the Loan Documents) as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement; (c) appoints and authorizes the Administrative Agent to take
such action as contractual representative on its behalf and to exercise such
powers under the Loan Documents as are delegated to the Administrative Agent by
the terms thereof together with such powers as are reasonably incidental
thereto; (d) agrees that it will become a party to and shall be bound by the
Term Loan Agreement and the other Loan Documents to which the other Lenders are
a party on the Assignment Date and will perform in accordance therewith all of
the obligations which are required to be performed by it as a Lender; and (e) is
either (i) not organized under the laws of a jurisdiction outside the United
States of America or (ii) has delivered to the Administrative Agent (with an
additional copy for the Borrower) such items required under Section 3.10. of the
Term Loan Agreement.


Section 6. Recording and Acknowledgment by the Administrative Agent. Following
the execution of this Agreement, the Assignor will deliver to the Administrative
Agent (a) a duly executed copy of this Agreement for acknowledgment and
recording by the Administrative Agent and (b) the Assignor’s Term Note. Upon
such acknowledgment and recording, from and after the Assignment Date, the
Administrative Agent shall make all payments in respect of the interest assigned
hereby (including payments of principal, interest, fees and other amounts) to
the Assignee. The Assignor and Assignee shall make all appropriate adjustments
in payments under the Term Loan Agreement for periods prior to the Assignment
Date directly between themselves.


Section 7. Addresses. The Assignee specifies as its address for notices and its
Lending Office for all Loans, the offices set forth below:
 
 
Attention:
 




A- 3

--------------------------------------------------------------------------------




Telephone No.:
 
Telecopy No.:
 

 

Section 8. Payment Instructions. All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Term Loan Agreement, shall be made as provided in the Term Loan
Agreement in accordance with the following instructions:
 
 
 
 



Section 9. Effectiveness of Assignment. This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the
Administrative Agent and if required, the Borrower, and (b) the payment to the
Assignor of the amounts owing by the Assignee pursuant to Section 2. hereof and
(c) the payment to the Administrative Agent of the amounts owing by the Assignor
pursuant to Section 3. hereof. Upon recording and acknowledgment of this
Agreement by the Administrative Agent, from and after the Assignment Date,
(i) the Assignee shall be a party to the Term Loan Agreement and, to the extent
provided in this Agreement, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Agreement, relinquish its rights (except as otherwise provided in Section 13.11.
of the Term Loan Agreement) and be released from its obligations under the Term
Loan Agreement; provided, however, that if the Assignor does not assign its
entire interest under the Loan Documents, it shall remain a Lender entitled to
all of the benefits and subject to all of the obligations thereunder with
respect to its Term Loans.


Section 10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 11. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.


Section 12. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.


Section 13. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor.



A- 4

--------------------------------------------------------------------------------




Section 14. Entire Agreement. This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.


Section 15. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.


Section 16. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Term Loan Agreement.


[Include this Section only if the Borrower’s consent is required under Section
13.6.(b) of the Term Loan Agreement] Section 17. Agreements of the Borrower. The
Borrower hereby agrees that the Assignee shall be a Lender under the Term Loan
Agreement having outstanding Term Loans equal to the Assigned Loans. The
Borrower agrees that the Assignee shall have all of the rights and remedies of a
Lender under the Term Loan Agreement and the other Loan Documents as if the
Assignee were an original Lender under and signatory to the Term Loan Agreement,
including, but not limited to, the right of a Lender to receive payments of
principal and interest with respect to the Assigned Obligations, if any, and to
the Term Loans made by the Lenders after the date hereof and to receive the Fees
payable to the Lenders as provided in the Term Loan Agreement. Further, the
Assignee shall be entitled to the benefit of the indemnification provisions from
the Borrower in favor of the Lenders as provided in the Term Loan Agreement and
the other Loan Documents. The Borrower further agrees, upon the execution and
delivery of this Agreement, to execute in favor of the Assignee a Term Note in
an initial amount equal to the Assigned Loans. Further, the Borrower agrees
that, upon the execution and delivery of this Agreement, the Borrower shall owe
the Assigned Obligations to the Assignee as if the Assignee were the Lender
originally making such Loans and entering into such other obligations.


[Signatures on Following Page]

A- 5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Assumption Agreement as of the date and year first written above.


ASSIGNOR:


[NAME OF ASSIGNOR]




By: ___________________________
Name: _______________________
Title: ________________________


Payment Instructions


[Bank]
[Address]
ABA No. :
Account No.:
Account Name:
Reference:


ASSIGNEE:


[NAME OF ASSIGNEE]




By: ___________________________
Name: ______________________
Title:________________________


Payment Instructions


[Bank]
[Address]
ABA No. :
Account No.:
Account Name:
Reference:



[Signatures continued on Following Page]









A- 6

--------------------------------------------------------------------------------




Agreed and Consented to as of the date first written above.


[Include signature of the Borrower only if required under Section 13.6.(b) of
the Term Loan Agreement]


BORROWER:


[NAME OF BORROWER]




By:____________________________    
Name: _______________________
Title: ________________________


Accepted as of the date first written above.


ADMINISTRATIVE AGENT:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent


By:___________________________
Name: ______________________
Title: _______________________





A- 7

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF GUARANTY
THIS GUARANTY (as the same may be amended, restated, supplemented or otherwise
modified from time to time, this “Guaranty”) is made as of ____________ __,
_____ by and among each of the Subsidiaries of CBL & Associates Limited
Partnership (the “Borrower”) listed on the signature pages hereto (collectively,
the “Initial Guarantors” and each an “Initial Guarantor”) and those additional
Subsidiaries of the Borrower which become parties to this Guaranty by executing
a supplement hereto (a “Guaranty Supplement”) in the form attached hereto as
Annex I (such additional Subsidiaries, together with the Initial Guarantors, the
“Guarantors”), in favor of Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), for its benefit and for the
benefit of the Lenders under the Term Loan Agreement described below (the
Administrative Agent and the Lenders, each individually a “Guaranteed Party” and
collectively, the “Guaranteed Parties”). Unless otherwise defined herein,
capitalized terms used herein and not defined herein shall have the meanings
ascribed to such terms in the Term Loan Agreement.
W I T N E S S E T H :
WHEREAS, the Borrower, the Parent, each of the financial institutions initially
a signatory thereto together with their successors and assignees (the “Lenders”)
and the Administrative Agent have entered into that certain Term Loan Agreement
dated as of July 30, 2013 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”), which Term
Loan Agreement provides, subject to the terms and conditions thereof, for
extensions of credit and other financial accommodations to be made by the
Lenders to or for the benefit of the Borrower;
WHEREAS, each of the Subsidiaries of the Borrower required to execute this
Guaranty pursuant to Section 8.14. of the Term Loan Agreement, without
limitation and with full recourse, agree to guarantee the payment when due of
all Obligations, including, without limitation, all principal, interest and
other amounts that shall be at any time payable by the Borrower under the Term
Loan Agreement or the other Loan Documents; and
WHEREAS, in consideration of the direct and indirect financial and other support
and benefits that the Borrower has provided, and such direct and indirect
financial and other support and benefits as the Borrower may in the future
provide, to the Guarantors, and in consideration of the increased ability of
each Guarantor to receive funds through contributions to capital, and for each
Guarantor to receive funds through intercompany advances or otherwise, from
funds provided to the Borrower pursuant to the Term Loan Agreement and the
flexibility provided by the Term Loan Agreement for each Guarantor to do so
which significantly facilitates the business operations of the Borrower and each
Guarantor and in order to induce the Lenders and the Administrative Agent to
make the Loans and the other financial accommodations to the Borrower, each of
the Guarantors is willing to guarantee the Obligations under the Term Loan
Agreement and the other Loan Documents;
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

B-1

--------------------------------------------------------------------------------




SECTION 1    Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants to each Guaranteed Party and the Administrative Agent as
of the date of this Guaranty, giving effect to the consummation of the
transactions contemplated by the Loan Documents on the Effective Date, and
thereafter on each date as required by Section 6.2. of the Term Loan Agreement
that:


(a)    It is a corporation, partnership or other legal entity, duly organized or
formed, validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a domestic or foreign corporation, partnership or other legal entity, and
authorized to do business, in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, in each instance, a Material Adverse Effect.
(b)    It has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform this Guaranty in accordance with
its terms and to perform its obligations hereunder. This Guaranty has been duly
executed and delivered by the duly authorized officers of such Guarantor and is
a legal, valid and binding obligation of such Guarantor enforceable against such
Guarantor in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations contained herein and as may be limited by equitable
principles generally.
(c)    The execution, delivery and performance of this Guaranty in accordance
with its terms and the obligations hereunder do not and will not, by the passage
of time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to such
Guarantor; (ii) conflict with, result in a breach of or constitute a default
under the organizational documents of such Guarantor, or any indenture,
agreement or other instrument to which such Guarantor is a party or by which it
or any of its respective properties may be bound; or (iii) result in or require
the creation or imposition of any Lien upon or with respect to any Property now
owned or hereafter acquired by such Guarantor other than in favor of the
Administrative Agent for its benefit and the benefit of the Guaranteed Parties.
It is in compliance with each Governmental Approval and all other Applicable
Laws relating to it except for non-compliances which, and Governmental Approvals
the failure to possess which, could not, individually or in the aggregate,
reasonably be expected to cause a Default or Event of Default or have a Material
Adverse Effect.
(d)    It has no Indebtedness other than Indebtedness permitted under the Term
Loan Agreement.
    

B-2

--------------------------------------------------------------------------------




In addition to the foregoing, each of the Guarantors covenants that, so long as
any Guaranteed Party has any Term Loans outstanding under the Term Loan
Agreement or any amount payable under the Term Loan Agreement or any other
Obligations shall remain unpaid, it will, and, if necessary, will cause the
Borrower to, fully comply with those covenants and agreements of the Borrower
applicable to such Guarantor set forth in the Term Loan Agreement.
SECTION 2    The Guaranty. Each of the Guarantors hereby irrevocably and
unconditionally guarantees, jointly and severally with the other Guarantors, the
full and punctual payment and performance when due (whether at stated maturity,
upon acceleration or otherwise) of the Obligations, including, without
limitation, (i) the principal of and interest on each Loan made to the Borrower
pursuant to the Term Loan Agreement, (ii) all other amounts payable by the
Borrower under the Term Loan Agreement and the other Loan Documents, and (iii)
the punctual and faithful performance, keeping, observance, and fulfillment by
the Borrower of all of the agreements, conditions, covenants, and obligations of
the Borrower contained in the Loan Documents (all of the foregoing being
referred to collectively as the “Guaranteed Obligations”). Upon the failure by
the Borrower, or any of its Affiliates, as applicable, to pay punctually any
such amount or perform such obligation, subject to any applicable grace or
notice and cure period, each of the Guarantors agrees that it shall forthwith on
demand pay such amount or perform such obligation at the place and in the manner
specified in the Term Loan Agreement or the relevant other Loan Document, as the
case may be. Each of the Guarantors hereby agrees that this Guaranty is an
absolute, irrevocable and unconditional guaranty of payment and is not a
guaranty of collection.
SECTION 3    Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
(a)    any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;
(b)    any modification or amendment of or supplement to the Term Loan Agreement
or any other Loan Document, including, without limitation, any such amendment
which may increase the amount of, or the interest rates applicable to, any of
the Guaranteed Obligations guaranteed hereby;
(c)    any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any other guaranties with
respect to the Guaranteed Obligations or any part thereof, or any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof;
(d)    any change in the corporate, partnership, limited liability company or
other existence, structure or ownership of the Borrower or any other guarantor
of any of the

B-3

--------------------------------------------------------------------------------




Guaranteed Obligations, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting the Borrower or any other guarantor of the
Guaranteed Obligations, or any of their respective assets or any resulting
release or discharge of any obligation of the Borrower or any other guarantor of
any of the Guaranteed Obligations;
(e)    the existence of any claim, setoff or other rights which the Guarantors
may have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Guaranteed Party or any
other Person, whether in connection herewith or in connection with any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;
(f)    the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto, or any other invalidity or unenforceability relating to or against the
Borrower or any other guarantor of any of the Guaranteed Obligations, for any
reason related to the Term Loan Agreement or any other Loan Document, or any
provision of applicable law, decree, order or regulation purporting to prohibit
the payment by the Borrower or any other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations;
(g)    the election by, or on behalf of, any one or more of the Guaranteed
Parties, in any proceeding instituted under Chapter 11 of Title 11 of the United
States Code (11 U.S.C. 101 et seq.) (or any successor statute, the “Bankruptcy
Code”), of the application of Section 1111(b)(2) of the Bankruptcy Code;
(h)    any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;
(i)    the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Guaranteed Parties or the Administrative Agent for
repayment of all or any part of the Guaranteed Obligations;
(j)    the failure of any other guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or
(k)    any other act or omission to act or delay of any kind by the Borrower,
any other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Guaranteed Party or any other Person or any other circumstance whatsoever which
might, but for the provisions of this Section 3, constitute a legal or equitable
discharge of any Guarantor’s obligations hereunder or otherwise reduce, release,
prejudice or extinguish its liability under this Guaranty.
SECTION 4    Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances. Each of the Guarantors’ obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been paid in
full in cash (other than Unliquidated Obligations that have not yet arisen) and
the Term Loan Agreement shall have terminated, at which time, subject to all the
foregoing conditions, the guarantees made hereunder shall automatically
terminate. If at any time any payment of the principal of or interest on any
Loan, Obligation or any other amount payable by the Borrower or any other party
under the Term Loan Agreement

B-4

--------------------------------------------------------------------------------




or any other Loan Document (including a payment effected through exercise of a
right of setoff) is rescinded, or is or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of the Borrower or otherwise
(including pursuant to any settlement entered into by a Guaranteed Party in its
discretion), each of the Guarantors’ obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time. “Unliquidated Obligations” means at any time, any Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Obligation that is: (i) an obligation (including any guarantee)
under the Term Loan Agreement that is contingent in nature at such time; or (ii)
an obligation under the Term Loan Agreement to provide collateral to secure any
of the foregoing types of obligations.
SECTION 5    General Waivers; Additional Waivers.
(a)    General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein or under the other Loan Documents, as well as any
requirement that at any time any action be taken by any Person against the
Borrower, any other guarantor of the Guaranteed Obligations, or any other
Person.
(b)    Additional Waivers. Notwithstanding anything herein to the contrary, each
of the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives, to the fullest extent permitted by law:
(i)    any right it may have to revoke this Guaranty as to future indebtedness
or notice of acceptance hereof;
(ii)    (1) notice of acceptance hereof; (2) notice of any Loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (3) notice of the amount of
the Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of the Administrative Agent and the Guaranteed Parties to ascertain the
amount of the Guaranteed Obligations at any reasonable time; (4) notice of any
adverse change in the financial condition of the Borrower or of any other fact
that might increase such Guarantor’s risk hereunder; (5) notice of presentment
for payment, demand, protest, and notice thereof as to any instruments among the
Loan Documents; (6) notice of any Default or Event of Default; and (7) all other
notices (except if such notice is specifically required to be given to such
Guarantor hereunder or under the Loan Documents) and demands to which each
Guarantor might otherwise be entitled;
(iii)    its right, if any, to require the Administrative Agent and the other
Guaranteed Parties to institute suit against, or to exhaust any rights and
remedies which the Administrative Agent and the other Guaranteed Parties has or
may have against, the other Guarantors or any third party; and each Guarantor
further waives any defense arising by reason of any disability or other defense
(other than the defense that the Guaranteed Obligations shall have been fully
and finally performed and indefeasibly paid in full in cash) of the other
Guarantors or by reason of the cessation from any cause whatsoever of the
liability of the other Guarantors in respect thereof;

B-5

--------------------------------------------------------------------------------




(iv)    (1) any rights to assert against the Administrative Agent and the other
Guaranteed Parties any defense (legal or equitable), set-off, counterclaim, or
claim which such Guarantor may now or at any time hereafter have against the
other Guarantors or any other party liable to the Administrative Agent and the
other Guaranteed Parties unless due to the gross negligence or willful
misconduct of the Administrative Agent or such Guaranteed Party as determined by
a court of competent jurisdiction in a final non-appealable judgment; (2) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of sufficiency, validity,
or enforceability of the Guaranteed Obligations; (3) any defense such Guarantor
has to performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of: (A) the impairment or suspension of the Administrative
Agent’s and the other Guaranteed Parties’ rights or remedies against the other
guarantor of the Guaranteed Obligations; (B) the alteration by the
Administrative Agent and the other Guaranteed Parties of the Guaranteed
Obligations; (C) any discharge of the other Guarantors’ obligations to the
Administrative Agent and the other Guaranteed Parties by operation of law as a
result of the Administrative Agent’s and the other Guaranteed Parties’
intervention or omission; or (D) the acceptance by the Administrative Agent and
the other Guaranteed Parties of anything in partial satisfaction of the
Guaranteed Obligations; and (4) the benefit of any statute of limitations
affecting such Guarantor’s liability hereunder or the enforcement thereof, and
any act which shall defer or delay the operation of any statute of limitations
applicable to the Guaranteed Obligations shall similarly operate to defer or
delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder; and
(v)    any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent and the
Guaranteed Parties; or (b) any election by the Administrative Agent and the
other Guaranteed Parties under the Bankruptcy Code, to limit the amount of its
claim against the Guarantors.
SECTION 6    Subordination of Subrogation; Subordination of Intercompany
Indebtedness.
(a)    Subordination of Subrogation. Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash (other than
Unliquidated Obligations), the Guarantors (i) shall have no right of subrogation
with respect to such Guaranteed Obligations and (ii) waive any right to enforce
any remedy which any of the Guaranteed Parties or the Administrative Agent now
have or may hereafter have against the Borrower, any endorser or any guarantor
of all or any part of the Guaranteed Obligations or any other Person. Should any
Guarantor have the right, notwithstanding the foregoing, to exercise its
subrogation rights, each Guarantor hereby expressly and irrevocably (i)
subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that such
Guarantor may have to the payment in full in cash of the Guaranteed Obligations
until the Guaranteed Obligations are indefeasibly paid in full in cash (other
than Unliquidated Obligations) and (ii) waives any and all defenses available to
a surety, guarantor or accommodation co-obligor until the Guaranteed Obligations
are indefeasibly paid in full in cash (other than Unliquidated Obligations that
have not yet arisen). Each Guarantor acknowledges and agrees that this
subordination is intended to benefit the Administrative Agent and the Guaranteed
Parties and shall not limit or otherwise affect such Guarantor’s liability
hereunder or

B-6

--------------------------------------------------------------------------------




the enforceability of this Guaranty, and that the Administrative Agent, the
Guaranteed Parties and their respective successors and assigns are intended
third party beneficiaries of the waivers and agreements set forth in this
Section 6(a).
(b)    Subordination of Intercompany Indebtedness. Each Guarantor agrees that
any and all claims of such Guarantor against the Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations; provided that, as long as no Event of
Default has occurred and is continuing, such Guarantor may receive payments of
principal and interest from any Obligor with respect to Intercompany
Indebtedness. Notwithstanding any right of any Guarantor to ask, demand, sue
for, take or receive any payment from any Obligor, all rights, liens and
security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Guaranteed Parties and the Administrative
Agent in those assets. No Guarantor shall have any right to possession of any
such asset or to foreclose upon any such asset, whether by judicial action or
otherwise, unless and until all of the Guaranteed Obligations shall have been
fully paid and satisfied (in cash) and all financing arrangements pursuant to
any Loan Document have been terminated. If all or any part of the assets of any
Obligor, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in cash).
Should any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Guarantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Guaranteed Obligations and the termination of all financing arrangements
pursuant to any Loan Document among the Borrower and the Guaranteed Parties,
such Guarantor shall receive and hold the same in trust, as trustee, for the
benefit of the Guaranteed Parties and shall forthwith deliver the same to the
Administrative Agent, for the benefit of the Guaranteed Parties, in precisely
the form received (except for the endorsement or assignment of such Guarantor
where necessary), for application to any of the Guaranteed Obligations, due or
not due, and, until so delivered, the same shall be held in trust by the
Guarantor as the property of the Guaranteed Parties. If any such Guarantor fails
to make any such endorsement or assignment to the Administrative Agent, the
Administrative Agent or any of its officers or employees is irrevocably
authorized to make the same. Each Guarantor agrees that until the Guaranteed
Obligations (other than the Unliquidated Obligations) have been paid in full (in
cash) and satisfied and all financing arrangements pursuant to any Loan Document
among the Borrower and the Guaranteed Parties have been terminated, no Guarantor
will assign or transfer to any Person (other than the Administrative Agent) any
claim any such Guarantor has or may have against any Obligor.

B-7

--------------------------------------------------------------------------------




SECTION 7    Contribution with Respect to Guaranteed Obligations.
(a)    To the extent that any Guarantor shall make a payment under this Guaranty
(a “Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guarantor Payment and the Guaranteed
Obligations (other than Unliquidated Obligations that have not yet arisen) and
the termination of the Term Loan Agreement, such Guarantor shall be entitled to
receive contribution and indemnification payments from, and be reimbursed by,
each other Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.
(b)    As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.
(c)    This Section 7 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 7 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.
(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.
(e)    The rights of the indemnifying Guarantors against other Guarantors under
this Section 7 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations in cash (other than Unliquidated Obligations that
have not yet arisen) and the termination of the Term Loan Agreement.
SECTION 8    Limitation of Guaranty. Notwithstanding any other provision of this
Guaranty, the amount guaranteed by each Guarantor hereunder shall be limited to
the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law. In determining the limitations, if any, on
the amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or

B-8

--------------------------------------------------------------------------------




contribution which such Guarantor may have under this Guaranty, any other
agreement or applicable law shall be taken into account.
SECTION 9    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under the Term Loan Agreement or any other
Loan Document is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower or any of its Affiliates, all such amounts otherwise subject to
acceleration under the terms of the Term Loan Agreement or any other Loan
Document shall nonetheless be payable by each of the Guarantors hereunder
forthwith on demand by the Administrative Agent.
SECTION 10    Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Section 13.1. of the
Term Loan Agreement with respect to the Administrative Agent at its notice
address therein and, with respect to any Guarantor, in the care of the Borrower
at the address of the Borrower set forth in the Term Loan Agreement, or such
other address or telecopy number as such party may hereafter specify for such
purpose in accordance with the provisions of Section 13.1. of the Term Loan
Agreement.
SECTION 11    No Waivers. No failure or delay by the Administrative Agent or any
Guaranteed Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies provided in this Guaranty,
the Term Loan Agreement and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.
SECTION 12    Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the Guaranteed Parties and their respective successors
and permitted assigns, provided, that no Guarantor shall have any right to
assign its rights or obligations hereunder without the consent of the
Administrative Agent, and any such assignment in violation of this Section 12
shall be null and void; and in the event of an assignment of any amounts payable
under the Term Loan Agreement or the other Loan Documents in accordance with the
respective terms thereof, the rights hereunder, to the extent applicable to the
indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty shall be binding upon each of the Guarantors and their respective
successors and assigns.
SECTION 13    Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a Guaranty
Supplement hereto in the form attached as Annex I, neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only in writing signed by each of the Guarantors and the Administrative Agent.
SECTION 14    Governing Law; Jurisdiction.
(a)    THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
(b)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE GUARANTORS OR THE

B-9

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THE ADMINISTRATIVE AGENT AND EACH OF THE
GUARANTORS HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY
BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY, THE
TERM LOAN AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR
BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR
AMONG THE BORROWER, THE GUARANTORS, THE PARENT, THE ADMINISTRATIVE AGENT OR ANY
OF THE LENDERS OF ANY KIND OR NATURE.
(c)    EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL, NON-APPEALABLE
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE
AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.

B-10

--------------------------------------------------------------------------------




(d)    EACH GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND
COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF
SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED
FOR IN THE TERM LOAN AGREEMENT. SHOULD A GUARANTOR FAIL TO APPEAR OR ANSWER ANY
SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THIRTY (30) DAYS AFTER
THE MAILING THEREOF, SUCH GUARANTOR SHALL BE DEEMED IN DEFAULT AND AN ORDER
AND/OR JUDGMENT MAY BE ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR IN SUCH
SUMMONS, COMPLAINT, PROCESS OR PAPERS.
(e)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER GUARANTEED
OBLIGATIONS, THE TERMINATION OF THE TERM LOAN AGREEMENT AND THE TERMINATION OF
THIS GUARANTY.
SECTION 15    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.
SECTION 16    Taxes; Expenses of Enforcement, Etc.
(a)    Taxes. Taxes in respect of this Guaranty shall be paid by each Guarantor
as required by Section 3.10. of the Term Loan Agreement (with the understanding
and agreement of each Guarantor that, for purposes hereof, each Guarantor shall
have the same payment and reimbursement obligations as the Borrower under
Section 3.10. even though such Guarantor is not specifically referenced in
Section 3.10.), and by accepting the benefits hereof, each Lender agrees that it
will comply with Section 3.10.(g) of the Term Loan Agreement.
(b)    The Guarantors agree to reimburse the Guaranteed Parties for any
reasonable costs and out-of-pocket expenses (including attorneys’ fees) paid or
incurred by any Guaranteed Party in connection with the collection and
enforcement of amounts due under the Loan Documents, including without
limitation this Guaranty.
SECTION 17    [Reserved]
SECTION 18    Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrower, the other Guarantors and any and all endorsers and/or other guarantors
of all or any part of the Guaranteed Obligations, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations, or any part
thereof, that diligent inquiry would reveal, and each Guarantor hereby agrees
that none of the Guaranteed Parties or the Administrative Agent shall have any
duty to advise such Guarantor

B-11

--------------------------------------------------------------------------------




of information known to any of them regarding such condition or any such
circumstances. In the event any Guaranteed Party or the Administrative Agent, in
its sole discretion, undertakes at any time or from time to time to provide any
such information to a Guarantor, such Guaranteed Party or the Administrative
Agent shall be under no obligation (i) to undertake any investigation not a part
of its regular business routine, (ii) to disclose any information which such
Guaranteed Party or the Administrative Agent, pursuant to accepted or reasonable
commercial finance or banking practices, wishes to maintain confidential or
(iii) to make any other or future disclosures of such information or any other
information to such Guarantor.
SECTION 19    Electronic Delivery of Certain Information.
(a)    Documents required to be delivered pursuant to this Guaranty and the Loan
Documents shall be delivered by electronic communication and delivery,
including, the Internet, e-mail or intranet websites to which the Administrative
Agent and each Lender have access (including a commercial, third-party website
such as www.sec.gov <http://www.sec.gov> or a website sponsored or hosted by the
Administrative Agent or the Borrower) provided that the foregoing shall not
apply to (i) notices to any Lender pursuant to Article II. of the Term Loan
Agreement, (ii) any Lender that has notified the Administrative Agent or
Borrower that it cannot or does not want to receive electronic communications
and (iii) notices of Default or Event of Default. The Administrative Agent or
the Guarantors may, in their respective discretion, agree to accept notices and
other communications to them hereunder by electronic delivery pursuant to
procedures approved by them for all or particular notices or communications.
Documents or notices delivered electronically shall be deemed to have been
delivered twenty-four (24) hours after the date and time on which the
Administrative Agent or Borrower posts such documents or the documents become
available on a commercial website and the Administrative Agent or Borrower
notifies each Lender of said posting and provides a link thereto provided if
such notice or other communication is not sent or posted during the normal
business hours of the recipient, said posting date and time shall be deemed to
have commenced as of 11:00 a.m. Central time on the opening of business on the
next Business Day for the recipient. Notwithstanding anything contained herein,
in every instance the Guarantors shall be required to deliver paper copies of
any documents to the Administrative Agent or to any Lender that requests such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender. The Administrative Agent shall have
no obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Guarantors with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.
(b)    Documents required to be delivered pursuant to Article II. of the Term
Loan Agreement may be delivered electronically to a website provided for such
purpose by the Administrative Agent pursuant to the procedures provided to the
Borrower by the Administrative Agent.
SECTION 20    Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be

B-12

--------------------------------------------------------------------------------




ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Guaranty.
SECTION 21    Merger. This Guaranty represents the final agreement of each of
the Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between each such Guarantor and any Guaranteed Party or the
Administrative Agent.
SECTION 22    Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.
SECTION 23    Termination of Guarantors. The obligations of any Guarantor under
this Guaranty shall automatically terminate in accordance with Section 8.14.(b)
of the Term Loan Agreement.
SECTION 24    [Reserved]
SECTION 25    General Partners.
(a)    CBL Holdings I, Inc., the general partner of the Borrower, shall not be
personally liable for the payment of the Guaranteed Obligations, except to the
extent provided for in Section 13.21. of the Term Loan Agreement.
(b)    Subject to the exceptions and qualifications described below, so long as
any general partner of a Guarantor (specifically excluding, however, CBL &
Associates Limited Partnership) (each a “General Partner”) owns no property or
assets (including Equity Interests in any Person) other than its interest in
Guarantor, said General Partner (specifically excluding, however, CBL &
Associates Limited Partnership) shall not be personally liable for the payment
of the Guaranteed Obligations. Notwithstanding the foregoing: (i) if an Event of
Default occurs, nothing contained herein shall in any way prevent or hinder the
Administrative Agent or the Lenders in the enforcement or foreclosure of any
Lien securing any of the Obligations, or in the pursuit or enforcement of any
right, remedy or judgment against the Guarantor, the Borrower or any other Loan
Party, or any of their respective assets; (ii) the General Partner shall be
fully liable to the Administrative Agent and the Lenders to the same extent that
the General Partner would be liable absent the foregoing provisions of this
Section for fraud or willful misrepresentation by the General Partner, or its
Affiliates, (to the full extent of losses suffered by the Administrative Agent
or any Lender by reason of such fraud or willful misrepresentations); and (iii)
CBL & Associates Limited Partnership shall in all events be fully and personally
liable for payment of the Obligations as set forth in the Loan Documents.


[SIGNATURE PAGES TO FOLLOW]

B-13

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Initial Guarantor has caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.


 
[GUARANTORS TO COME]




By:______________________________
Name:
Title:




B-14

--------------------------------------------------------------------------------




Acknowledged and Agreed to:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent




By:__________________________________
Name:

Title:

B-15

--------------------------------------------------------------------------------




ANNEX I TO GUARANTY


Reference is hereby made to the Guaranty (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), dated as
of ____________ __, _____, made by each of the Subsidiaries of CBL & Associates
Limited Partnership (the “Borrower”) listed on the signature pages thereto (each
an “Initial Guarantor”, and together with any additional Subsidiaries which
become parties to the Guaranty by executing Guaranty Supplements thereto
substantially similar in form and substance hereto, the “Guarantors”), in favor
of the Administrative Agent, for the ratable benefit of the Guaranteed Parties,
under the Term Loan Agreement. Each capitalized term used herein and not defined
herein shall have the meaning given to it in the Guaranty.
By its execution below, the undersigned, [NAME OF NEW GUARANTOR], a
[________________] [corporation] [partnership] [limited liability company] (the
“New Guarantor”), agrees to become, and does hereby become, a Guarantor under
the Guaranty and agrees to be bound by such Guaranty as if originally a party
thereto. By its execution below, the undersigned represents and warrants as to
itself that all of the representations and warranties contained in Section 1 of
the Guaranty are true and correct in all respects as of the date hereof.
IN WITNESS WHEREOF, the New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this __________ day of _________, 20___.


    
[NAME OF NEW GUARANTOR]
 

 


By:____________________________________
Name:
Title:    





B-16

--------------------------------------------------------------------------------




EXHIBIT C
NOTICE OF BORROWING
CBL & ASSOCIATES
LIMITED PARTNERSHIP
__________ __, 20__
Wells Fargo Bank, National Association
123 North Wacker Drive, Suite 1900
Chicago, Illinois 60606
ATTN: ____________________
Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement dated as of July 30, 2013
(as it may be modified, amended and restated from time to time, the “Term Loan
Agreement”), by and among CBL & Associates Limited Partnership (the “Borrower”),
CBL & Associates Properties, Inc., Wells Fargo Bank, National Association and
the other lenders from time to time party thereto (collectively, together with
Assignees under Section 13.6. thereof, the “Lenders”) and Wells Fargo Bank,
National Association, as administrative agent (in such capacity, "Administrative
Agent"). Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Term Loan Agreement.
1.
Pursuant to Section 2.1.(b) of the Term Loan Agreement, the Borrower hereby
requests that the Lenders make a Term Loan to the Borrower in an amount equal to
____________ Dollars ($________).

2.
The Borrower requests that the Term Loan be made available to the Borrower on
_____________, 20__.

3.
The Borrower hereby requests that the requested Term Loan be of the following
Type:

[Check one box only]
□    Base Rate Loan
□    LIBOR Loan, with an initial Interest Period for a duration of:
□    one month
□    three months
□    six months

C-1

--------------------------------------------------------------------------------

Wells Fargo Bank, National Association
___________, ____
Page 2

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Term Loan, and
after giving effect to such Term Loan, (a) the proposed use of the proceeds of
such Loan set forth above is consistent with the provisions of Section 8.8. of
the Term Loan Agreement; (b) there exists no Default or Event of Default, nor
will a Default or Event of Default exist immediately after giving effect to the
Term Loan requested hereunder; and (c) all of the representations and warranties
made by Borrower or any other Loan Party under the Term Loan Agreement or under
any of the other Loan Documents are true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) on and as of the date hereof with the same force and effect as if made
on and as of such date, except to the extent such representations or warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Term Loan Agreement
or the other Loan Documents. In addition, the Borrower certifies to the
Administrative Agent and the Lenders that all conditions to the making of the
requested Term Loans contained in Article VI. of the Term Loan Agreement will
have been satisfied at the time such Term Loans are made.




CBL & ASSOCIATES LIMITED
PARTNERSHIP
 
 
 
 
By:
CBL Holdings I, Inc.,
 
as General Partner
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 






C-2

--------------------------------------------------------------------------------




EXHIBIT D
NOTICE OF CONTINUATION
CBL & ASSOCIATES
LIMITED PARTNERSHIP
__________ __, 20___
Wells Fargo Bank, National Association
123 North Wacker Drive, Suite 1900
Chicago, Illinois 60606
Attention: __________________
Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement dated as of July 30, 2013
(as it may be amended from time to time, the “Term Loan Agreement”), by and
among CBL & Associates Limited Partnership (the “Borrower”), CBL & Associates
Properties, Inc., Wells Fargo Bank, National Association and the other lenders
from time to time party thereto (collectively, together with Assignees under
Section 13.6. thereof, the “Lenders”), and Wells Fargo Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein, have
their respective meanings given them in this Term Loan Agreement.
Pursuant to Section 2.7. of the Term Loan Agreement, the Borrower hereby elects
to the maintain all, or the portion set forth below, of the LIBOR Loan in the
amount of ________________ Dollars ($____________) and having an Interest Period
expiring on __________________, as a LIBOR Loan, and in that connection sets
forth below the information relating to such continuation as required by such
Section 2.7. of the Term Loan Agreement:
1.
The requested date of such continuation is _________, 20___.

2.
The amount of the existing LIBOR Loan to be continued as a LIBOR Loan is:

[Check one box only]
□    All of said LIBOR Loan (being $________)
□    $___________
3.
The current Interest Period of the Loans subject to such continuation ends on
_________, 20___.


D-1

--------------------------------------------------------------------------------

Wells Fargo Bank, National Association
_______________, _____
Page 2



4.
The amount of the LIBOR Loan being continued shall have an Interest Period of:

[Check one box only]
□    one month

□    three months
□    six months
The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested continuation,
and after giving effect to such continuation, (a) there exists no Default or
Event of Default, nor will a Default or Event of Default exist immediately after
giving effect to the continuation requested hereunder; and (b) all of the
representations and warranties made by Borrower or any other Loan Party under
the Term Loan Agreement or under any of the other Loan Documents are true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of the date hereof with the
same force and effect as if made on and as of such date, except to the extent
such representations or warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
under the Term Loan Agreement or the other Loan Documents. In addition, the
Borrower certifies to the Administrative Agent and the Lenders that all
conditions to the making of the requested continuation contained in Article VI.
of the Term Loan Agreement will have been satisfied at the time such
continuation is made.


CBL & ASSOCIATES LIMITED PARTNERSHIP
 
 
 
 
By:
CBL Holdings I, Inc., as General Partner
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 




D-2

--------------------------------------------------------------------------------




EXHIBIT E
NOTICE OF CONVERSION
CBL & ASSOCIATES
LIMITED PARTNERSHIP
__________ __, 20___
Wells Fargo Bank, National Association
123 North Wacker Drive, Suite 1900
Chicago, Illinois 60606
Attention: __________________
Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement dated as of July 30, 2013
(as it may be amended from time to time, the “Term Loan Agreement”), by and
among CBL & Associates Limited Partnership (the “Borrower”), CBL & Associates
Properties, Inc., Wells Fargo Bank, National Association and the other lenders
from time to time party thereto (collectively, together with Assignees under
Section 13.6. thereof, the “Lenders”) and Wells Fargo Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein, have
their respective meanings given them in this Term Loan Agreement.
Pursuant to Section 2.8. of the Term Loan Agreement, the Borrower hereby
requests a conversion of a Term Loan of one Type into a Term Loan of another
Type, and in that connection sets forth below the information relating to such
conversion as required by such Section 2.8. of the Term Loan Agreement:
1.
The requested date of such conversion is ___________, 20____.

2.
The Type of Term Loan to be Converted pursuant hereto is currently:

[Check one box only]
□    Base Rate Loan
□    LIBOR Loan
3.
The aggregate principal amount of the Term Loan subject to the requested
conversion is $__________ and the portion of such principal amount subject to
such conversion is $___________.


E-1

--------------------------------------------------------------------------------

Wells Fargo Bank, National Association
_______________, _____
Page 2



4.
The amount of such Term Loan to be converted is to be converted into a Term Loan
of the following Type:

[Check one box only]
 
 
 
 
 
£
Base Rate Loan
 
 
£
LIBOR Loan with initial Interest Period for a duration of:
 
 
 
 
 
[check one box only]
£
one month
 
 
£
three months
 
 
£
six months



The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested conversion, and
after giving effect to such conversion, (a) there exists no Default or Event of
Default, nor will a Default or Event of Default exist immediately after giving
effect to the conversion requested hereunder; and (b) all of the representations
and warranties made by Borrower or any other Loan Party under the Term Loan
Agreement or under any of the other Loan Documents are true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date hereof with the same force and
effect as if made on and as of such date, except to the extent such
representations or warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted under the
Term Loan Agreement or the other Loan Documents. In addition, the Borrower
certifies to the Administrative Agent and the Lenders that all conditions to the
making of the requested conversion contained in Article VI. of the Term Loan
Agreement will have been satisfied at the time such conversion is made.


CBL & ASSOCIATES LIMITED PARTNERSHIP
 
 
 
 
By:
CBL Holdings I, Inc., as General Partner
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 




E-2

--------------------------------------------------------------------------------




EXHIBIT F
FORM OF PARENT GUARANTY
THIS PARENT GUARANTY (as the same may be amended, restated, supplemented or
otherwise modified from time to time, this “Guaranty”) is made as of
____________ __, _____ by CBL & Associates Properties, Inc. (“Guarantor”) in
favor of Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), for its benefit and for the benefit of the Lenders
under the Term Loan Agreement described below (the Administrative Agent and the
Lenders, each individually a “Guaranteed Party” and collectively, the
“Guaranteed Parties”). Unless otherwise defined herein, capitalized terms used
herein and not defined herein shall have the meanings ascribed to such terms in
the Term Loan Agreement.
W I T N E S S E T H :
WHEREAS, the Borrower, the Guarantor, each of the financial institutions
initially a signatory thereto together with their successors and assignees (the
“Lenders”) and the Administrative Agent have entered into that certain Term Loan
Agreement of even date herewith (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), which Term Loan Agreement provides, subject to the terms and
conditions thereof, for extensions of credit and other financial accommodations
to be made by the Lenders to or for the benefit of the Borrower;
WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Term Loan Agreement that the Guarantor guarantee the payment when due
of all obligations of CBL Holdings I, Inc., the general partner of the Borrower,
and its successors as general partner of the Borrower (hereinafter referred to
as the “General Partner”) pursuant to the Loan Documents (subject to the
limitations set forth in Section 13.21. of the Term Loan Agreement);
WHEREAS, certain Subsidiaries of the Borrower (collectively, the “Subsidiary
Guarantors”) may enter into a Guaranty in favor of the Administrative Agent (the
“Subsidiary Guaranty”) from time to time pursuant to the terms of the Term Loan
Agreement; and
WHEREAS, in consideration of the direct and indirect financial and other support
and benefits that the Borrower has provided, and such direct and indirect
financial and other support and benefits as the Borrower may in the future
provide, to the Guarantor, which significantly facilitates the business
operations of the Borrower and the Guarantor, and in order to induce the Lenders
and the Administrative Agent to enter into the Term Loan Agreement, and to make
the Loans and the other financial accommodations to the Borrower, the Guarantor
is willing to guarantee the payment when due of all obligations of the General
Partner under the Loan Documents;
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
SECTION 1    Representations, Warranties and Covenants. The Guarantor represents
and warrants to each Guaranteed Party and the Administrative Agent as of the
date of this Guaranty,

F-1

--------------------------------------------------------------------------------




giving effect to the consummation of the transactions contemplated by the Loan
Documents on the Effective Date, and thereafter on each date as required by
Section 6.2. of the Term Loan Agreement that:
(a)    It is a corporation, duly organized, validly existing and in good
standing under the jurisdiction of its incorporation, has the power and
authority to own or lease its properties and to carry on its business as now
being and hereafter proposed to be conducted and is duly qualified and is in
good standing as a domestic or foreign corporation, and authorized to do
business, in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization and where
the failure to be so qualified or authorized could reasonably be expected to
have, in each instance, a Material Adverse Effect.
(b)    It has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform this Guaranty in accordance with
its terms and to perform its obligations hereunder. This Guaranty has been duly
executed and delivered by the duly authorized officers of the Guarantor and is a
legal, valid and binding obligation of the Guarantor enforceable against the
Guarantor in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations contained herein and as may be limited by equitable
principles generally.
(c)    The execution, delivery and performance of this Guaranty in accordance
with its terms and the obligations hereunder do not and will not, by the passage
of time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to the
Guarantor; (ii) conflict with, result in a breach of or constitute a default
under the organizational documents of the Guarantor, or any indenture, agreement
or other instrument to which the Guarantor is a party or by which it or any of
its respective properties may be bound; or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any Property now
owned or hereafter acquired by the Guarantor other than in favor of the
Administrative Agent for its benefit and the benefit of the Guaranteed Parties.
It is in compliance with each Governmental Approval and all other Applicable
Laws relating to it except for non-compliances which, and Governmental Approvals
the failure to possess which, could not, individually or in the aggregate,
reasonably be expected to cause a Default or Event of Default or have a Material
Adverse Effect.
(d)    It has no Indebtedness other than Indebtedness permitted under the Term
Loan Agreement.
In addition to the foregoing, the Guarantor covenants that, so long as any
Guaranteed Party has any Term Loans outstanding under the Term Loan Agreement or
any amount payable under the Term Loan Agreement or any other Obligations shall
remain unpaid, it will, and, if necessary, will cause the Borrower and the
General Partner to, fully comply with those covenants and agreements of the
Borrower and the General Partner applicable to the Guarantor set forth in the
Term Loan Agreement.
SECTION 2    The Guaranty. The Guarantor hereby irrevocably and unconditionally
guarantees the full and punctual payment and performance when due (whether at
stated maturity,

F-2

--------------------------------------------------------------------------------




upon acceleration or otherwise) of all obligations of the General Partner now or
hereafter existing under the Term Loan Agreement, the Notes issued thereunder
and the other Loan Documents executed in connection therewith (subject to the
limitations set forth in Section 13.21. of the Term Loan Agreement) (all of the
foregoing being referred to collectively as the “Guaranteed Obligations”). Upon
the failure by the Borrower, the General Partner, or any of their respective
Affiliates, as applicable, to pay punctually or perform the Guaranteed
Obligations, subject to any applicable grace or notice and cure period, the
Guarantor agrees that it shall forthwith on demand pay such amount or perform
such obligation at the place and in the manner specified in the Term Loan
Agreement or the relevant other Loan Document, as the case may be. The Guarantor
hereby agrees that this Guaranty is an absolute, irrevocable and unconditional
guaranty of payment and is not a guaranty of collection.
SECTION 3    Guaranty Unconditional. The obligations of the Guarantor hereunder
shall be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:
(a)    any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;
(b)    any modification or amendment of or supplement to the Term Loan Agreement
or any other Loan Document, including, without limitation, any such amendment
which may increase the amount of, or the interest rates applicable to, any of
the Guaranteed Obligations guaranteed hereby;
(c)    any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any other guaranties with
respect to the Guaranteed Obligations or any part thereof, or any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof;
(d)    any change in the corporate, partnership, limited liability company or
other existence, structure or ownership of the Borrower, the General Partner or
any other guarantor of any of the Guaranteed Obligations, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting the Borrower,
the General Partner or any other guarantor of the Guaranteed Obligations, or any
of their respective assets or any resulting release or discharge of any
obligation of the Borrower, the General Partner or any other guarantor of any of
the Guaranteed Obligations;
(e)    the existence of any claim, setoff or other rights which the Guarantor
may have at any time against the Borrower, the General Partner, any other
guarantor of any of the Guaranteed Obligations, the Administrative Agent, any
Guaranteed Party or any other Person, whether in connection herewith or in
connection with any unrelated transactions, provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

F-3

--------------------------------------------------------------------------------




(f)    the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto, or any other invalidity or unenforceability relating to or against the
Borrower, the General Partner or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Term Loan Agreement or any other Loan
Document, or any provision of applicable law, decree, order or regulation
purporting to prohibit the payment by the Borrower, the General Partner or any
other guarantor of the Guaranteed Obligations, of any of the Guaranteed
Obligations or otherwise affecting any term of any of the Guaranteed
Obligations;
(g)    the election by, or on behalf of, any one or more of the Guaranteed
Parties, in any proceeding instituted under Chapter 11 of Title 11 of the United
States Code (11 U.S.C. 101 et seq.) (or any successor statute, the “Bankruptcy
Code”), of the application of Section 1111(b)(2) of the Bankruptcy Code;
(h)    any borrowing or grant of a security interest by the Borrower or the
General Partner, as debtor-in-possession, under Section 364 of the Bankruptcy
Code;
(i)    the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Guaranteed Parties or the Administrative Agent for
repayment of all or any part of the Guaranteed Obligations;
(j)    the failure of any other guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or
(k)    any other act or omission to act or delay of any kind by the Borrower,
the General Partner, any other guarantor of the Guaranteed Obligations, the
Administrative Agent, any Guaranteed Party or any other Person or any other
circumstance whatsoever which might, but for the provisions of this Section 3,
constitute a legal or equitable discharge of the Guarantor’s obligations
hereunder or otherwise reduce, release, prejudice or extinguish its liability
under this Guaranty.
SECTION 4    Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances. The Guarantor’s obligations hereunder shall remain in full force
and effect until all Guaranteed Obligations shall have been paid in full in cash
(other than Unliquidated Obligations that have not yet arisen) and the Term Loan
Agreement shall have terminated, at which time, subject to all the foregoing
conditions, the guarantees made hereunder shall automatically terminate. If at
any time any payment of the principal of or interest on any Loan, Obligation or
any other amount payable by the Borrower, the General Partner or any other party
under the Term Loan Agreement or any other Loan Document (including a payment
effected through exercise of a right of setoff) is rescinded, or is or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of the Borrower or the General Partner or otherwise (including pursuant to any
settlement entered into by a Guaranteed Party in its discretion), the
Guarantor’s obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.
“Unliquidated Obligations” means at any time, any Obligations (or portion
thereof) that are contingent in nature or unliquidated at such time, including
any Obligation that is: (i) an obligation (including any guarantee) under the
Term Loan Agreement that is contingent in nature at such time; or (ii) an

F-4

--------------------------------------------------------------------------------




obligation under the Term Loan Agreement to provide collateral to secure any of
the foregoing types of obligations.
SECTION 5    General Waivers; Additional Waivers.
(a)    General Waivers. The Guarantor irrevocably waives acceptance hereof,
presentment, demand or action on delinquency, protest, the benefit of any
statutes of limitations and, to the fullest extent permitted by law, any notice
not provided for herein or under the other Loan Documents, as well as any
requirement that at any time any action be taken by any Person against the
Borrower, the General Partner, any other guarantor of the Guaranteed
Obligations, or any other Person.
(b)    Additional Waivers. Notwithstanding anything herein to the contrary, the
Guarantor hereby absolutely, unconditionally, knowingly, and expressly waives,
to the fullest extent permitted by law:
(i)    any right it may have to revoke this Guaranty as to future indebtedness
or notice of acceptance hereof;
(ii)    (1) notice of acceptance hereof; (2) notice of any Loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (3) notice of the amount of
the Guaranteed Obligations, subject, however, to the Guarantor’s right to make
inquiry of the Administrative Agent and the Guaranteed Parties to ascertain the
amount of the Guaranteed Obligations at any reasonable time; (4) notice of any
adverse change in the financial condition of the Borrower or the General Partner
or of any other fact that might increase the Guarantor’s risk hereunder;
(5) notice of presentment for payment, demand, protest, and notice thereof as to
any instruments among the Loan Documents; (6) notice of any Default or Event of
Default; and (7) all other notices (except if such notice is specifically
required to be given to the Guarantor hereunder or under the Loan Documents) and
demands to which the Guarantor might otherwise be entitled;
(iii)    its right, if any, to require the Administrative Agent and the other
Guaranteed Parties to institute suit against, or to exhaust any rights and
remedies which the Administrative Agent and the other Guaranteed Parties has or
may have against, the General Partner, the Subsidiary Guarantors or any third
party; and the Guarantor further waives any defense arising by reason of any
disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid in
full in cash) of the General Partner or the Subsidiary Guarantors or by reason
of the cessation from any cause whatsoever of the liability of the General
Partner or the Subsidiary Guarantors in respect thereof;
(iv)    (1) any rights to assert against the Administrative Agent and the other
Guaranteed Parties any defense (legal or equitable), set-off, counterclaim, or
claim which the Guarantor may now or at any time hereafter have against the
General Partner, the Subsidiary Guarantors or any other party liable to the
Administrative Agent and the other Guaranteed Parties unless due to the gross
negligence or willful misconduct of the

F-5

--------------------------------------------------------------------------------




Administrative Agent or such Guaranteed Party as determined by a court of
competent jurisdiction in a final non-appealable judgment; (2) any defense,
set-off, counterclaim, or claim, of any kind or nature, arising directly or
indirectly from the present or future lack of sufficiency, validity, or
enforceability of the Guaranteed Obligations; (3) any defense the Guarantor has
to performance hereunder, and any right the Guarantor has to be exonerated,
arising by reason of: (A) the impairment or suspension of the Administrative
Agent’s and the other Guaranteed Parties’ rights or remedies against the other
guarantor of the Guaranteed Obligations; (B) the alteration by the
Administrative Agent and the other Guaranteed Parties of the Guaranteed
Obligations; (C) any discharge of the obligations of the General Partner or the
Subsidiary Guarantors to the Administrative Agent and the other Guaranteed
Parties by operation of law as a result of the Administrative Agent’s and the
other Guaranteed Parties’ intervention or omission; or (D) the acceptance by the
Administrative Agent and the other Guaranteed Parties of anything in partial
satisfaction of the Guaranteed Obligations; and (4) the benefit of any statute
of limitations affecting the Guarantor’s liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Guaranteed Obligations shall similarly operate to
defer or delay the operation of such statute of limitations applicable to the
Guarantor’s liability hereunder; and
(v)    any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent and the
Guaranteed Parties; or (b) any election by the Administrative Agent and the
other Guaranteed Parties under the Bankruptcy Code, to limit the amount of its
claim against the Guarantor.
SECTION 6    Subordination of Subrogation; Subordination of Intercompany
Indebtedness.
(a)    Subordination of Subrogation. Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash (other than
Unliquidated Obligations), the Guarantor (i) shall have no right of subrogation
with respect to such Guaranteed Obligations and (ii) waives any right to enforce
any remedy which any of the Guaranteed Parties or the Administrative Agent now
have or may hereafter have against the Borrower, the General Partner, any
endorser or any guarantor of all or any part of the Guaranteed Obligations or
any other Person. Should the Guarantor have the right, notwithstanding the
foregoing, to exercise its subrogation rights, the Guarantor hereby expressly
and irrevocably (A) subordinates any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off that the Guarantor may have to the payment in full in cash of the Guaranteed
Obligations until the Guaranteed Obligations are indefeasibly paid in full in
cash (other than Unliquidated Obligations) and (B) waives any and all defenses
available to a surety, guarantor or accommodation co-obligor until the
Guaranteed Obligations are indefeasibly paid in full in cash (other than
Unliquidated Obligations that have not yet arisen). The Guarantor acknowledges
and agrees that this subordination is intended to benefit the Administrative
Agent and the Guaranteed Parties and shall not limit or otherwise affect the
Guarantor’s liability hereunder or the enforceability of this Guaranty, and that
the Administrative Agent, the Guaranteed Parties and their respective successors
and assigns are intended third party beneficiaries of the waivers and agreements
set forth in this Section 6(a).

F-6

--------------------------------------------------------------------------------




(b)    Subordination of Intercompany Indebtedness. The Guarantor agrees that any
and all claims of the Guarantor against the Borrower, the General Partner or any
Subsidiary Guarantor (each an “Obligor”) with respect to any “Intercompany
Indebtedness” (as hereinafter defined), any endorser, obligor or any other
guarantor of all or any part of the Guaranteed Obligations, or against any of
its properties shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Guaranteed Obligations; provided that, as
long as no Event of Default has occurred and is continuing, the Guarantor may
receive payments of principal and interest from any Obligor with respect to
Intercompany Indebtedness. Notwithstanding any right of the Guarantor to ask,
demand, sue for, take or receive any payment from any Obligor, all rights, liens
and security interests of the Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Guaranteed Parties and the Administrative
Agent in those assets. The Guarantor shall not have any right to possession of
any such asset or to foreclose upon any such asset, whether by judicial action
or otherwise, unless and until all of the Guaranteed Obligations shall have been
fully paid and satisfied (in cash) and all financing arrangements pursuant to
any Loan Document have been terminated. If all or any part of the assets of any
Obligor, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to the Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in cash).
Should any payment, distribution, security or instrument or proceeds thereof be
received by the Guarantor upon or with respect to the Intercompany Indebtedness
after any Insolvency Event and prior to the satisfaction of all of the
Guaranteed Obligations and the termination of all financing arrangements
pursuant to any Loan Document among the Borrower or the General Partner and the
Guaranteed Parties, the Guarantor shall receive and hold the same in trust, as
trustee, for the benefit of the Guaranteed Parties and shall forthwith deliver
the same to the Administrative Agent, for the benefit of the Guaranteed Parties,
in precisely the form received (except for the endorsement or assignment of the
Guarantor where necessary), for application to any of the Guaranteed
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by the Guarantor as the property of the Guaranteed Parties. If the
Guarantor fails to make any such endorsement or assignment to the Administrative
Agent, the Administrative Agent or any of its officers or employees is
irrevocably authorized to make the same. The Guarantor agrees that until the
Guaranteed Obligations (other than the Unliquidated Obligations) have been paid
in full (in cash) and satisfied and all financing arrangements pursuant to any
Loan Document among the Borrower or the General Partner and the Guaranteed
Parties have been terminated, the Guarantor will not assign or transfer to any
Person (other than the Administrative Agent) any claim the Guarantor has or may
have against any Obligor.
SECTION 7    [Reserved].
    

F-7

--------------------------------------------------------------------------------




SECTION 8    Limitation of Guaranty. Notwithstanding any other provision of this
Guaranty, the amount guaranteed by the Guarantor hereunder shall be limited to
the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law. In determining the limitations, if any, on
the amount of the Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which the Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.
SECTION 9    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower or the General Partner under the Term Loan
Agreement or any other Loan Document is stayed upon the insolvency, bankruptcy
or reorganization of the Borrower, the General Partner or any of their
respective Affiliates, all such amounts otherwise subject to acceleration under
the terms of the Term Loan Agreement or any other Loan Document shall
nonetheless be payable by the Guarantor hereunder forthwith on demand by the
Administrative Agent.
SECTION 10    Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Section 13.1. of the
Term Loan Agreement with respect to the Administrative Agent at its notice
address therein and, with respect to the Guarantor, in the care of the Borrower
at the address of the Borrower set forth in the Term Loan Agreement, or such
other address or telecopy number as such party may hereafter specify for such
purpose in accordance with the provisions of Section 13.1. of the Term Loan
Agreement.
SECTION 11    No Waivers. No failure or delay by the Administrative Agent or any
Guaranteed Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies provided in this Guaranty,
the Term Loan Agreement and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.
SECTION 12    Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the Guaranteed Parties and their respective successors
and permitted assigns, provided, that the Guarantor shall not have any right to
assign its rights or obligations hereunder without the consent of the
Administrative Agent, and any such assignment in violation of this Section 12
shall be null and void; and in the event of an assignment of any amounts payable
under the Term Loan Agreement or the other Loan Documents in accordance with the
respective terms thereof, the rights hereunder, to the extent applicable to the
indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty shall be binding upon the Guarantor and its successors and assigns.
SECTION 13    Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a Guaranty
Supplement hereto in the form attached as Annex I, neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only in writing signed by the Guarantor and the Administrative Agent.
    

F-8

--------------------------------------------------------------------------------




SECTION 14    Governing Law; Jurisdiction.
(a)    THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
(b)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN
THE GUARANTOR OR THE ADMINISTRATIVE AGENT WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
ADMINISTRATIVE AGENT AND THE GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL
IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT
OF THIS GUARANTY, THE TERM LOAN AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT
OR THE FEE LETTER OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE
WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE GUARANTOR, THE GENERAL PARTNER,
THE SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY
KIND OR NATURE.
(c)    THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL, NON-APPEALABLE
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT AGAINST THE GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING

F-9

--------------------------------------------------------------------------------




WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE
SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR
THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
(d)    THE GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND
COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF
SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED
FOR IN THE TERM LOAN AGREEMENT. SHOULD THE GUARANTOR FAIL TO APPEAR OR ANSWER
ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THIRTY (30) DAYS
AFTER THE MAILING THEREOF, THE GUARANTOR SHALL BE DEEMED IN DEFAULT AND AN ORDER
AND/OR JUDGMENT MAY BE ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR IN SUCH
SUMMONS, COMPLAINT, PROCESS OR PAPERS.
(e)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER GUARANTEED
OBLIGATIONS, THE TERMINATION OF THE TERM LOAN AGREEMENT AND THE TERMINATION OF
THIS GUARANTY.
SECTION 15    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.
SECTION 16    Taxes; Expenses of Enforcement, Etc.
(a)    Taxes. Taxes in respect of this Guaranty shall be paid by the Guarantor
as required by Section 3.10. of the Term Loan Agreement (with the understanding
and agreement of the Guarantor that, for purposes hereof, the Guarantor shall
have the same payment and reimbursement obligations as the Borrower under
Section 3.10. even though the Guarantor is not specifically referenced in
Section 3.10.) (but this Guaranty shall not constitute a guaranty of any Taxes
owed by the Borrower pursuant to Section 3.10. of the Term Loan Agreement), and
by accepting the benefits hereof, each Lender agrees that it will comply with
Section 3.10.(g) of the Term Loan Agreement.
(b)    The Guarantor agrees to reimburse the Guaranteed Parties for any
reasonable costs and out-of-pocket expenses (including attorneys’ fees) paid or
incurred by any Guaranteed Party in connection with the collection and
enforcement of the Guaranteed Obligations.
    

F-10

--------------------------------------------------------------------------------




SECTION 17    Setoff. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, the Guarantor hereby authorizes each Guaranteed Party and
each Participant, at any time while an Event of Default exists, without any
prior notice to the Guarantor or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or a Participant subject to
receipt of the prior written consent of the Administrative Agent and Requisite
Lenders, exercised in their sole discretion, to set-off and to appropriate and
to apply any and all deposits (general or special, including, but not limited
to, indebtedness evidenced by certificates of deposit, whether matured or
unmatured) and any other indebtedness at any time held or owing by the
Administrative Agent, such Lender or such Participant or any affiliate of the
Administrative Agent, or such Lender to or for the credit or the account of the
Guarantor against and on account of any of the Guaranteed Obligations, although
such obligations shall be contingent or unmatured. The Guarantor agrees, to the
fullest extent permitted by Applicable Law, that any Participant may exercise
rights of setoff or counterclaim and other rights with respect to its
participation as fully as if such Participant were a direct creditor of the
Guarantor in the amount of such participation.
SECTION 18    Financial Information. The Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of the Borrower, the
General Partner, the Subsidiary Guarantors and any and all endorsers and/or
other guarantors of all or any part of the Guaranteed Obligations, and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations, or any part thereof, that diligent inquiry would reveal, and the
Guarantor hereby agrees that none of the Guaranteed Parties or the
Administrative Agent shall have any duty to advise the Guarantor of information
known to any of them regarding such condition or any such circumstances. In the
event any Guaranteed Party or the Administrative Agent, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
the Guarantor, such Guaranteed Party or the Administrative Agent shall be under
no obligation (i) to undertake any investigation not a part of its regular
business routine, (ii) to disclose any information which such Guaranteed Party
or the Administrative Agent, pursuant to accepted or reasonable commercial
finance or banking practices, wishes to maintain confidential or (iii) to make
any other or future disclosures of such information or any other information to
the Guarantor.
SECTION 19    Electronic Delivery of Certain Information.
(a)    Documents required to be delivered pursuant to this Guaranty and the Loan
Documents shall be delivered by electronic communication and delivery,
including, the Internet, e-mail or intranet websites to which the Administrative
Agent and each Lender have access (including a commercial, third-party website
such as www.sec.gov <http://www.sec.gov> or a website sponsored or hosted by the
Administrative Agent or the Borrower) provided that the foregoing shall not
apply to (i) notices to any Lender pursuant to Article II. of the Term Loan
Agreement, (ii) any Lender that has notified the Administrative Agent or
Borrower that it cannot or does not want to receive electronic communications
and (iii) notices of Default or Event of Default. The Administrative Agent or
the Guarantor may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered
twenty-four (24) hours after the date and

F-11

--------------------------------------------------------------------------------




time on which the Administrative Agent or Borrower posts such documents or the
documents become available on a commercial website and the Administrative Agent
or Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 11:00 a.m. Central time on the opening of
business on the next Business Day for the recipient. Notwithstanding anything
contained herein, in every instance the Guarantor shall be required to deliver
paper copies of any documents to the Administrative Agent or to any Lender that
requests such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Guarantor with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.
(b)    Documents required to be delivered pursuant to Article II. of the Term
Loan Agreement may be delivered electronically to a website provided for such
purpose by the Administrative Agent pursuant to the procedures provided to the
Borrower by the Administrative Agent.
SECTION 20    Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
SECTION 21    Merger. This Guaranty represents the final agreement of the
Guarantor with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Guaranteed Party or the
Administrative Agent.
SECTION 22    Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.
SECTION 23    [Reserved].
SECTION 24    [Reserved].


[SIGNATURE PAGES TO FOLLOW]

F-12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
by its authorized officer as of the day and year first above written.


 
CBL & ASSOCIATES PROPERTIES, INC.




By:______________________________
Name:
Title:




F-13

--------------------------------------------------------------------------------




Acknowledged and Agreed to:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent


By:__________________________________
Name:
Title:



F-14

--------------------------------------------------------------------------------




EXHIBIT G
FORM OF TERM NOTE
CBL & ASSOCIATES
LIMITED PARTNERSHIP
$______________    _________, 20__


FOR VALUE RECEIVED, the undersigned, CBL & Associates Limited Partnership (the
“Borrower”) hereby unconditionally promises to pay to the order of
___________________________ (the “Lender”), in care of Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), to
Wells Fargo Bank, National Association, 123 North Wacker Drive, Suite 1900,
Chicago IL, 60606, or at such other address as may be specified by the
Administrative Agent to the Borrower, the principal sum of ___________________
AND ___/100 DOLLARS ($_____________), or such lesser amount as may be the then
outstanding and unpaid balance of all Term Loans made by the Lender to the
Borrower pursuant to, and in accordance with the terms of, the Term Loan
Agreement.


The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Term Loan Agreement.


This Term Note (this “Note”) is one of the “Term Notes” referred to in the Term
Loan Agreement dated as of July 30, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”), by and among
the Borrower, the financial institutions party thereto and their assignees under
Section 13.6. thereof, the Administrative Agent, and the other parties thereto,
and is subject to, and entitled to, all provisions and benefits thereof.
Capitalized terms used herein and not defined herein shall have the respective
meanings given to such terms in the Term Loan Agreement. The Term Loan
Agreement, among other things, (a) provides for the making of Term Loans by the
Lender to the Borrower in an aggregate amount not to exceed at any time
outstanding the Dollar amount first above mentioned, (b) permits the prepayment
of the Loans by the Borrower subject to certain terms and conditions and
(c) provides for the acceleration of the Term Loans upon the occurrence of
certain specified events.


The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Time is of the essence for this Note.


[This Note is given in replacement of the Term Note dated _____ __, 20__, in the
original principal amount of $_______ previously delivered to the Lender under
the Term Loan Agreement. THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE

G-1

--------------------------------------------------------------------------------




CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN
CONNECTION WITH SUCH OTHER NOTE.]




CBL Holdings I, Inc., Borrower’s sole general partner, its successors and
assigns (the “General Partner”), shall not be personally liable for the payment
of this Note except to the extent set forth in Section 13.21. of the Term Loan
Agreement.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.




























































______________________________


1Language to be included in case of an assignment and need to issue a
replacement note to an existing Lender, 
either because such Lender's Commitment has increased or decreased from what it
was initially. 

G-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed and delivered this Term Note
under seal as of the date written above.


CBL & ASSOCIATES LIMITED PARTNERSHIP
 
 
 
 
By:
CBL Holdings I, Inc.,
as General Partner
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 




G-3

--------------------------------------------------------------------------------






EXHIBIT H
FORM OF TRANSFER AUTHORIZER DESIGNATION
(For Disbursement of Loan Proceeds by Funds Transfer)
ý NEW     REPLACE PREVIOUS DESIGNATION     ADD     CHANGE     DELETE LINE NUMBER
    ______
The following representatives of CBL & Associates Limited Partnership
(“Borrower”) are authorized to request the disbursement of Term Loans and
initiate funds transfers for Loan Number 1010180 dated July 30, 2013 between
Wells Fargo Bank, National Association (“Administrative Agent”), the lenders
party thereto and Borrower. Administrative Agent is authorized to rely on this
Transfer Authorizer Designation until it has received a new Transfer Authorizer
Designation signed by Borrower, even in the event that any or all of the
foregoing information may have changed.
 
Name
Title
Maximum Wire
Amount
1.
Charles B. Lebovitz
Chairman of the Board
$[__________]
2.
Stephen D. Lebovitz
President and Chief Executive
Officer
$[__________]
3.
Farzana K. Mitchell
Executive Vice President – Finance
and Chief Financial Officer
$[__________]
4.
Charles A. Willett, Jr.
Senior Vice President
$[__________]
5.
 
 
 
Beneficiary Bank and Account Holder Information

1.
Transfer Funds to (Receiving Party Account Name):
CBL & Associates Limited Partnership
Receiving Party Account Number:


Receiving Bank Name, City and State:


Receiving Bank Routing (ABA) Number




H-1

--------------------------------------------------------------------------------




First Tennessee Bank, N.A., Memphis, TN
 Number


Maximum Transfer Amount:
$[_____________]
 
Further Credit Information/Instructions:
Attention: Donna Whitehead at (423) 757-4074

2.
Transfer Funds to (Receiving Party Account Name):
Receiving Party Account Number:
Receiving Bank Name, City and State:
Receiving Bank Routing (ABA) Number
Maximum Transfer Amount:
 
Further Credit Information/Instructions:




3.
Transfer Funds to (Receiving Party Account Name):
Receiving Party Account Number:
Receiving Bank Name, City and State:
Receiving Bank Routing (ABA) Number
Maximum Transfer Amount:
 
Further Credit Information/Instructions:



1 Maximum Wire Amount may not exceed the Loan Amount.

H-2

--------------------------------------------------------------------------------




Date: _____________________________
"BORROWER"
 
CBL & ASSOCIATES LIMITED PARTNERSHIP, a
Delaware limited partnership
 
 
 
By:
CBL Holdings I, Inc., a Delaware corporation,
its sole general partner
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
(CORPORATE SEAL)


















H-3

--------------------------------------------------------------------------------




EXHIBIT I


FORM OF COMPLIANCE CERTIFICATE




Reference is made to the Term Loan Agreement dated as of July 30, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), by and among CBL & Associates Limited Partnership (the
“Borrower”), CBL & Associates Properties, Inc. (the “Parent”), the financial
institutions party thereto and their assignees under Section 13.6. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
to them in the Term Loan Agreement.


Pursuant to Section 9.3. of the Term Loan Agreement, the undersigned hereby
certifies on behalf of the Borrower to the Administrative Agent and the Lenders
that:


1.    (a) The undersigned has reviewed the terms of the Term Loan Agreement and
has made a review of the transactions, financial condition and other affairs of
the Borrower and its Subsidiaries as of, and during the relevant accounting
period ending on, _______________, 20___, and (b) such review has not disclosed
the existence during such accounting period, and the undersigned does not have
knowledge of the existence, as of the date hereof, of any condition or event
constituting a Default or Event of Default except as set forth on Schedule 2
hereto, which accurately describes the nature of the condition(s) or event(s)
that constitute (a) Default(s) or (an) Event(s) of Default and the actions which
the Borrower (is taking) (is planning to take) with respect to such condition(s)
or event(s).


2.    Schedule 1 attached hereto accurately and completely sets forth the
calculations required to establish compliance with Section 10.1. of the Term
Loan Agreement on the date of the financial statements for the accounting period
set forth above.


3.    As of the date hereof, (a) no Default or Event of Default exists other
than as set forth on Schedule 2 attached hereto, and (b) the representations and
warranties of the Borrower, the Parent and the other Loan Parties contained in
the Term Loan Agreement and the other Loan Documents are true and correct in all
material respects, except to the extent such representations or warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Term Loan Agreement
or the other Loan Documents.

I-1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of _______________, 20___.


 
 
Name:
 
Title:
 






I-2

--------------------------------------------------------------------------------




Compliance Certificate


Schedule 1

I-3

--------------------------------------------------------------------------------




Compliance Certificate


Schedule 2



I-4

--------------------------------------------------------------------------------




EXHIBIT J-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Term Loan Agreement dated as of July 30, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), by and among CBL & Associates Limited Partnership (the
“Borrower”), CBL & Associates Properties, Inc. (the “Parent”), the financial
institutions party thereto and their assignees under Section 13.6. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.
Pursuant to the provisions of Section 3.10. of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.






[NAME OF LENDER]
By:____________________
 
Name:
 
Title:

Date: ________ __, 20[ ]

J-1

--------------------------------------------------------------------------------




EXHIBIT J-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Term Loan Agreement dated as of July 30, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), by and among CBL & Associates Limited Partnership (the
“Borrower”), CBL & Associates Properties, Inc. (the “Parent”), the financial
institutions party thereto and their assignees under Section 13.6. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.
Pursuant to the provisions of Section 3.10. of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.




[NAME OF PARTICIPANT]
By:____________________
 
Name:
 
Title:



Date: ________ __, 20[ ]

J-2

--------------------------------------------------------------------------------




EXHIBIT J-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Term Loan Agreement dated as of July 30, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), by and among CBL & Associates Limited Partnership (the
“Borrower”), CBL & Associates Properties, Inc. (the “Parent”), the financial
institutions party thereto and their assignees under Section 13.6. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.
Pursuant to the provisions of Section 3.10. of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.




[NAME OF PARTICIPANT]
By:____________________
 
Name:
 
Title:



Date: ________ __, 20[ ]

J-3

--------------------------------------------------------------------------------




EXHIBIT J-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to the Term Loan Agreement dated as of July 30, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), by and among CBL & Associates Limited Partnership (the
“Borrower”), CBL & Associates Properties, Inc. (the “Parent”), the financial
institutions party thereto and their assignees under Section 13.6. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.
Pursuant to the provisions of Section 3.10. of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Term
Loan Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.


[NAME OF LENDER]
By:____________________
 
Name:
 
Title:




J-4

--------------------------------------------------------------------------------




Date: ________ __, 20[ ]





J-5